Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 1 of 134




                       I-v IfflIIIXEL
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 2 of 134
[FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 34]                                             INDEX NO.    153so1/2o;
NYSCEF DCC. NO.    1                                                                   RECEIVED NYSCEF:      O4/O8/2O1




              SUPREME COURT OF THE STATE OF NEW YORK
              COUNTY OF NEW YORK


                  STATE OF QATAR,
                                                                 Index No.
                                  Plaintzff
                                                                 SUMMONS
                                  -against-
                  FIRST ABU DHABI BANK PJSC,
                  SAMBA FINANCIAL GROUP $JSC,
                  AND JOHN DOE DEFENDANTS 1-20
                                Defendants.


              TO THE ABOVE-NAMED DEFENDANTS:

              (See attached List of Defendants with Addresses)

                       YOU ARE HEREBY SUMMONED to serve upon plaintiffs attorneys an answer

              to the complaint in this action within 20 days after the service of this summons, exclusive

              of the day of service, or within 30 days after service is complete if this summons is not

              personally delivered to you within the State of New York. In case of your failure to

              answer, judgment will be taken against you by default for the relief demanded in the

              complaint.

                       Plaintiff designates New York County as the place of trial. The basis of venue is

              CPLR     § 301 and § 302(a)(2).




                                                      1 of 43
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 3 of 134
?ILED: NEW YORK COUNTY CLERK 04108/2019 08:35                                           INDEX NO.   153601/2019

IYSCEF DCC.   NO.   1             --   -                             --         RECEIVED NYSCEF:     04/08/2019




                Dated: New York, New York
                       April 8, 2019

                                                          PAUL, WEISS, RIFKIND, WHARTON
                                                          & GARRISON LLP

                                                          By:   Ljitc     -,   j/7/tL(f

                                                          Daniel J. Kramer
                                                          Theodore V. Wells, Jr.
                                                          Andrew I. Ehrlich
                                                          Geoffrey R. Chepiga
                                                          1285 Avenue of the Americas
                                                          New York, NY 10019-6064
                                                          (21 2) 373-3000
                                                          dkrarner@paulweiss.com
                                                          twells@paulweiss.com
                                                          aehrlich@paulweiss.com
                                                          gchepiga@paulweiss.com

                                                          Jonathan L. Hochman
                                                          Karen M. Steel
                                                          SCHINDLER, COHEN & HOCHMAN LLP
                                                           100 Wall Street, 15th Floor
                                                          New York, NY 10005
                                                          (212) 277-6300
                                                          jhochman@schlaw. corn
                                                          ksteel@schlaw.com

                                                          Attorneys for FtaintffState ofQatar




                                                      2


                                                  2 of 43
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 4 of 134
[ILFD: NEW YORK COUNTY CLERK 04/08/2019 08:35 AMJ                                    INDEX NO.    153601/201
NYSCEF DCC. NO.   1                                                            RECEIVED NYSCEF:    04/08/201




                                       DEFENDANTS SERVICE LIST


             First Abu Dhabi Bank PJ$C
             FAB Building, Khalifa Business Park, Al Qurm District, Abu Dhabi, UAE


              Samba Financial Group
              King Abdul Aziz Rd, Riyadh 12629, Saudi Arabia




                                                      3


                                                 3 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 5 of 134
                                                                                 INDEX NO.    153601/2019
ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                      J
fYSCEF DOC. NO.   1                                                        RECEIVED NYSCEF:    04/08/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK


          STATE OF QATAR,
                                         Plaiiitff
                                                               Index No.
                              -against
                                                               COMPLAINT
          FIRST ABU DHABI BANK PJSC, SAMBA
          FINANCIAL GROUP SJSC, AND JOHN DOE                   JURY TRIAL DEMANDED
          DEFENDANTS 1-20
                                         Defendants.




                                                     4 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 6 of 134
FFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 JyJ]                                       INDEX NO.        153601/201
NYSCEF DCC. NO.    1                                                                RECEIVED NYSCEF:       04/08/201




                                             TABLE OF CONTENTS

                                                                                                 Page

          NATURE OF THE ACTION                                                                         1
          THE PARTIES                                                                                  3
            A.    PLAINTifF                                                                            3
            B.    DEFENDANTS                                                                           4
          JURISDICTION AND VENUE                                                                       5
          BACKGROUND                                                                                   6
            A.     THE ILLEGAL BLOCKADE OF QATAR                                                       6
            B.    THE BANQUE HAVILLAND PLAN TO WAGE FINANCIAL WARFARE ON
                  QATAR                                                                                7
                   1.   Banque Havilland’s Plan to Wage Financial Warfare                              8
                        (a)   Attacking the Currency                                                   9
                        (b)   Attacking Qatañ Bonds                                                   10
                        (c)   Attacking Qatar Through the Media                                       11
                        (d)   The Intended Outcome of the Banque Havilland Scheme                     12
            C.    DEFENDANTS ATTACK THE RIYAL AND TRY TO BREAK THE PEG                                13
                  1.  Defendants Weaponized Bloomberg and Reuters in Their Attack                     13
                  2.    The Currency Attack Continues Through the Fall of 2017                        1$
                  3.    Defendants’ Quotes on Bloomberg and Reuters Were Fraudulent                   19
                  4.  Defendants’ False Quotes Abated When the Banque Havilland Presentation Was
                      Exposed                                                                     21
                  5.  Defendants’ Currency Manipulation Caused Harm to Qatar and Investors in New
                      York County and Elsewhere                                                   22
           D.     DEFENDANTS’ MANIPULATION OF QATARI BONDS AND CREDIT
                  DEFAULT SWAPS                                                                   24
           E.     ADDITIONAL MANIPULATIVE CONDUCT                                                 27
                  1.    Use of the Media to Amplify Harm to Qatar                                 27
                  2.    Efforts to Cause Runs on Qatari Banks                                     2$
           F.     QATAR HAS SUFFERED SUBSTANTIAL HARM AS A RESULT OF
                  DEFENDANTS’ SCHEME                                                              2$
         CLAIMS FOR RELIEF                                                                        30
         FIRST CLAIM FOR RELIEF                                                                   30
         SECOND CLAIM FOR RELIEF                                                                  33
         THIRD CLAIM FOR RELIEF                                                                   34




                                                       5 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 7 of 134
                                                                              INDEX No.    153601/2019
?ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AN]
TYSCEF DOC. NO.   1                                                     RECEIVED NYSCEF:       04/08/2019




          PRAYER FOR RELIEF                                                               35
          JURY TRIAL DEMANDED                                                             36




                                                   11


                                                6 of 43
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 8 of 134
[TILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 j4J                                                  INDEX NC.       1536O1/2O1
NYSCEF DCC. NO.     1                                                                       RECEIVED NYSCEF:         O4/O8/2O1




                            Plaintiff State of Qatar (“Qatar”), by and through its attorneys, brings this action

          against First Abu Dhabi Bank PJ$C (“FAB”), Samba Financial Group SJSC (“Samba Bank”),

          and John Doe Defendants 1—20 (the “John Doe Defendants”), and alleges as follows with

          knowledge as to its conduct and on information and belief as to the conduct of others:

                                               NATURE OF THE ACTION

                   1.       In this lawsuit, Qatar seeks relief from brazen schemes to manipulate the markets

          for Qatari currency, bonds, and other financial instruments.

                   2.       The schemes arise out of an illicit blockade of Qatar by the Kingdom of Saudi

          Arabia (“Saudi Arabia”), the United Arab Emirates (“UAE”), and the Kingdom of Bahrain

          (“Bahrain”), which seeks to isolate Qatar by land, air, and sea. As the United Nations High

          Commission on Refugees has determined, the blockade is unlawful and violates international

          humanitarian law. Undeterred by this finding, the blockading countries seek to continue and

          deepen the unlawful isolation of Qatar. Indeed, Saudi Arabia has announced its intention to

          relocate a nuclear waste site to its border with Qatar and to dig a canal along the border, literally

         turning Qatar into an island.

                   3.       Not satisfied with Qatar’s physical isolation, financial institutions and individuals

         in league with the blockading countries launched a campaign of financial warfare against

         Qatar. Defendants and others engaged in an array of unlawful, manipulative, and fraudulent

         conduct    —    including fictitious quoting (or “spoofing”) and crossing transactions (or “wash

         sales”)   —    both in New York County and elsewhere, in an attempt to devalue Qatar’s currency

         (the “Riyal” or “QAR”) and cause significant financial harm to Qatar.

                   4.       Elements of Defendants’ schemes are set out in an extraordinary PowerPoint

         presentation created by Banque Havilland (the “Banque Havilland Presentation” or the

         “Presentation”), a Luxembourg bank with deep ties to the UAE ruling family. The Banque




                                                          7 of 43
                         Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 9 of 134
                                                                                                       INDEX NO.   153601/2019
WILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
IYSCEF DCC.   NO.   1           -                    -                                         RECEIVED NYSCEF:     04/08/2019




          Havilland Presentation outlined a strategy for manipulating Qatar’s financial instruments, which

          Defendants FAB, Samba, and the John Doe Defendants executed in New York and elsewhere.

                    5.       The plan included, among other things, a scheme to devalue Qatar’s currency, the

          Riyal, and “break the peg”       —   the fixed exchange rate at which the Riyal has traded to the U.S.

          Dollar for more than a decade. Consistent with the Banque Havilland Presentation, Defendants

          and others tried to artificially devalue the Riyal by submitting thousands of fictitious and

          depreciated bid/ask quotes to foreign currency platforms that Thomson Reuters and Bloomberg,

          L.P. hosted in New York County, and to manipulate key composite foreign exchange rates that

          Reuters and Bloomberg compiled and published in New York County. Defendant FAB and

          others made these fictitious quotes a few weeks after the illegal blockade began, during the Eid

          al-Fitr holidays    —     one of the holiest periods of the Muslim calendar   —   when markets in the

          region traditionally have very little activity and their false quotes were more likely to be included

          in Bloomberg and Reuters indices.

                    6.       But the quotes were phony, as FAR, Samba Bank, and others repeatedly refused

          to transact with counterparties at the prices they were quoting in public.

                    7.       The fictitious quotes had Defendants’ desired manipulative effect: they altered

          the Bloomberg and Reuters composite rates to show a devalued price of the Riyal. In response,

          Qatar liquidated investments, including nearly $3 billion in U.S. Treasury bills and notes held by

          Qatar in accounts in New York County, incurred losses, and drew down foreign currency

          reserves, using more than $40 billion to support its currency. This furthered an object of

          Defendants’ conspiracy, which, as described by the Banque Havilland Presentation, was to

          deplete Qatar’s financial reserves so that it would be unable to complete its preparations to host




                                                             8 of 43
                  Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 10 of 134
                    -_______




‘   [FILED: NEW YORK COUNTY CLER 04/08/2019 08:35                                                  INDEX NO. 1s3601/2o1
    1YSCEF DCC. NO. 1                                                                      RECEIVED NYSCE          04/08/201!




             the 2022 FIFA World Cup games, and would be forced to share the games with Saudi Arabia or

             the UAE.

                      8.     Defendants intended their quotes to signal weakness in the Riyal and, by

              submitting frequent, coordinated quotes, Defendants’ actions had a direct effect on investors in

             New York County and elsewhçrç. Not only did the offshore exchange fates Bloomberg and

             Reuters compiled show that the value of the Riyal had declined significantly, but U.S. Dollar—

             denominated Qatari bond prices also fell, and the rates on credit default swaps C’CDS”), which

             rise in value as bond prices fall, more than doubled.

                      9.    Defendants’ conduct has been manipulative, deceptive, fraudulent, and unlawful.

             Manipulative conduct is still ongoing, and the full extent ofDefendants’ schemes is not yet

             known.

                      10.    Through this action, Qatar seeks to hold FAB, Samba Bank, and the unknown

             John Doe Defendants who conspired with them liable for the billions of dollars in damages that

             they have caused to Qatar, plus punitive damages and statutory interest.

                                                      TILE PARTIES

                      A.    PLAINTIFF

                      11,   Qatar is a foreign sovereign nation. It operates through its agencies and

             instrumentalities, including the Qatar Central Bank (‘QCB”), Ministry of Finance (“MoF”), and

             the Qatar Investment Authority (“QIA”). The QIA operates a subsidiary in New York County,

             the Qatar Investment Authority Advisor (USA), Inc.

                      12.   By decree, Qatar’s currenqy—the RIyaI—is pegged at au exchange rate of 3.64

             Riyal to the U.S. Dollar (the “Peg”). This exchange rate has been stable for more than a decade.

             It provides consistency and reliability to foreign investors and is the bedrock of Qatar’s monetary




                                                              3

                                                          9 of 43
                          Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 11 of 134
                                                                                                   INDEX NO.      153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 j
t’TYSCEF DOC.   NO.   1                                                                    RECEIVED NYSCEF:        04/08/2019




            policy. At all relevant times, the QCB has stood behind the Peg, and has been willing and able to

            exchange Riyals at the pegged rate.

                      13.     Qatar issues billions of dollars in government bonds that are denominated in U.S.

            Dollars and trade in the United States, including in New York County. More Qatari sovereign

            bonds are believed to be held in the United States than in any other country in the world. Large

            U.S. insurance companies located in New York County, among others, publicly report their

            holdings of Qatari sovereign bonds.

                      14.      As a result of Defendants’ manipulative conduct, Qatar suffered significant harm

            when it was forced to liquidate billions of dollars of investments held in New York County and

            elsewhere in order to provide liquidity to Qatari banks to maintain the Peg.

                      B.       DEFENDANTS

                      15.      FAB, formerly known as National Bank of Abu Dhabi, is a financial institution

            based in the UAE with branches across the world, including in the United States. FAB has ties

            to the UAE government, and its largest shareholders include the Abu Dhabi Investment Council

            and the Mubadala investment Company, which are sovereign wealth funds. Mubadala

            Investment Company’s parent, the Mubadala Development Company, is partnering with the

            owners of Banque Havilland in a joint venture, to create the Anglo-Gulf Trade Bank (“AGTB”),

            one of the world’s largest privately owned trade-finance banks.

                      16.      Samba Bank is a financial institution based in Saudi Arabia with branches across

            the globe. Samba Bank has ties to the Saudi government. Its largest shareholders include the

            government of Saudi Arabia and its sovereign wealth funds.

                      17.      John Doe Defendants 1—20 are individuals or entities whose identities are

            currently unknown. The John Doe Defendants participated in, conspired with others, or aided

            and abetted others in performing the unlawful acts alleged herein.


                                                                4

                                                           10 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 12 of 134
ThED: NEW YORK COUNTY CLERK 04/08/2019 08:35 J3y]                                                 INDEX NC.       1536O1/2O1
NYSCEF DCC. NO.   1                                                                       RECEIVED NYSCEF:         O4/O8/2O1




                                             JURISDICTION AND VENUE

                  18.      This Court has jurisdiction pursuant to CPLR 301 and 302(a)(2).

                  19.      Defendants specifically directed their fraudulent conduct at New York County,

          including,    among   other ways, by submitting fraudulent quotes through their accounts with

          Bloomberg and Reuters to foreign exchange platforms and data centers located in New York

          County. Defendants directed their fraudulent conduct at New York County: (i) in order to

          manipulate indices compiled and published in New York County, which are relied upon by

          investors in New York County and elsewhere; (ii) in order to influence financial markets in New

          York County, where substantial Qatari assets are held by large New York-based institutional

          investors; (iii) in order to influence Qatar itself, which through its agencies and instrumentalities

          has offices in New York County and held significant assets in New York County; (iv) with the

          effect of damaging Qatari assets in New York County; and (v) with the effect of damaging the

          many other significant investors in Qatari securities who are located in New York County. As a

          result of Defendants’ fraudulent conduct, Qatar and others suffered harm in New York County.

          Among other things, Qatar was forced to liquidate billions of dollars in investments held in

          accounts, including in New York County, and use those proceeds to support the Peg and stabilize

          Qatar’s currency.

                  20.     The John Doe Defendants participated in the scheme, either by submitting

         fraudulent quotes themselves, conspiring to commit fraud, or aiding and abetting the commission

         of fraud directed at New York County.

                  21.     Venue is proper in this County pursuant to CPLR 503(a).




                                                             5

                                                        11 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 13 of 134
                                                                                                 INDEX NO.      153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
NYSCEF DCC. NO.   1        —                                                             RECEIVED NYSCEF:        04/08/2019




                                                    BACKGROUND

                  A.      TUE ILLEGAL BLOCKADE OF OATAR

                  22.     On June 5, 2017, Saudi Arabia, the UAE, and Bahrain cut diplomatic ties with

          Qatar. These countries closed all land, sea, and air transportation links with Qatar; ordered their

          citizens to leave Qatar; declared a ban on all travel to and from Qatar; and instructed all Qatari

          residents and visitors to leave their territories within 14 days.

                  23.     Qatari citizens who resided in blockading countries were forced to leave those

          countries, abandoning their families, businesses, and property.

                  24.     The UAE General Prosecutor announced that anyone from the UAE that “showed

          any sympathy” for Qatar or its citizens on social media would be imprisoned for 3-15 years and

          fined over $100,000.

                  25.      The United Nations High Commission on Refugees has declared that the blockade

          of Qatar violates international humanitarian law.

                  26.      The illegal restrictions on the movement of people and goods had an immediate,

          detrimental impact on the human rights of the citizens of Qatar and the blockading countries.

          The blockade has destabilized Qatar’s economy, impeding the flow of trade and money and

          increasing the costs of transportation and goods.

                  27.      To further the aims of the blockading countries, financial institutions and

          individuals in league with the blockading countries, including FAB, Samba Bank, and the John

          Doe Defendants, launched a campaign of financial warfare against Qatar in New York County

          and elsewhere, seeking to cripple Qatar by harming its financial instruments and its foreign

          investors.

                  28.      The illegal blockade continues to this day.




                                                              6

                                                         12 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 14 of 134

[!tED: NEW YORK COUNTY CLERK 04/08/2019 08:35 34]                                               INDEX NO.    153601/201S
NYSCEF DCC. NO.   1                                                                     RECEIVED NYSCEF:      O4/O8/2O1




                  B.     THE BANOUE HAVILLAND PLAN TO WAGE FINANCIAL WARFARE
                         ON QATAR

                  29.    Although the full scope of Defendants’ scheme is not yet known, a remarkable

          PowerPoint presentation   —   the Banque Havilland Presentation   —   was published by The

          Intercept on November 9, 2017 (attached hereto as Exhibit A) and subsequently garnered world

          wide news coverage. The Banque Havilland Presentation provides a glimpse into the secretive

          efforts by Defendants and others to wage financial warfare on Qatar.

                  30.    As reported by the press, the Banque Havilland Presentation was prepared by an

          analyst at Banque Havilland named Vladimir Bolelyy, and was later discovered in the email

          inbox of the UAE Ambassador to the United States and disseminated throughout global media.

                  31.   Banque Havilland, S.A. is a private bank owned and controlled by the Rowland

          family. Banque Havilland is a successor to failed Kaupthing Bank, several executives of which

          have been convicted of fraud and sentenced to prison.

                  32.   Banque Havilland has deep, historic ties to the UAE and its ruling family, as well

          as business relationships in Saudi Arabia and Bahrain. These connections to the blockading

          countries supplied the motive, means, and opportunity for Banque Havilland to develop the

          strategy to wage unlawful financial warfare against Qatar, which Defendants carried out.

                  33.   The Rowland family has long had business ties to the UAE and enjoys a close

         relationship with the Crown Prince of Abu Dhabi, Sheikh Mohammed bin Zayed Al Nahyan

         (also known as “IVffiZ”). Indeed, the Rowland family recently announced a multi-billion dollar

         partnership with one of the UAE’s sovereign wealth funds, Mubadala Development Company, to

         create one of the world’s largest, privately owned trade-finance banks, AGIB. AGTB, which is

         expected to have $200 billion or more in assets, is supported by funds from members of the

         Rowland family, who have personally committed more than $100 million, and IvffiZ. The



                                                          7

                                                      13 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 15 of 134
                                                                                               INDEX NO.      153601/2019
FILED: NEW YORK COUNTY CLERK 04/0812019 08:35                                 jj
YECEF DCC. NO.    1                                                 -                 RECEIVED NYSCEF:         04/08/2019




         Rowland family also has connections with financial institutions in Saudi Arabia and Bahrain and

         with senior officials in those countries.

                  34.     Further underscoring the deep connections between the UAE, the Rowlands, and

         Banque Havilland, the analyst who prepared the Presentation    —   Vladimir Bolelyy   —   left

         Banque Havilland in 2017 to work for AGTB.

                  35.     Newspapers reported that the Banque Havilland Presentation was found in

         November 2017 in the email inbox of the UAE Ambassador to the United States, Yousef Al

         Otaiba. The Presentation was labelled as “Qatar Opportunity” and stored in the same electronic

         folder as an “update” on AGTB, again underscoring the connections between Banque Havilland

         and the UAE regime. Both documents were filed under a heading: “Rowland Banque

         Havilland,”

                           1.     Bangue Havilland’s Plan to Wa2e Financial Warfare

                  36.      The Banque Havilland Presentation describes a multi-prong scheme for numerous

         co-conspirators to destabilize Qatar’s economy. Defendants FAB, Samba Bank, and others put

         elements of the Banque Havilland Presentation into effect.

                  37.      The Banque Havilland Presentation has three principal components: (1) devalue

         the Qatari Riyal and break the Peg, (2) drive down the prices of Qatari bonds, which would make

         it more difficult for Qatar to raise capital, and allow the conspirators to make money through the

         purchase of CDS, which would increase in value as the bonds plunged, and (3) use the media,

         particularly in New York County and other major financial centers, to launch a public relations

         assault on Qatar’s reputation for financial stability. Defendants pursued each of these strategies

         separately, and in conjunction with each other, in their unlawful manipulative scheme to attack

         Qatar.




                                                          8

                                                      14 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 16 of 134
LFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 J]                                                     INDEX NO.    1536o1/2o;
NYSCEF DCC. NO.      1                                                                      RECEIVED NYSCEF:         O4/O8/2O1




                                   (a)     Attacking the Currency

                     38.   For more than fifteen years, Qatar has pegged the value of the Riyal to the U.S.

          Dollar at a rate of 3.64 Riyals to the U.S. Dollar.

                     39.   The Peg provides stability and reliability and facilitates foreign   —   particularly

          U.S.   —   investment. Maintaining the stability of the Peg is a bedrock of Qatar’s monetary policy.

                    40.    Qatar has always stood by the Peg, and the QCB has exchanged the Riyal at the

          rate of 3.64 Riyals to the U.S. Dollar. Prior to Defendants’ manipulation, there had been no

          material or sustained fluctuation in the Riyal-to-U.S. Dollar exchange rate for almost a decade.

                  41.      Because the Riyal is a pegged currency, it is not typically a heavily traded

          currency in international markets.

                  42.      As set forth in the Banque Havilland Presentation, a key part of the conspiracy

         was to break the Peg. Tithe conspirators managed to break the Peg and devalue Qatar’s

          currency, Qatar would suffer severe economic consequences. Qatari assets would be

          depreciated, and foreign investors would question their investments in Qatar. Because the

          economic consequences of breaking the Peg would be so severe, the Banque Havilland

         Presentation anticipates that, if the Peg were under attack, Qatar would be forced to liquidate

         investments, including in New York County, and would draw down its cash reserves to support

         the Peg.

                  43.      In fact, attacking the Peg is so central to the plan presented in the Presentation that

         it was prominently featured in its Mission Statement. The Presentation instructs the conspirators

         that they must work together to manipulate Qatar’s currency and financial instruments, noting

         that “sanctions do not work tmless adhered to by allparties”; the “currency pegpressure is only

         effective when it is exercised by all parties”; and that “maintaining the peg requires extensive use

         oJcentral bankforeign exchange reserves.”


                                                             9

                                                         15 of 43
                             Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 17 of 134
                                                                                                          INDEX NO.   153601/2019
FILED:     NEW YORK COUNTY CLERK                          04/08/2019 08:35
NIYSCEF DCC.   NO.       1                                                                       RECEIVED NYSCEF:      04/08/2019




                         44.       Even if the conspirators could not break the Peg, they knew they could inflict

           billions of dollars of damages on Qatar by forcing Qatar to deplete its reserves and liquidate

           other investments to defend the Peg, which is indeed what happened. The actions of FAB,

           Samba Bank and others formed part of the strategy to force Qatar to defend its currency.

                                          (b)     Attacking patari Bonds

                         45.       The Presentation also calls for an attack on Qatari sovereign bonds.

                         46.       The Presentation’s Mission Statement sets forth the conspirators’ aim to

           manipulate Qatari sovereign bonds and related CDS to drive down the value of Qatar’s bonds,

           putting additional pressure on the country’s economy, and making it more difficult for Qatar to

           raise money going forward. It concludes with the conspirators’ goal: “Control the yield curve,

           decide the fluture.” In other words, by increasing the cost of Qatar’s bonds and damaging its

           ability to raise money (“control the yield curve”), the conspirators sought to inflict harm on Qatar

           and its financial prospects (“decide the future”).

                         47.       Stage 1 of the Presentation calls for the conspirators to “Establish Execulion

           Strategy.” The Presentation proposes the creation of an anonymous offshore investment that

           would hold Qata;-i bonds, in order to “create a sizeable, strong, and standalone entity which can

           be.   .   .   a   smaller counterpart to central bank reserve holdings” for which ‘conJldentiality /wasJ

           maintained.”

                         48,       This “standalone entity” would also be used to buy CDS derivative of Qatari

           bonds, which would increase in value as the value of the underlying bonds declined.

           Specifically, the Presentation calls on the co-conspirators to “assess [the] global market

           conditionsfor the Outari Riyal and DS to establish an execution strategy,” including

           “determining [the] available liquidity, supply, andpricing” and “ide;iti54iig the appropriate

           instruments such as currencyfori4’ards, currency options, and bond (‘DS.”


                                                                    10

                                                                16 of 43
I—-- Case 1:19-cv-05567-AJN                            Document 2 Filed 06/14/19 Page 18 of 134
 [TLED: NEW YORK COUNTY CLERK 04/08/2 019 08:35 ?NJ                                                       INDEX NO.   153601/201S
 NYSCEF DCC.   NO.   1                                                                            RECEIVED NYSCEF:     O4/O8/2O1




                     49.   Stage 1 of the Presentation also outlines action by co-conspirators across different

           geographic regions. Specifically, Stage 1 of the Presentation calls for “ensuring” the existence of

           “trade hues” in “different time zones” and the inclusion of “second-tier banks” to allow the co

           conspirators “mcthmum flexibility” to coordinate their manipulation of Qatar’s financial

           instruments. The Presentation proposes “mak[ing] targeted use oJinvestment banks ‘friendship

           with Qatar to affect loyalty and add confusion to the marketplace.”

                     50.   In Stage 2, co-conspirators would “Gear Up to Control the Yield Curve.” This

           would be accomplished by engaging in manipulative trading, such as “crossing transactions,”

           i.e., wash sales, “whereby.   .   .   affiliated partliesJ sell!] the same bond holdings back to the

           original seller and thereby create [] additional downwardpressure /ón bondpricesj.” These

           “crossing transactions” would artificially increase transaction volume, drive down prices, “add

           to confusion in the marketplace,” and attract the attention of investors        —   all with the goal of

           sowing panic and prompting further sell-offs of Qatari financial instruments. According to the

           Presentation, this activity would introduce downward pressure on Qatar’s cuffency, while also

           increasing the value of the CDS owned by the co-conspirators.

                     51.   Stage 2 calls for the co-conspirators to increase purchases of CDS on Qatari

           sovereign bonds. The Presentation instructs co-conspirators to seek out “Qatar-friendly banks

          who may prove more willing to enter into these trades” and to “increase tong CDS positions

          slowly with large banks, just enough to move the price sufficiently to make it newsworthy.”

                                  (c)            Attacking Qatar Through the Media

                     52.   In Stage 3 of the Presentation, the co-conspirators would focus on the “PR

          Machine & Position Increase.” The Presentation explains that co-conspirators would increase

          their positions in CDS and put further downward pressure           on Qatari   bond prices as well as the

          Peg by “flr/ingJ up the PR n?achine to remindpeople that there is a problem with Qatar.” CoP


                                                                  11

                                                              17 of 43
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 19 of 134

FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AIvil                                              INDEX NO.     153601/2019
NYSCEF DCC.   NO.   1                                                                    RECEIVED NYSCEF:         04/08/2019




          conspirators planned to coordinate public statements about Qatar’s supposedly unstable economy

          in order to “refresh the FR message to add more fuel to the/ire.”

                    53.   Finally, the Presentation calls for the co-conspirators to generate news articles and

          issue “bold statements from neighboring countries” that “focus on the prospect ofrestricted

          access to [the] US Dollar and now-doubt/u stability ofthe country,” The Presentation predicts

          that Qatar would stand behind the Peg and would have to spend significant amounts of its

          reserves to stabilize its currency.

                                  (d)     The Intended Outcome of the Bangue Havilland Scheme

                    54.   According to the Presentation, Qatar’s U.S. Dollar reserves would be depleted and

          its financial prospects would be so compromised that, among other things, Qatar might be unable

          to host the world’s most prestigious soccer tournament   —   the FIFA World Cup    —   which Qatar

          is slated to host in 2022. The Presentation notes that if the co-conspirators forced Qatar to

          “spendl/ its reserves onprotedllng the currency and domestic credit markets,” the country would

          have less money to fund infrastructure spending    necessary to   build the 2022 World Cup stadiums

          and other facilities. The Presentation anticipates that the manipulation of Qatar’s economy

          would exacerbate the “already increased” construction costs for the 2022 World Cup caused by

          the blockade, especially since Saudi Arabia and the UAE had been the “primary suppliers of

          materials” to Qatar.

                    55.   If Qatar did not have the financial ability to host the 2022 World Cup, that would

          leave an opening for the blockading countries to make a bid to host the games as a regional

          event, instead of solely in Qatar. That would bring attention, tourism, and money to the

          blockading countries. Indeed, the UAE has publicly announced that it would be willing to co

          host World Cup games.




                                                            12

                                                        18 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 20 of 134
(TILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                    INDEX NO.    1536o1/2o1
NYSCEF DCC. NO.   1                                                                       RECEIVED NYSCEF:     O4/O8/2O1




                  56.    The Presentation also notes the CO-conspirators’ intent to “appeal to FIFA... to

          /useJfootball as a tool to stabilize the region,” concluding that   “f Qatar rejects the Proposal,
          [Qatar] will be seen [as] unwilling to work with their [G?Ilf Cooperation Council] partners.”

                  C.     DEFENDANTS ATTACK THE R1YAL AND TRY TO BREAK THE PEG

                  57.    The Banque Havilland Presentation described a multi-pronged scheme to destroy

          Qatar’s economy. Defendants used the Bloomberg and Reuters foreign exchange platforms           —




          all based in New York County —to put elements of the scheme into action.

                         1.      Defendants Weaponized B1oomber and Reuters in Their Attack

                  58.    In carrying out their scheme, Defendants used New York County financial data

          providers as unwitting tools.

                  59.    Bloomberg, which is headquartered in and registered to do business in New York

          County, and Reuters, which has its principal place of business in New York County, are market-

         leading New York-based data providers that distribute financial information around the world.

         Bloomberg and Reuters broadcast quotes that are submitted directly by contributors. Bloomberg

         and Reuters also use contributors’ quotes to calculate proprietary exchange rates for currency

         pairs including the Riyal-to-U S Dollar exchange rate used for trading offshore (i e, not directly

         with the QCB, which provides the Peg exchange rate) via their data platforms

                  60.    The proprietary currency exchange rates compiled by Bloomberg and Reuters are

         important international rates. The Bloomberg and Reuters exchange rates are closely followed

         by market participants and relied on as benchmarks by banks and other institutions in New York

         County and around the world. The values listed by the exchanges are perceived as the product of

         market forces and indicative of the financial health of the currency issuers.

                  61.    The Bloomberg and Reuters exchange rates for the Riyal are relied on and

         broadcast around the world but they originate in New York County Bloomberg’s Global FX


                                                          13

                                                      19 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 21 of 134

FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                    J               INDEX   No.     153601/2019

TYSCEF DCC. NO.   1                           -   -   -   -     -                        RECEIVED NYSCEF:         04/08/2019




          business, which manages the Bloomberg foreign exchange platform, is located in New York

          County, and the electronic servers holding the data Bloomberg distributes around the world are

          located in New York County. Similarly, Reuters’ foreign exchange servers are located in New

          York County. By submitting false quotes for the Riyal-to-U.S. Dollar exchange rates to

          Bloomberg and Reuters, Defendants transmitted artificial exchange rates into New York County,

          through electronic servers located in New York County, and caused Bloomberg and Reuters to

          transmit, publish, and disseminate artificial Riyal-U.S. Dollar exchange rates from New York

          County.

                  62.     Bloomberg calculates two composite exchange rates for the Riyal-U.S, Dollar

          exchange rate, the Bloomberg Composite Rate (“CMP”) and the Bloomberg Generic Price

          (“BGN”). Bloomberg uses a proprietary algorithm to calculate both exchange rates, but it

          publicly discloses that its algorithms consider quotes only from “privileged” contributors.

          Bloomberg determines which contributors are “privileged” based on the “quality and consistency

          of [their] data, as well as consensus with the market.” For the BGN, “each contributor is

          assigned a quality score based on numerous factors including update frequency and spike

          frequency.” Bloomberg’s public explanation makes clear that Bloornberg’s proprietary

          algorithm determines “privileged” contributors based on which contributors: (1) quote more

          frequently, (2) have stable quotes (i.e., no spikes), and (3) have quotes that are generally in line

          with those of other contributors.

                    63.    The illegal blockade started on June 5, 2017. Market evidence shows that

          Defendants’ manipulation of the FX indices began in earnest a few weeks later.

                    64.    Beginning on or about Friday, June 23, 2017, FAB and others submitted

          thousands of sham offers to buy and sell the Riyal in significantly increased volumes of quotes,




                                                                 14

                                                              20 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 22 of 134

[TLED: NEW YORK COUNTY CLERK 04/08/2019 08:35 j                                                 INDEX NO.    1536O1/2O1
NYSCEF DCC. NO.   1                                                                       RECEIVED NYSCEF:   O4/O8/2O1




          and at substantially devalued rates to the Bloomberg and Reuters foreign exchange platforms in

          New York County.

                  65.    The choice of Friday, June 23 was significant. Markets in the region are always

          closed on Fridays, and currency markets are typically not active on Fridays. Moreover, Friday,

          June 23 was the weekend leading into the Eid al-Fitr holidays, one of the holiest periods in the

          Muslim calendar, when regional banks are closed for several days and currency trading activity

          is historically vastly reduced. This was akin to beginning the manipulation on Christmas Eve.

                  66.    The volume of quoting of the Riyal during the 2017 Eid at-Fitr holidays was a

          striking departure from regular market activity, particularly during Eid al-fitr.

                  67.    During the Eid al-Fitr holidays the year before, in 2016, FAB did not submit a

          single quote to the foreign exchange platform hosted by Bloomberg. And, again, during the

          201$ Eid al-Fitr holidays, FAR did not submit a single quote for the Riyal to the foreign

          exchange platform hosted by Bloomberg. By contrast, during Eid al-Fitr in 2017, FAB

          submitted hundreds of quotes for the Riyal every day during the holidays, all at rates

          substantially depreciated from the Peg.

                  68.    Before June 2017, FAB submitted quotes for the Riyal only sporadically to the

         Bloomberg foreign exchange platform in New York, and these quotes were at or very close to

         the Peg of 3.64. On June 23, 2017, in contrast, FAB submitted quotes for the Riyal every

         minute, at depreciated rates as low as 3.72 to 3.82 Riyals to the U.S. Dollar.

                  69.    Defendants also put pressure on the Riyal’s Peg to the U.S. Dollar by submitting

         fictitious quotes in the market for Riyal currency forwards and non-deliverable forwards

         (“NDF”).




                                                           15

                                                       21 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 23 of 134
                                                                                                 INDEX NO.    153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 08..:35 ANJ
1YSCEF DCC. NO.   1                                                                       RECEIVED NYSCEF:        04/08/2019




                  70.     During the Eid al-Fitr holidays, FAB quoted in the Riyal currency forwards

          market in increasing volume and at depreciated rates. FAB continued to submit thousands of

          depreciated quotes per day to the Bloomberg currency forwards platform through November

          2017.

                  71.     Defendants submitted those quotes to take advantage of quiet holiday markets in

          order to more easily manipulate the foreign exchange indices that are compiled by Bloomberg

          and Reuters in New York County and relied on by Qatar and investors around the world.

          Defendants intended to game the system that Bloomberg and Reuters set up, outlined above, that

          “privileged” frequent and consistent quoters.

                  72.     And, for a time, the scheme worked. FAB, Samba Bank, and others quoted the

          Riyal at such frequency and at such consistently depreciated rates that they were “privileged”

          contributors on Bloomberg.

                  73.      The frantic burst of fake quoting activity caused Bloomberg’s Riyal-U.$. Dollar

          exchange rates to drop sharply. Bloomberg began compiling the quotes from this new,

          “established” consensus market of banks, and the so-called “offshore” Riyal rates depreciated

          dramatically. Of course, an “offshore” market at fluctuating rates makes no sense for a currency

          like the Riyal, which is pegged at a specific U.S. Dollar exchange rate, guaranteed by the

          country’s central bank, and its significant reserves   —   unless the market believes the Peg may not

          be honored, which was indeed the conspirators’ aim.

                  74.      On the first day of the weekend leading into Eid al-Fit;-, June 23, 2017,

          Bloomberg’s BGN “offshore” rate for the Riyal depreciated sharply from 3.75 to 3.79.

          Similarly, on the second day of the Eid al-fitr holidays, June 24, 2017, the CMP “offshore” rate

          for the Riyal depreciated from 3.79 to 3.81.




                                                            16

                                                         22 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 24 of 134
[FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 .AM1                                             INDEX NO.      1536O1/2o1
NYSCEF DCC. NO.   1                                                                      RECEIVED NYSCEF:      04/O8/201S




                  75.     Defendants’ manipulation of these Bloomberg rates broadly affected markets,

          including in New York County, because the Bloomberg CIvW and BGN rates are relied on by

          banks, investors, and other financial institutions in New York County and elsewhere.

                  76.    Defendants’ coordinated and manipulative activity reinforced a false narrative

          that Qatar’s currency was increasingly volatile and its economy was too unstable for investment.

                  77.    As Defendants intended, and consistent with the Presentation, this quoting activity

          was picked up by major international media, which wrote numerous articles about the sudden

          drop in Riyal-to-U.S. Dollar exchange rates. For example, on June 28, 2017, Reuters published

          an article titled “The Qatari RiyalfXMarket in Chaos,” and on July 6, 2017, Bloontherg

          published an article with a headline asking, “7iat is a Qatari Riyal Worth?”

                  78.    Defendants’ manipulative scheme caused significant harm to Qatar, as well as to

          investors and global financial markets.

                  79.    Qatar and its agents at all relevant times tracked markets for the Riyal, including

         the Bloomberg and Reuters exchange rates, and closely monitored the market distortions that

          occurred and were widely reported in the international media.

                  80.   Unaware that the Bloomberg and Reuters exchange rates for the Riyal had been

         manipulated, and believing that Defendants’ quotes and the manipulated Bloomberg and Reuters

         exchange rates reflected the legitimate offshore market activity for the Riyal, Qatar took swift

         action in response. In order to stabilize the currency markets, and as set forth below, Qatar

         liquidated investments, depleted foreign exchange reserves, and used more than $40 billion to

         support its currency and maintain the Peg.

                  81.   Throughout Defendants’ manipulation, Qatar stood behind the Peg, and the QCB

         was willing and able to transact at 3.64.




                                                          17

                                                      23 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 25 of 134
                                                                                               INDEX No.      153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 08:3.5                                 AMI
.YSCEF DOC. NO.   1                                                                    RECEIVED NYSCEF:        04/08/2019




                          2.     The Currency Attack Continues Through the Fail of 2017

                  $2.     Defendants’ manipulative conduct and fictitious quoting continued throughout the

          summer and fall of 2017 and continued to have a destabilizing effect on the Bloomberg and

          Reuters “offshore” exchange rates for the Riyal-U.S. Dollar.

                  $3.     Samba Bank submitted quotes to the Riyal-U.S. Dollar Bloomberg foreign

          exchange platform in increased volumes and at substantially depreciated rates in July 2017.

          Samba Bank increased its volume of quotes to the Riyal-U.S. Dollar Bloomberg platform as the

          year progressed, at rates substantially devaluing the Riyal. Samba Bank quoted a rate as

          depreciated as 3.95 Riyals to the U.S. Dollar on Bloomberg on November 20, 2017.

                  $4.     Defendants’ activity in the Riyal currency forwards market also closely mimicked

          its manipulative activity in the Riyal-U.S. Dollar foreign exchange markets. F or example,

          Samba Bank submitted thousands of depreciated quotes per day to the Bloomberg currency

          forwards platform in July 2017, and continued to quote at high volumes and depreciated prices

          through November 2017.

                  $5.     FAB likewise increased the numbers of quotes it was submitting in October and

          November 2017, often submitting quotes to Bloomberg and Reuters every minute, and at rates as

          low as 3.93.

                  $6.      Due to Defendants’ manipulative conduct, the exchange rates Bloomberg and

          Reuters calculated continued to sharply depreciate the Riyal relative to the U.S. Dollar, and hit

          an all-time low in November 2017 of 3.94 Riyals to the U.S. Dollar.




                                                            1$

                                                       24   of   43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 26 of 134

[!LED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                                                                   INDEX NO   1536O1/2o;
NYSCEF DOC. NO.   1                                                                                                                 RECEIVED NYSCEF:       O4/O8/2O1




                                                                  End.of.Day Mid Quotes
                                                                     QARIUSD Spot
                                                                     111110—5/25118
                  OAR
                  4tE




                  81




                                                                    -I---                                                                     t1



                      InIlO        113flG     g!,uI       71W12        11fl         V1414         t114,1f    12111115     R8JI       7221l7      5,2V2
                  SuW B
                  NeW IIjeedoq enldy qieW ,2blmfl’ BImeeW gG.nec Pnce rWNo’npo4e. Md                eiiIt,jbW,1e 1Ie ev.,gc at the an4 d3y ø rd Sd
                  qiofr Eatiudo, ca,es in st,,cJ, the Sd qnole ie than o equalS, the Ah quata W      ,iWcJi twAg t Bid quolanm mu.




                  87.         This conduct continued to have a significant impact on Qatar.

                  88.         Still unaware that the Bloomberg and Reuters exchange rates for the Riyal had

          been manipulated, and with the Defendants’ quotes and the manipulated Bloomberg and Reuters

          exchange rates apparently reflecting legitimate market activity, Qatar continued to liquidate

         investments, deplete foreign exchange reserves, and use billions of dollars to support its currency

          and maintain the Peg.

                              3.            Defendants’ Quotes on Bloomber and Reuters Were Fraudulent

                  89.         Defendants’ conduct was classic “spoofing.” Not only were the quotes

         Defendants submitted to the Bloomberg and Reuters foreign exchanges unusual, they were also

         bogus, as Defendants were unwilling to transact at the bid/ask prices they quoted to potential

         counterparties. When traders from other institutions contacted FAB, Samba Bank, and others to

         transact at the quoted rates, they were told that the rates were “indicative only” or other similar

         excuses for why no actual trading could occur.



                                                                                    19

                                                                              25 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 27 of 134

FILED: NEW YORK COUNTY CLERK. 04/08/2019 02:35 p                                               INDEX NO.       153601/2019

‘TYSCEF DCC. NO.   1                                                                     RECEIVED NYSCEF:       04/08/2019




                   90.     While FAB, Samba Bank, and others were submitting thousands of quotes to the

          Bloomberg Riyal-U.S. Dollar foreign exchange platform at depreciated rates, Bloomberg chat

          messages reveal that they declined to stand behind the rates they quoted. For example:

                              a. On July 9, 2017, when a bank from a blockading country was quoting

                                  rates on Bloomberg as high as 3.76, a trader from that bank was

                                  approached via “chat” message about trading Riyals at the bank’s quoted

                                  rates. The trader responded that the bank had “no interest at the morn[entJ

                                  in QAR.” The very next day, a trader from the same bank was approached

                                  again about transacting at the bank’s quoted rates. The trader responded

                                  that the quotes published on Bloomberg were “not dealing price[s].”

                              b. Similarly, on November 1, 2017, a day when FAB’s end-of-day quote

                                  submitted to Bloomberg was 3.850 Riyals to the U.S. Dollar   —    well

                                  below the Peg   —   a trader at FAB was approached, via “chat” message on

                                  the Bloomberg platform, with a request to complete a transaction at FAB’s

                                  quoted rates. The trader responded that the quoted rates were “indicative

                                  levels” and that he was “SOR” (i.e., “square” or unwilling to complete the

                                  transaction).

                               c. Again, on November 22, a FAR trader was approached, via “chat”

                                  message on the Bloomberg platform, with a request to complete a

                                  transaction at FAB’s quoted rates. The trader responded that he had

                                  “nothing to suggest.” despite the fact that FAB traders had submitted over

                                  a thousand quotes to Bloomberg that day, with an end-of-day ask quote at

                                  the depreciated rate of 3.890 Riyals to the U.S. Dollar.




                                                            20

                                                         26 of 43
            -

                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 28 of 134

[fLED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                     INDEX NO.   1536o1/2o1
NYSCEF DOC. NO.   1                                                                       RECEIVED NYSCEF:    04/08/201S




                              d. On November 29, 2017, a trader at FAB was approached, via “chat”

                                 message on the Bloomberg platform, with a request to complete a

                                 transaction at FAB’ s quoted rates. The trader responded: “I’m SQR at the

                                 moment” (i.e.,   “square” or unwilling to complete the transaction),

                              e. Also on November 29, 2017, a trader at Samba Bank was approached, via

                                 “chat” message on the Bloomberg platform, with a request to complete a

                                 transaction at Samba Bank’s quoted rates. In response, the Samba Bank

                                 trader wrote that he had “no interestfor QAR/j at the mornfentJ.”

                                 However, Samba Bank submitted hundreds of quotes that day, and ended

                                 the day with an ask quote of 3.73 0 Riyals to the U.S. Dollar.

                  91.   Despite refusing to trade Riyals, FAB, Samba Bank, and others continued to

          submit quotes to Bloomberg and Reuters at rates as depreciated as 3.97 into November 2017.

                         4.      Defendants’ False Ouotes Abated When the Bangue Havilland
                                 Presentation Was Exposed

                  92.   Defendants’ false quotes on Bloomberg and Reuters abated towards the end of

         November 2017, when two events occurred, and the contours of the scheme were revealed to the

         public: First, Defendants’ scheme, as memorialized in the Banque Havilland Presentation, was

         revealed to the world in The Intercept. Second, soon thereafter, the QCB announced that it was

         beginning an investigation into the market manipulation and had retained U.S. legal counsel to

         conduct its investigation.

                  93.   FAB ceased quoting in the Bloomberg QARIUSD spot market as of

         November 29, 2017, despite submitting over 1,000 intraday quotes in the QARIUSD spot market

         on Bloomberg on prior days. FAB did not submit any more quotes to Bloomberg at all for the

         rest of 2017, and for all of 2018 quoted on only one day   —   and at the pegged rate.



                                                           21

                                                       27 of 43
                   Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 29 of 134
                                                                                           INDEX NO.      153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 O8-35
                                       -




         NO.   1                   .                           .                    RECEIVED NYSCEF        04/08/2019




               94.     Samba Bank sharply dropped its rates and returned to quoting around the pegged

       rate. After quoting a rate as high as 3.95 on November 20, 2017, Samba Bank’s quoted rates fell

       precipitously, and its quoted rates were back to near the pegged rate in December 2017.

               95.     Although the illegal blockade continues to this day, and other manipulative

       conduct is ongoing, Bloomberg and Reuters foreign exchange rates have consistently stayed at or

       near the pegged rate since December 2017.

                       5.      Defendants’ Currency Manipulation Caused Harm to Qatar and
                               Investors in New York County and Elsewhere

               96.     Defendants’ scheme to submit false quotes and manipulate the Bloomberg and

       Reuters foreign exchange rates for the Riyal caused extensive harm to Qatar and businesses and

       individuals who invested in Qatar.

               97.     Many investors located in New York County invest in Qatar.

               9$.     A significant component of that investment is through shares in the Qatari

       companies included in the MSCI Emerging Markets Fund (“MSCI EM”), which is an exchange-

       traded fund that is headquartered in New York County and allows retail investors and others to

       invest in a basket of emerging market economies. The MSCI EM tracks the performance of

       firms with a combined market capitalization of approximately $4.9 trillion and is often mimicked

       or followed by other investors.

               99.      To invest in Qatari companies, investors in funds like the MSC1 EM or any other

       investors must purchase shares in such companies using Riyals.

               100.     Investors in the MSCI EM and other similar funds must therefore convert U.S.

       Dollars to Riyals before they buy shares or after they sell them. Banks and other financial

       institutions in New York County and throughout the world rely on the Bloomberg and Reuters

       “offshore” rates to exchange currency for the purpose of investing in Qatari companies.



                                                       22

                                                    28 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 30 of 134

[iiED: NEW YORK COUNTY CLERK 04/08/2019 08:35 ANJ                                                INDEX NO.    153601/2olS
NYSCEF DCC. NO.   1                                                                     RECEIVED NYSCEF:       O4/O8/2O1




                  101.   U.S. investors who purchased Qatari stocks, bonds, or other instruments in the

          period before the manipulation would have purchased those financial instruments at an exchange

          rate of 3.64 Riyals to the U.S. Dollar, In contrast, if those same investors sold the instruments

          after the manipulation began, they would have received a depreciated rate   —   as low as 3.94

          Riyals to the U.S. Dollar.

                  102.   The difference in the Riyal exchange rates before and after Defendants’

          manipulative conduct caused investors in New York County and elsewhere to suffer significant

          harm on their investments in Qatar. In fact, complaints were made about this kind of exchange-

          rate loss by investors, including investors located in New York County.

                  103.   The problem grew so severe in the fall of 2017 that MSCI EM considered

          incorporating the unofficial “offshore” rates for the Riyal, compiled by Bloomberg, into its

         valuations of the Qatari stocks in the MSCI EM, instead of the official pegged rate of 3.64.

                  104.   On November 21, 2017— a day when Defendants were submitting thousands of

          depreciated quotes to Bloomberg at approximately 3.90 Riyals to the U.S. Dollar    —   Bloomberg

         reported that MSCI EM was considering switching its index rate to the new “offshore” rates

         instead of the official pegged rate of 3.64. Had MSCI EM switched to using the offshore

         Bloomberg composite rate to value Qatari securities in the MSCI EM, investors’ holdings would

         have been even further devalued.

                  105,   Defendants knew that their manipulative conduct would result in Qatar and

         investors in New York County and elsewhere redeeming their investments at depreciated rates,

         and intended exactly such a result.




                                                          23

                                                      29 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 31 of 134
                                                                                               INDEX NO.    153601/2019
FILED: NEW YORK COUNTYCLERK 04/08/2019 08:35 J
YSCEF DCC. NO.   1                                                                     RECEIVED NYSCEF:        04/08/2019




                 B.     DEFENDANTS’ MANIPULATION OF OATARI BONDS AND CREDIT
                        DEFAULT SWAPS

                 106.   Defendants also attacked Qatar’s sovereign bonds. Their goal was to try to

         depress the value (and accordingly increase the yield) of Qatari bonds, drive away the many

         investors in New York County who held Qatari bonds (and could purchase more), and convince

         the world that Qatar was not suitable for investment, while inflating the market in CD$ in

         relation to Qatari bonds.

                 107.    Qatari bonds are traded over the counter in the United States, and several large

         financial institutions based in New York County are among the largest holders of Qatari

         bonds. At least three financial institutions headquartered in New York County held investments

         collectively worth more than $300 million in Qatari sovereign bonds as of the end of 2017. Each

         of the three was an active purchaser and seller of Qatari sovereign bonds in 2017.

                 108.    The Banque Havilland Presentation called for co-conspirators to manipulate the

         price of Qatari bonds by engaging in sham transactions, including wash sales, designed to drive

         down the price of the bonds. As the Presentation described, conspirators would “sell the same

         bond holdings back to the original seller and thereby create additional dowini’ard pressure” on

         bond prices. Conspirators would also seek out “Qatar friendly banks” with which they could

         trade. They would also purchase CDS positions on the bonds, which would increase in value as

         the prices for the bonds fell.

                 109.    Defendants also used similar manipulative tactics in the bond market as they used

         in the Riyal-U.S, Dollar foreign exchange platforms   —   distorting the market with the submission

         of fictitious, depreciated quotes, and causing depreciation in the price of Qatari bonds.

                 110.    FAB and others attacked the Qatari bonds in several ways, including:




                                                          24

                                                      30 of 43
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 32 of 134

[FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AN]                                         INDEX NO.      1536O1/2O1
NYSCEF DCC. NO.   1                                                                RECEIVED NYSCEF:       04/08/201S




                        a. First, by attacking the Riyal-U.S. Dollar exchange rates in order to

                            decrease the value of all Qatari bonds, as participants in the market would

                            be led falsely to believe that the market regarded Qatar with reduced

                            confidence.

                        b. Second, by posting excessive and depreciated (or, in the case of CD$,

                            inflated) quotes via the Bloomberg and Reuters platforms (and via other

                            means of market communication currently unknown to Qatar). For

                            example, with respect to the Qatari U.S. Dollar—denominated bond

                           maturing   June 2, 2046, and paying a coupon rate of 4.625%, FAB began

                           quoting depreciated bond prices immediately following the blockade

                           announcement, but then quickly brought its bond quotes back up to pre

                           blockade levels. FAB then sharply depreciated its quoted bond prices

                           again during the Eid al-F itr holidays and again in October and November.

                           FAB’s quoting followed a similar pattern in the Qatari U.S. Dollar—

                           denominated bond maturing June 2, 2021 and paying a coupon rate of

                           2.3 75%, the Qatari U.S. Dollar—denominated bond maturing June 2, 2026

                           and paying a coupon rate of 3.25%, and the Qatari U.S. Dollar—

                           denominated bond maturing June 15, 2030 and paying a coupon rate of

                           9.750%.

                        c. Third, by carrying out “crossing transactions” as discussed in the Banque

                           Havilland Presentation (i.e., engaging in transactions whereby the asset is

                           transferred and/or re-transferred at a depreciated notional price, but

                           without any true exchange of value taking place) and publicizing such




                                                    25

                                                 31 of 43
                   Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 33 of 134

RILED: NEW YORK COUNTY CLERK 04/08/201908:3.5 4]                                                   INDEX NO.    153601/2019
YSCEF DCC. NO.   1                                                                         RECEIVED NYSCEF:        04/08/2019




                                   “crossing transactions” to the market so as to create the perception that

                                   holders of Qatari bonds were actively selling at depreciated prices.

                               d. four/h, by purchasing CDS, as described in the Banque Havilland

                                   Presentation, so that as the value of Qatari bonds fell, the value of the CDS

                                   held by the Defendants would rise.

                 111.       Just as the conspirators had planned, and as predicted by the Banque Havilland

         Presentation, the drop in bond prices caused an enormous corresponding increase in the prices of

         CDS. CDS spreads rose from 59.025 bps on June 2, 2017 to their highest level ever on July 7,

         2017, at 124.32 bps shortly after the close of the Eid al-Fitr holidays. Those who invested in

         CDS   —     as the Banque Havilland Presentation called for the conspirators to do   —   profited.

                 112.       The press covered the depreciation of the Qatari bond prices as evidence that the

         blockade     —   rather than Defendants’ intentional market manipulation   —   made Qatari bonds a

         credit risk.

                  113.      for example, in the days immediately following the Eid al-fitr manipulation,

         Bloornberg News reported that Qatar’s bond prices had fallen 3% on average since the blockade

         was announced, and that CDS had surged to their highest level in more than a year on June 29,

         2017.

                  114.      Defendants’ manipulative scheme in the bond market caused significant harm to

         Qatar, as well as to investors in New York County elsewhere.

                  115.      Qatar and its agents at all relevant times tracked markets for Qatari bonds, and

         monitored the market distortions that occurred on Friday, June 23, 2017 and were widely

         reported in the international media.




                                                             26

                                                         32 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 34 of 134

[ThED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AN]                                                  INDEX NO.    153601/201S
NYSCEF DCC. NO.   1                                                                     RECEIVED NYSCEF:         O4/O8/2O1




                  116.     Defendants’ manipulative conduct in the bond market contributed to the perceived

          depreciation of the Riyal and put further pressure on Qatar to support the Peg. Unaware that the

          distortions in the bond market had been caused by Defendants’ manipulative conduct, and

          believing Defendants’ bond quotes reflected legitimate market activity, in response to the

          manipulation across markets, Qatar liquidated investments, including investments held in New

          York County, depleted foreign exchange reserves, and used billions of dollars to support its

          currency and maintain the Peg.

                  E.       ADDITIONAL MANIPULATIVE CONDUCT

                  117.     Consistent with the Banque Havilland Presentation, Defendants and others took

          additional steps to amplify the manipulation and harm Qatar.

                           1.       Use of the Media to Amplify Harm to Qatar

                  118.     The blockading countries and others coordinated a public relations campaign

          against Qatar. As set forth in the Banque Havilland Presentation, the blockading countries hoped

         press attention   —    especially in New York County and other financial centers   —   would amplify

         the effects of Defendants’ manipulative conduct and increase the economic pressure on Qatar.

                  119.     The Embassy of Saudi Arabia, the Embassy of the UAE, and the Executive

         Affairs Authority of Abu Dhabi engaged The Harbour Group, a United States public affairs

         company, to conduct an extensive media campaign against Qatar, targeting numerous United

          States publications including the Wall Street Journal, Bloom berg, Reuters, and the New York

          Times, which are located in New York County.

                  120.     The UAE also hired SCL Social Limited, parent of Cambridge Analytica, to

         engage in a social media campaign targeting Qatar.

                  121.     As the blockading countries had planned, regional and international media outlets

         began reporting on the volatility in the financial markets manufactured by Defendants as


                                                            27

                                                        33 of 43
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 35 of 134
                                                                                               INDEX NO.     153601/2019
TILED: NEW YORK COUNTY CLERK04/08/201908:35 ]
YSCEF DCC. NO.   1                                                                     RECEIVED NYSCEF:       04/08/2019




         legitimate, intensifying concerns about Qatar’s financial instruments and inflicting damage on

         Qatar’s financial reputation. For example:

                         (a)     On June 28, 2017, Reuters published an article titled “The Qatari Riyal FX

                                 Market in Chaos.”


                         (b)     On June 30, 2017, Reuters ran another article describing chaos in the

                                 foreign exchange markets market titled “Several UK Banks Stop Selling

                                 Qatari Riyals.”


                          (c)    That same day, the Middle East Eye, a regional periodical, published an

                                 article titled “Qatari Currency Facing Crisis.”


                          (d)    On July 6, 2017, Bloomberg published an article with a headline asking,

                                 “What is a Qatari Riyal Worth?”

                 122.     Similar press coverage continued throughout the summer and fall of 2017.

                          2.     Efforts to Cause Runs on Qatari Banks

                 123.     Around the time of the 2017 Eid al-Fitr holidays, persons and entities from the

         blockading countries abruptly withdrew more than $8 billion from Qatari banks.

                 124.     This withdrawal was planned to create a run on Qatari banks, manufacture a

         liquidity crisis in Qatar, and deplete U.S. Dollar reserves from Qatari banks. It was intended to

         coincide with Defendants’ other manipulative conduct, and reinforced the false narrative that

         Qatar’s finances were in crisis. Defendants’ goal was to create panic among foreign investors,

         and exacerbate the downward pressure on the Riyal.

                 F.       OATAR HAS SUFFERED SUBSTANTIAL HARM AS A RESULT OF
                          DEFENDANTS’ SCHEME

                 125.     Defendants’ manipulative scheme has caused extensive damage to Qatar.


                                                          2$

                                                       34 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 36 of 134

WILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                       INDEX NO.      153601/201S
NYSCEF DCC. NO.   1                                                                          RECEIVED NYSCEF:       O4/O8/2O1




                  126.        Qatar and its agents at all relevant times tracked markets for the Riyal and Qatañ

          sovereign bonds, and closely monitored the market distortions that occurred and that were widely

          reported in the international media.

                  127,        Qatar was not aware that the Bloomberg and Reuters exchange rates for the Riyal

          had been manipulated, and relied on the fact that Defendants’ bogus quotes and the manipulated

          Bloomberg and Reuters exchange rates reflected legitimate activity in the offshore foreign

          exchange markets.

                  128.        Qatar was not aware that the bond quotes submitted to Bloomberg had been

          manipulated, and relied on the fact that Defendants’ fictitious quotes in the Bloomberg bond

          markets reflected bona fide transactions in the Qatari U.S. Dollar—denominated bonds.

                  129.        In response to these market distortions, and in order to support the Peg, Qatar

          sustained billions of dollars in damages by (i) liquidating investments, including nearly $3 billion

          in U.S. Treasury bills and notes held in accounts located in New York County as well as other

         U.S. Dollar—denominated securities earning a high rate of return, in order to provide proceeds to

         banks in Qatar, and (ii) diverting financial reserves held in New York County and elsewhere to

         banks in Qatar. This is exactly what the Banque Havilland Presentation predicted Qatar would

          do when     it   wrote that “rnarntarnrng the pegi equires extensive u ce ofcentral bankfoi eign

         exchange i esei yes”

                  130         In total, Qatar used more than $40 billion to support its currency




                                                               29

                                                           35 of 43




I
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 37 of 134
                                                                                                  INDEX NO.    153601/2019
?ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                    ]
YSCEF DOC. NO.   1                                                                        RECEIVED NYSCEF:         04/08/2019




                                                CLAIMS FOR RELIEF

                                             FIRST CLAIM FOR RELIEF

                                                        (Fraud)
                                                (Against All Defendants)

                 131     Qatar incorporates by reference and realleges the preceding allegations as though

         fully set forth herein.

                 132.    Defendants made material misrepresentations to Qatar, to Bloornberg, to Reuters,

         and to investors, including the following misrepresentations, among others:

                             a. that the Riyal quotes they submitted to the foreign exchange platforms

                                   hosted by Bloomberg and Reuters in New York County reflected the

                                   actual value of the Riyal;

                             b. that the Riyal quotes they submitted to the foreign exchange market

                                   platforms hosted by Bloomberg and Reuters in New York County

                                   indicated a willingness to enter into arm’s-length transactions for the Riyal

                                   at the quoted prices; and

                             c. that the quotes they submitted to the foreign exchange market platforms

                                   hosted by Bloomberg and Reuters in New York County for Qatari

                                   government bonds reflected the actual value of the referenced government

                                   bonds.

                 133.    In addition to making these representations regarding the value of the Riyal and/or

         the value of Qatari government bonds, each of the Defendants failed to disclose to Qatar, and to

         Bloomberg, Reuters, and investors, additional facts necessary to make its representations not

         materially misleading. Specifically, each of the Defendants failed to disclose that it was

         manipulating its Riyal-U.S. Dollar quotes and, therefore, manipulating the Riyal composite rates



                                                                30

                                                         36 of 43
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 38 of 134

     [flED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                     INDEX NO.   1536o1/2o1
•:   NYSCEF DCC. NO.   1                                                                       RECEIVED NYSCEF:    O4/O8/2O1




               calculated by Bloomberg and Reuters; that it was manipulating its Qatari government bond

               quotes; and that its quotes did not accurately reflect the actual value of the Riyal or Qatari

               government bonds.

                       134.   Each of the Defendants knew that its misrepresentations were materially false and

               misleading when made. In Bloomberg chats between Defendants and counterparties who sought

               to trade Riyals with Defendants at the depreciated prices Defendants were quoting, Defendants

               refused to trade and stated that the quoted prices for Riyals were “wrong” or “indicative.”

               Nevertheless, Defendants continued to submit thousands of Riyal quotes at depreciated rates at

               which they were unwilling to transact.

                       135.   Each of the Defendants’ misrepresentations were made intentionally or with

               reckless disregard for the truth. As set forth in the Banque Havilland Presentation, each of the

               Defendants knew that Qatar had maintained the value of the Riyal at a pegged rate of 3.64 Riyals

               to the U.S. Dollar for more than a decade. Nonetheless, each of the Defendants submitted quotes

               for the Riyal at depreciated values compared to the pegged rate in order to carry out Defendants’

               scheme to manipulate the markets for Qatari financial instruments around the world, including in

              New York County.

                       136.   Each of the Defendants knew that Qatar, as well as Bloomberg, Reuters, and

              investors, through MSCI EM and otherwise, were likely to receive and rely on its

              misrepresentations. By making these misrepresentations, each of the Defendants intended for

              Qatar, as well as Bloomberg, Reuters, MSCI EM, and investors, to rely on the misrepresentations

              and to believe them to be accurate representations of market value.

                                  a. Specifically, each of the Defendants submitted false quotes to Bloomberg

                                      and Reuters with the intent that Qatar and others would rely on the quotes




                                                                31

                                                            37 of 43
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 39 of 134
                                                                                              INDEX NC       153601/2019
‘ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AN]
YSCEF DCC. NO.   1                                                                    RECEIVED NYSCEF:        04/08/2019




                               as accurate representations of the purportedly depreciating value of the

                               Riyal, and that, as part of the scheme, Bloomberg and Reuters would rely

                               on the false quotes when calculating composite or index rates reflecting

                               the market value of the Riyal. Each of the Defendants knew that its false

                               quotes would be used in the calculation of the composite or index rates,

                               and each of the Defendants flooded Bloomberg’s and Reuters’ New York

                               County platforms with false quotes with the intent to manipulate the

                               published composite and index rates. Defendants’ intent to cause damage

                               was underscored by their sustained attempts over time to become a

                               “privileged” contributor to the Bloomberg and Reuters composite rate

                               indices to create a critical mass of “privileged” contributors who could

                               more easily depreciate composite rates for Riyal-U.S. Dollar. Each of the

                               Defendants intended for Qatar and others such as MSCI EM to rely on,

                               and take action in response to, the depreciated rates for the Riyal and the

                               manipulated Bloomberg and Reuters foreign exchange rates. As described

                               in the Banque Havilland Presentation, each of the Defendants intended for

                               Qatar to “spend its reserves on protecting the currency and domestic

                               credit markets” and to spend significant sums to maintain the Peg.

                            b. Each of the Defendants employed a similar scheme with respect to Qatari

                               government bonds, and submitted false quotes to Bloomberg and Reuters

                               with the intent that Qatar and others would rely on the quotes as accurate

                               indicators of the depreciating value of Qatari government bonds.




                                                         32

                                                     38 of 43
                   Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 40 of 134
                                                                                                       INDEX NC.    153601/2019
    [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 3J]
    NYSCEF DCC. NO.   1                                                                        RECEIVED NYSCEF:      04/08/2019




                      137.       Qatar reasonably and justifiably relied to its detriment on Defendants’ material

              misrepresentations and omissions by, among other things, depleting reserves, liquidating

              investments, and taking other steps to protect the Riyal and to maintain the Peg.

                      138.       Each of the Defendants’ material misrepresentations and omissions directly and

              proximately caused extensive damages in that Qatar depleted reserves, liquidated investments,

              including investments held in New York County, and used more than $40 billion to support the

              Riyal and maintain the Peg.

                      139.    Each of the Defendants continues or imminently threatens future manipulative,

              fraudulent, and unlawful conduct aimed at attacking Qatar and its finances.

                      140.    Each of the Defendants’ fraudulent acts were willful and wanton, entitling Qatar

              to punitive damages.

                                                 SECOND CLAIM FOR RELIEF

                                                  (Conspiracy to Commit Fraud)
                                                     (Against All Defendants)

                      141.    Qatar incorporates by reference and realleges the preceding allegations as though

              fully set forth herein.

                      142.    As described in the preceding allegations, Defendants perpetrated a fraud on

              Qatar through, among other things, false and manipulated quotes for the Riyal and Qataii

              government bonds.

                      143.    Defendants formed a conspiracy or corrupt agreement to commit fraud by

              manipulating their Riyal-to-U.S. Dollar quotes and, therefore, manipulating the Riyal composite

              rates calculated by Bloomberg and Reuters; manipulating their Qatari government bond quotes;

              and engaging in a course of material misrepresentations and omissions to conceal their

              fraudulent acts.



                                                                 33

                                                              39 of 43




I
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 41 of 134
                                                                                                INDEX NO       153601/2019
FILED     NEW YORK COUNTY CLERK 04108/2019 0835
‘IYSCEF DOC. NO.    1                                                                    RECEIVED NYSCEF:       04/08/2019




                    144.   As described in the preceding allegations, Defendants intentionally and

          knowingly committed acts in furtherance of the conspiracy by manipulating their quotes for the

          Riyal and Qatari government bonds, by making misrepresentations and/or omissions regarding

          those quotes, and by engaging in a course of material misrepresentations and omissions to

          conceal their fraudulent acts, and to continue or imminently threaten future manipulation.

                    145.   Qatar reasonably and justifiably relied to its detriment on Defendants’ material

          misrepresentations and omissions.

                    146.   Each of the Defendants’ material misrepresentations and omissions directly and

          proximately caused damages in that Qatar depleted reserves, liquidated investments, including

           investments held in New York County, and used more than $40 billion to support the Riyal and

           maintain the Peg.

                    147.   Because Defendants engaged in the conspiracy to commit fraud stated in this

           Complaint willfully and wantonly, Qatar is entitled to punitive damages.

                                            THIRD CLAIM FOR RELIEF

                                             (Aiding and Abetting Fraud)
                                               (Against All Defendants)

                    148.   Qatar incorporates by reference and realleges the preceding allegations as though

           fully set forth herein.

                    149.   Each of the Defendants acted in concert to advance a fraudulent scheme to harm

           Qatar.

                    150.   Each of the Defendants was aware of the misrepresentations and omissions made

           by the other Defendants in furtherance of the conspiracy. Each of the Defendants also was aware

           that the misrepresentations and omissions made by the other Defendants in furtherance of the

           conspiracy were false and/or misleading at the time that they were made.



                                                            34

                                                        40 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 42 of 134

LFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 J4]                                              INDEX NO.     153601/201S
NYSCEF DOC. NO.   1                                                                     RECEIVED NYSCEF:       04/08/201S




                  151.   Each of the Defendants provided substantial assistance to other conspirators in

          making the fraudulent misrepresentations and omissions. Each of the Defendants submitted, or

          otherwise assisted with the submission   of,   false quotes to Bloomberg and Reuters in New York

          County, without any intent to trade at the quoted rates, for the purpose of depreciating foreign

          exchange rates published by Bloomberg and Reuters in New York County, and with the intent to

          assist other Defendants in carrying out their fraudulent activities.

                  152.   The substantial assistance of each Defendant proximately caused the harm

          suffered by Qatar. The participation of each Defendant, as alleged herein, substantially assisted

          the conspirators in carrying out the fraudulent scheme. It was foreseeable to Defendants that

          Qatar would be harmed by the carrying out of their fraudulent scheme. Further, Defendants

          continue their manipulation or imminently threaten future manipulation.

                  153.   Each of the Defendants’ substantial assistance has caused damages in that Qatar

          depleted reserves, liquidated investments, including investments held in New York County, and

         used more than $40 billion to support the Riyal and maintain the Peg.

                  154.   Each of the Defendants’ acts were willful and wanton, entitling Qatar to punitive

          damages.


                                               PRAYER FOR RELTEF

                         WHEREFORE, Qatar prays for relief as follows:

                  (a)    That the Court enter judgment awarding Qatar damages against Defendants for all

                         economic, monetary, actual, consequential, and compensatory damages Plaintiff

                         suffered as a result of Defendants’ conduct, together with pre- and post-judgment

                         interest at the maximum rate allowable by law;




                                                            35

                                                         41 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 43 of 134

FILED: NEW YORK COUNTY CLERK04/08/2019 08:35 ANI                                                 INDEX No.     153601/2019
YSCEF DOC.   NO.   1                                                                      RECEIVED NYSCEF:      04/08/2019




                   (b)     That the Court enter a permanent injunction ordering Defendants to cease

                           manipulation of the Riyal, Qatañ government bonds, Riyal forwards, and other

                           Qatari financial instruments;

                   (c)     That the Court award Qatar its costs of suit, including reasonable attorney’ fees

                           and expenses;

                   (d)     That the Court award Qatar punitive damages; and

                   (e)     That the Court award such other and further relief as the Court may deem just and

                           proper.

                                              JURY TRIAL DEMANDED

                           Qatar hereby demands a trial by jury on all issues triable by juiy.




                                                              36

                                                           42 of 43
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 44 of 134
[FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AM]                                 INDEX NO.   153601/201S
NYSCEF DOC. NO.   1                                                      RECEIVED NYSCEF:       04/08/201S




          Dated: New York, New York
                 April 8, 2019



                                             PAUL, WEISS, RIFKIND, WHARTON
                                             & GARRISONLLP

                                             By: Is! Daniel I. Kramer

                                             Daniel I. Kramer
                                             Theodore V. Wells, Jr.
                                             Andrew I. Ehrlich
                                             Geoffrey R. Chepiga
                                              1285 Avenue of the Americas
                                             New York, NY 100 19-6064
                                             (212) 373-3000
                                             dkramer@paulweiss.com
                                             twells@paulweiss.com
                                             aehrlich@paulweiss. corn
                                             gchepigapaulweiss. corn

                                             Jonathan Hochman
                                             Karen Steel
                                              SCHThDLER, COHEN & HOCHMAN LLP
                                              100 Wall Street, 15th Floor
                                             New York, NY 10005
                                             (212) 277-6300
                                             jhochman@schlaw.com
                                             ksteel@schlaw.com

                                             Attorneysfor FlaintffState of Qatar




                                             37

                                          43 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 45 of 134

FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                 INDEX NO.    153601/2019
NYSCEF DOC. NO.   2                                                     RECEIVED NYSCEF:    04/08/2019




                                 Exhibit A
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 46 of 134
lLL):    W XQRI( cOUNTX CLERK 04/08/2019                       08:35                                                              INDEX NO.    153601/202

NYSC1101BNO.     2                     Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar   —   and Steal the iVJ]j   NYSCEF: 04/08/202




          The
          Intercept_


           LEAKED DOCUMENTS EXPOSE
           STUNNING PLAN TO WAGE
           FINANCIAL WAR ON QATAR
           AND STEAL THE WORLD CUP
           Ryan Grim, Ben Walsh
           November 9 2017, 7:21 a.m.




           LEIA EM P0RTUGUS             —




          A plan for the United Arab Emirates to wage financial war against its
          Gulf rival Qatar was found in the task folder of an email account

  https:/Itheintercepccom/201 7/1 1/O9/uae-qatar-oitaba-rowlandbanque-havilland-world-cup/
                          Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 47 of 134
                                                                                                                                                                        INOEX NO.          15601/2019
ILED:   NEW YORK COUNTY CLERK 04/08/2019 08:35 )
             2           Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar—and Steal the                                                                  NYSCEF:       04/08/2019



          belonging to UAE Ambassador to the United States Yousef al-Otaiba and
          subsequently obtained by The Intercept.

          The economic warfare involved an attack on Qatar’s currency using
          bond and derivatives manipulation. The plan, laid out in a slide
          deck provided to The Intercept through the group Global Leaks, was
           aimed at tanking Qatar’s economy, according to documents drawn up
          by a bank outlining the strategy.

          The outline, prepared by Banque Havilland, a private Luxembourg-based
          bank owned by the family of controversial Britislrfinancier David                                                                                                      -=




          Rowland, laid out a scheme to drive down the value of Qatar’s bonds
           and increase the cost of insuring them, with the ultimate goal of
           creating a currency crisis that would drain the country’s cash reserves.



                    t)utltok   i’k.

                                        • F,n      I   Oi’te    C,ifr ru v        CiiJtmV       np(4


                                       Flaed       tern   arJ task
              LI,                                                                                RowInd Bnque HtvlII3r1d
                           LiU
                                        Atbi;    L. urii1 Gift Agree;ient                        I e

                                                                                                          3 •AQIG çaw                                   /   Qit   Oxriurty   O
                                                                                                                                                                                      ‘V
                                        Oncushan          tjyith Rdwd M                     P        W
                                                                                                 -   0Z     Ij.   c..r%....   ....   a.   IC cøj;.,:a   *tt.j-*



                                        F.ndii   of A.jSv      uc flj itr   Am


                                        Ptann.ng FOD overt on 0


                                        M/ o(ii vi.d      to USA


                                        Q %lt.tr jy On C)-,t f( Cf1415 W4   Add


                                      RowIand8anqueHav1and                          I       r



           A screenshot of Ambassador Yousef al-Otaiba’ s OuUook Tasks. Photo: Global Leaks




           Rowland has long had close relationships with UAE leadership,
           particularly with Abu Dhabi Crown Prince Mohammed bin Zayed,
  https://theintercept.com/201 7111 /09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                                                                                  2/20
                   Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 48 of 134
                                                                                                                 INDEX No.   153601/201
tF1i:LED: NEW YORK COUNTY CLERK 04/08/2019 08:35 ANI
                                      Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar
N90IC.           NO.    2                                                                                    —               04 / 08/201

          known as MBZ. The bank is currently in the process of creating a new
          financial institution in cooperation with the UAE’s sovereign wealth
          fund, Mubadala, according to contracts and correspondence obtained by
          The Intercept outlining the terms of the deal. That project is separate
          from the Qatar operation, but it reflects the close relationship between
          the bank and the UAE.

          The Qatar debt project would be grandiose in its ambitions. “Control
          the yield curve, decide the future,” reads the planning document,
          referring to a standard financial-industry graph showing a country’s
          borrowing costs for debt that is due at different dates. The height and
          shape of the yield curve is thought to be a reflection of how healthy an
          economy is and influences what financing options are available to a
          country.

          Targeting a nation’s economy using financial manipulation would be a
          dramatic break from traditional norms of diplomacy and even warfare.

          The plan the document presents is far-fetched and appeared to have
          been put together by someone with little or no experience trading in
          credit and currency markets, two industry veterans who reviewed the
          plan for The Intercept said. Both were granted anonymity because
          speaking to the press could jeopardize their employment. “I can’t
          believe they put this on paper,” one of the credit veterans added. “They
          are talking about colluding to manipulate markets.”

          There is no conclusive evidence the plan has been initiated, nor that it
          will ever be launched     and the current pressure Qatar’s currency is
                                                    —




          under as a result of an ongoing blockade imposed by the UAE means
          those direct, overt steps may be more effective economic sabotage than
          anything the slides outline. Additionally, the publication of this story
          means the secrecy the plan says it requires no longer exists.



 https://theintercept.com/201 7/11/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                        3/20
                           Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 49 of 134
                                                                                                               INDEX NO.   153601/2019
ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
                                    Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar
                NO.    2                                                                                   —                04   / 08/2019
         The Intercept reached Edmund Rowland, David’s son and CEO of the
         U.It. branch of Banque Havilland, at a mobile phone number listed in
         internal company documents obtained by The Intercept and asked
         about the status of the plan to short Qatar on behalf of the UAE,
         referencing the document. “We’ve never done anything,” Rowland said.
         Asked for more details, Rowland responded, “I can’t make any
         comment,” and hung up.

         After the call with Rowland, Herbert Kozlov, a lawyer with the firm
         Reed Smith, reached out to The Intercept and said on behalf of the bank
         that it had not traded in Qatari bonds or credit default swaps, the
         financial products the plan proposed to use. “Banque Havilland does not
         trade in bonds, securities, CDS, or any other instruments of Qatar and it
         has no plans to do so,” Kozlov said, reading a statement. As for the plan
         to take down Qatar, he said, “The bank is a prestigious private banking
         group and will not be drawn into or make comments on what are
         political storylines.”

         The metadata of the slide deck obtained by The Intercept indicates
         Vladimir Bolelyy, an analyst with Banque Havilland, as the creator. A
         call by The Intercept to Bolelyy’s receptionist was rebuffed. “He’s been
         told by Herb Kozlov not to contact this company,” said the receptionist,
         referring to The Intercept. The Intercept had not previously told Kozlov
         that Bolelyy was listed as the author of the document.




 https:lltheintercept.com/201 7/11/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                          4/20
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 50 of 134
IFILED: NEW YORK                           LERK 04/08/2019 08:35                                                                              INDEX NO.   153601/201
NYSC2gl8NO. 2                              Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar   —   and Steal the       JI    SCEF:      04/08/201




                                                           MISSION STATEMENT



                        SANCTIONS DO NOT WORK                                        CURRENCYPEG PRESSURE IS
                       UNLESS ADHERED TO BYALL                                       ONLYEFFECTIVE WHEN IT IS
                                              PARTIES                                 EXERCISED BYALL PARTIES



                       WHATMA2TERS Is WESTERri                                           M4INTAH4IING TEE PEG
                     PERCEPTION  THE MORE THE     —                                 REQUIRES EXTENSIVE USE OF
                     WRONGDOING IS CONDEMNED,                                         CENTRAL BANKFOREIGN
                              TEE MORE EFFECTIVE                                             EXCHANGE RESERVES
                                SANCTIONS WILL BE



                                                         CONTROL THE YIELD CURVE,
                                                              DECIDE THE FUTURE

                      Stnctly Priv.tc and Confidential                                                                                Pagn2


           The mission statement of the pl.an for a UAE economic war on Qatar. Photo: Global Leaks




           The new project comes amid       and, if implemented, would escalate
                                                                     —                                                                            —




           a regional crisis that reached new heights in June, when the UAE and
           Saudi Arabia led a bloc of Gulf nations in bloclcading and cutting off
           diplomatic relations with Qatar. U.S. Secretary of State Rex Tillerson
           recently faulted the blockading countries for intransigence, but
           President Donald Trump has largely taken the opposite approach,
           emboldening Saudi Arabia and the Emirates at the expense of Qatar,
          which is home to one of the largest overseas U.S. military bases in the
          world. Tillerson traveled to the region on October 20 in the latest effort
           to defuse the crisis.

          According to a report in the American Conservative, Tillerson
          previously told people close to him that he believed Trump had
          undermined him at the behest of Otaiba, the UAE ambassador, working
  https://theinterceptcom/2017/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-wortd-cup/                                                                  5/20
                           Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 51 of 134
                                                                                                    INDEX NO.   153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
                                     Leaked Documents xpose Stunning Plan to Wage Financial Waron
TYS50lDc.        .     2                                                                                         04/08/2019

          through Trump’s son-in-law and White House adviser Jared Kushner, to
          whom Otaiba is close.

          Both Kushner and Trump have reason to talce sides with Otaiba in the
          dispute. The president has a Trump-branded golf course in Dubai and
          bragged at a press conference before his inauguration about a deal he
          was offered by a billionaire Emirati real estate developer.

          The president’s attempts to get his hands on Qatari money have been
          less successful. In 2010, Trump traveled to Qatar with his daughter
          Ivanka Trump in an attempt to secure two different sources of
          investment funding. He was unceremoniously rebuffed by both.

          More recently, Kushner sought a $500 million bailout from a Qatari
          royal as part of a plan to redevelop his badly underwater flagship
          investment in a New York office tower. The money for such bailouts
          often comes from the Gulf. As The Intercept first reported, the Qatari
          royal agreed to help bail out the Kushners, contingent on their ability to
          raise the rest of the funding they needed from other sources. The
          remainder of the funding, however, fell through, and the Qatari royal
          pulled out of the deal.

          After the deal fell apart, Kushner helped orchestrate an unyielding
          response to the Saudi- and UAE-led economic blockade of Qatar, which
          Trump toolc credit for sparking with a hardline approach at a summit in
          Riyadh. Former top White House adviser Steve Bannon also credited
          Trump with stoking the blockade at a recent event in Washington. “I
          don’t think it’s just by happenstance that two weeks after that summit,
          that you saw the blockade by the United Arab Emirates, Bahrain, Egypt,
          and the Kingdom of Saudi Arabia on Qatar,” Bannon said at a thinlc
          tank. “And I’ve said from day one, even with the situation in the Pacific,
          with northwest Korea, I think the single most important situation in
          the world, that’s happening right now, is the situation in Qatar.”

  https://theinterceptcom/201 7/11 /09/uae-qatar-oftaba-rowland-banque-havilland-world-cup/                           6/20
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 52 of 134
IFILED: NEW YORE COUNTY CLERK 04/08/2019 08:35 ?                                                                           INDEX NO.   1536O1/2O

NfSC12Q1BNO. 2           Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar— and Steal the          JJ     NYSCEF:   04/OS/2 0]


             In late June, Trump waded further into the conflict with remarks aimed
             at Qatar during a private fundraiser, according to audio obtained by The
            Intercept. “We’re having a dispute with Qatar      we’re supposed to say            —




            Qatar,” Trump said, mocking the pronunciation of the country’s name
            by varying the syllabic emphasis. “It’s Qatar, they prefer. I prefer that
            they don’t fund terrorism.”

            Regional tensions ratcheted up another few notches over the weekend,
            as Saudi Arabia’s Crown Prince Mohammed bin Salman, a close ally of
            both Otaiba and MBZ, arrested dozens of princes and other top officials
            in a swift consolidation of power and followed it up with a threat to
            wage war against Iran.



              USDtoQARChaft
              3 Nov 2016       00:00 UTC     -   3 Nov 2017 18:12       UTC    USD/QAR ctose:3.64079 tow:3.63761 high:3.8301 0



                                                                                                                            1 2h
               3.80
                                                                                                                            1D

                                                                                                                            1W
               3.75
                                                                                                                            1M

               3,70



               3.65               -.   .-          —                     —
                                                                                         i!                                 2Y


                                                                                                                       4
                                                                                                                            5Y

                                                                                                                           1 OY
               3.60
                         Dec                     Feb17            Apr                  Jun          Aug         Oct


                                                                                                                hIId
            U.S. doUars to Qatari riyals currency chart. Photo:XE.com




   https:lltheintercept.comI2Ol 7/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                            7/20
                           Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 53 of 134
                                                                                                               INDEX NO.   153601/2019
PILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
                                    Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar
                NO.    2                                                                                   —
                                                                                                                            04 / 08   / 2019


         The economic blockade has already directly impacted Qatar’s economy,
         decimating trade, travel, and finance flows in and out of the country.
         Qatar’s sovereign wealth thnd recently brought $20 billion back to the
         country to prop up the country’s banking system, and the country’s
         currency is already showing signs of financial stress.

         The cost of insuring Qatari debt has risen some 70 percent since May,
         the stock market is down 24 percent this year, and yields are rising
         ahead of a bond offering to be made by the end of the year. Ahead of
         that debt sale, the country abruptly changed how it calculates how
         much foreign currency reserves it has, a key metric investors use to
         assess how risky it is to buy a country’s debt. The move doubled Qatar’s
         foreign currency reserves and came as a complete surprise to
         international officials, who normally discuss and review foreign reserve
         accounting before they are publicly announced. Instead, in this case,
         Qatar simply released a six-word statement changing its accounting.
         Despite the unexpected move, the Wall Street Journal noted that
         “Qatari bond yields are still relatively low for an emerging-market
         country, reflecting the country’s vast oil reserves and attendant
         wealth.”

         Banque Havilland is best known for its role in a previous incarnation in
         the bankruptcy of Iceland, from which it sprung as a new banit out of
         the Luxembourg branch of the Icelandic bank Kaupthing, and for a
         willingness to work with controversial clients, such as Nigerian
         tycoon Kola Aluko.

         David Rowland launched Banque Havilland with the help of his friend
         Prince Andrew. Rowland has been an active ally of the conservative
         British Tory Party and is said to be close to David Cameron, the former
         British prime minister. Rowland was said to have paid £20,000     about                                  —




         $23,000    for a portrait of Cameron at a Conservative Party thndraiser
                           —




 https://theintercept.com/201 7/11/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                            8)20
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 54 of 134
ltD: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                                                     INDEX NO.    1536O1/2O
NYScI?2I8NO.      2                        Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar— and Steal the MJ1   SCEFt   O4/OB/2O


            and was briefly named treasurer of the Tories in 2010, before
            withdrawing amid controversy.

            The bank is named after the Rowland’s family home on the tax-haven
            island of Guernsey, Havilland Hall. Though Edmund Rowland runs the
            bank, internal documents show his father David remains involved.
           Documents marked “secret and confidential” outlining the plan for the
           financial attack against Qatar were being circulated between Banque
           Havilland and the Emirati embassy in Washington as recently as late
           September.




                                                         PROPOSED STRUCTURE

                                                    STAGE 1— Establish Execution             Strategy
                > To         PRESERVE INTEGRITY OF EXISTING QAmR BOND HOLDINGS, AN IN-SITU TRANSFER WILL BE

                      ARRANGED INTO A PROTECTED CELL COMPANY:

                             Create a sizeable, strong, and standalone entity which can be viewed as a smaller counterpart to
                             central bank reserve holdings
                        > Confidentiality is maintained
                        > Separate ownership remains intact
                        > Qatari bond holdings serve as collateral
                        )‘   Individual holdings can be instantly accessible
                >     ASSESS GLOBAL MARKET CONDITIONS FOR THE QATARI RIYAL AND                            CDS   TO ESTABlISH

                      EXECUTION STRATEGY WHICH WOULD INCLUDE:

                        > Determining available liquidity supply, and pricing
                        > Identifying appropriate instruments such as currency forwards, currency options, and bond CDS
                        > Ensuring trade lines arc placed in different rime zones and include second-tier banks to allow
                             maximum flexibility
                        > Make targeted use of invesmient banks’ friendship with Qatar to affect loyalty and add confusion to
                             the marketplace

                Strictly Private and Confidential                                                                          Page 3



           A screenshot from phase one of the pLan. Photo:Global. Leaks




  https://theinterceptcom/2017/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                                    9/20
                           Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 55 of 134
                                                                                                               INDEX NO.   153601/2019
FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                      J
                                    Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar                    04 / 08 / 2019
                NO.    2                                                                                   —




         A private financial institution lilce Banque Havilland would be very
         familiar with the first step of the plan as laid out in the outline: creating
         a new offshore investment fund constructed to obscure its links to the
         UAE. The fund would hold Qatari bonds already owned by the UAE, as
         well as additional debt the fund could buy. The fund would also buy
         credit default swaps, which would rise in value as Qatari debt sank.

         The plan then calls for precipitating a run on the debt through a series
         of sham transactions to drive down the price of Qatar’s bonds a                                        —




         manipulation technique known as “painting the tape,” where players
         swap instruments back and forth to create the false appearance of a
         high volume of trades. The hope is to get other traders who aren’t in on
         the plan to see the high volume on the “tape”      the market ticker                 —                        —




         and think that, since volume is high in a period of political turmoil,
         something important must be happening, prompting them to sell. The
         sales, if the technique goes to plan, would drive the price of the bonds
         down, creating more panic and more selling. According to the plan, the
         UAE, having bought credit default swaps against the debt, would see the
         value of that insurance rise as Qatari debt tanked.

         The document outlining the scheme puts the bond trading proposal in
         print: “Establish a crossing transaction arrangement whereby another
         affiliated party sells the same bond holdings baclc to the original seller
          and thereby creates additional downward pressure.”




 hftps://theintercept.com/201 7/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                       10120
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 56 of 134
IILED: NEW YORK COUNTY                LERK 04/08/2019 08:35 ANI                                                                  INDEX NO.      153601/201
NYSCNO.          2                     Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar— and Steal the            NYSCEF:    04/08/201




                                                  PROPOSED STRUCTURE                      (coNrn)

                                             STaGE 2- Gear Up to Control the Yield Curve
                      >   PURCHASE MEDIUM- AND LONG-TERM QATAR PAPER:

                            > This would allow to control the yield curve (and thus bond prices) and should
                               favourably affect CDS ptidng at a later stage
                               Establish a crossing transaction arrangement whereby another affiliated party sells the
                               same bond holdings back to the original seller and thereby creates additional
                               downward pressure


           A screenshot from phase two of the plan. Photo: Global Leaks




           The hope is to spark a run by bond investors who think everybody else is
           selling, so they better get out quicldy.

           Falling debt prices and rising costs of the default swaps would signal a
           fresh crisis to the markets, putting pressure on Qatar’s currency. The
           Qatari riyal is pegged to the U.S. dollar, so as its offshore value falls, the
           country would be forced to spend billions of dollars from its reserves to
           push it up.

           In other words, the UAE plans to short Qatar, then drive it into the
           ground by manipulating international financial markets, all while
           gaining diplomatic leverage against its rival.

           Speculating about a country’s currency and economic future is far from
           unprecedented in the high-flying world of finance, but the difference in
           this case is that the plan is not designed for a vulture fund bent on a
           profit, but a sovereign state looking to undermine a neighboring nation.

           The plan is not an obvious winner from a profit perspective, which
           further suggests its goals to be political rather than financial. As the
           document notes, at the end of the operation                                        —   if it’s successful         —   it

  hftps://theinterceptcom/201 7/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                                      11/20
                          Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 57 of 134
                                                                                                                      INDEX NO.       153601/2019
ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
       8N0. 2          Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar    —   and Steal the   3VJ8]?   NYSCEF:    04 / 08/2019



          will be difficult for the UAE to unload its Qatari bonds because the
          attack would have largely weakened Qatar financially.

          And that’s if the plan even works. “It is very difficult to manipulate a
          sovereign [country’sl yield curve,” Frank Partnoy, a finance and law
          professor at the University of San Diego who formerly structured
          derivatives at Morgan Stanley, told The Intercept. “This belongs in a
          James Bond movie but probably wouldn’t work very well in practice.”



               >   PURCHASE      CDS ON QATAR:
                      > Start with Qatar-friendly banks who may prove more willing to enter into these trades
                      ‘   Increase long CDS positons slowly with large banks, just enough to move the price
                          sufficiently to make it newsworthy
                          Market depth may be limited and poor pricing on exit expected




          A screenshot of the plan dealing with the purchase of credit default swaps on Qatari debt. The
          CDS instruments rise in value as the bonds fall, allowing the UAE to profit from the collapse of
          Qatar’s currency. Photo:Global Leaks




          Rather than outline specifics, the document spealts in a vague,
           somewhat harebrained tone: It doesn’t contain any analysis of Qatari
          bond, derivative, or currency markets or an estimate of the total
          economic firepower the UAE can put behind the plan, nor does it
           address how much of Qatar’s $68 billion in outstanding debt the UAE
           and it allies already own; how to respond when, as is likely to happen
          relatively quickly in these lightly traded marlcets, the Qataris see
          strange trades and apply pressure to markets in the opposite direction
          by buying their bonds, stabilizing their currency, and selling credit
          default swaps; or whether a successful attack on a pegged currency in
           the region will whip back and lead to pressure on the UAE dirham, the
           Saudi riyal, and the pegged currencies of their allies.
  https://theintercept.com/201 7/1 1109/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                             12120
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 58 of 134
[FThED: NEW YORK COUNTY CLERK 04/08/2019 08:35 A$                                                                INDEX No.   153601/201!
                                      Leaked Uocuments Expose Stunning Plan to Wage Financial War on Qatar
                  NO.   2                                                                                    —                04 / 08 / 201!
           The plan, instead, lays out a conceptual scheme in several phases, the
           first of which takes a close look at Qatari currency and credit markets
           to figure out “available liquidity, supply, and pricing.”

          If all goes according to plan, the next move would be to force Qatar to
          blow through its cash to prop up its currency. “Maintaining the peg
          requires extensive use of central bank foreign exchange reserves,” reads
          the outline’s mission statement. The idea would be that as the Qatari
          bond market tanks, so will the country’s currency. And as holders of
          Qatar’s currency sell it off and exchange it for dollars, the country’s
          dollar reserves plummet.

          The basic premise of the plan       that Qatar is spending billions of
                                                                    —




          dollars to offset the pain inflicted by the blockade and that the
          country’s currency is vulnerable  is largely correct. Just before the
                                                                         —




          blockade against Qatar was enacted, the sheikdom held at least $35
          billion in currency reserves. After the embargo, Qatar’s reserves
          plummeted as it spent to prop up its currency and keep its economy
          afloat. The country now holds just under $24 billion in reserves, though
          a recent accounting maneuver roughly doubled that number.

          Because the country is incredibly rich, Qatar’s official reserves
          understate how much money it has to defend its currency. The
          government can call on the vast liquid wealth of Qatar-based
          corporations, its $335 billion sovereign wealth fund, and its citizens to
          stabilize the currency or support the economy. For instance, the recent
          repatriation of $20 billion of the sovereign wealth fund’s cash from
          international accounts back to onshore banks effectively bailed out
          Qatar’s financial system, and some government funds are already
          selling assets.

          Qatar may be spending tens of billions of dollars to fight the economic
          effects of the blockade, but it has hundreds of billions of dollars more.

 https://theinterceptcom/201 7/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                         13/20
                          Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 59 of 134
                                                                                                                                     INDEX NO.     153601/2019
ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
          2
SC1I20I6NO.            Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar— and Steal the                               NYSCEF:    04/08/2019


          And, on the record, Qatar insists that it has sufficient reserves to keep
          its duri’ency pegged to the dollar.

          As a result, the plan would be anything but a sure bet, financially
           speaking.

           Keeping the outline light on details makes sense, said Partnoy, the
           University of San Diego professor, in the context of the way banks
           generally operate. “Bankers are always trying to sell complicated
           products that will make them fee income,” he said. “This is an effort to
           try to sell something that might be a terrible idea.”



                                                   PRoPosED STRUCTURE_(coNr’D)

                                               STAGE 3— PR Machine & Position Increase
                     ‘    FIRE UP THE PR MACHINE TO REMIND PEOPLE THERE ISA PROBLEM WITH                        QATAR:

                            ) Reinforce the existing narrative, suggesting the state is feeling some pain from lack of engagement
                               with neighbours and use their own narrative against them
                           >   Qatar   will counter with their own PR but will exhaust thc message quid4 especially as market prices
                               will show their weakened position

                     >    INCREASE POSITIONS:

                               Simultaneously hit all second-tier bank CDS ]ines and increase existing positions with larger banks
                               Buying additional CDS leads to falling bond prices, rising rates, and escalation in COS premia

                      > REFRESH THE         PR MESSAGE TO ADD MORE FUEL TO THE FIRE:
                            )> focus on the prospect of restricted access to US Dollar and now-doubtftil stability of the country

                            ) The currency peg will not break, although credit markets will not be looking healthy
                            > Some bold statements from neighbouring countries may prove useful
                            > And... continue to increase positions

                      )   CLOSE THE POSffiONS          wrn-i   THE QATAR FRIENDLY BANKS FIRST, FOLLOWED BY OTHER

                          LARGER BANKS AND SECONDTIERS


                      Smcdy Prwau and Confdcnta1                                                                                Page 5



           The public relations machine ramps up in phase three of the plan. Photo: Global Leaks




   hllps:f/theintercepCcom/201 7/11/09/u ae-qatar-oitaba-rowland-banque-havilland-world-cup/                                                          14/20
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 60 of 134
IF’ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                                        INDEX NO.   153601/201!
                                      Leaked Documents Expose stunning Plan to Wage Financial War on Qatar
                  NO.    2                                                                                   —                      04 / 08 / 201!



          The third stage of the plan would be to ramp up the “PR machine” in
          order to slam Qatar internationally, pointing to its weakening financial
          situation. “Focus on the prospect of restricted access to US Dollar and
          now-doubtful stability of the country,” the plan reads. “And     continue                              ...




          to increase positions.” In other words, keep the market cornered and feed
          fears about falling prices with manufactured bad news.

          The public relations effort also calls on other countries for help                                               —




          presumably UAE allies, like Egypt and Saudi Arabia, which have in
          recent months teamed up with the Emirates to blockade Qatar. “Some
          bold statements from neighbouring countries may prove useful,” the
          plan says.

          Jacob Frenkel, a former Securities and Exchange Commission
          enforcement lawyer and federal criminal prosecutor who has served as
          an expert witness in market manipulation cases, said the proposal
          raises serious red flags. Because the plan would likely involve trades in
          U.S. markets and would use U.S. servers and dollars, American
          regulators and prosecutors would have jurisdiction over it.

          Frenkel, now a partner at the law firm Dickinson Wright, said that
          agreements about timing and pricing of trades are common in
          manipulation schemes. “The use of entities created for the purpose of
          engaging in transactions to create the perception of an independent
          market interest is a characteristic found in market manipulative
          activities,” he said. That alone is a “red flag that would be of interest to
          a regulator. And anybody in law enforcement would acknowledge what
          I’m saying.”

          The documents were provided to The Intercept by an opaque group that
          calls itself Global Leaks. Over the summer, Global Leaks began
         distributing emails from Otaiba’s inbox to media outlets, including The
         Intercept. Little is known about the organization, but the Global Leaks
 https;//theinterceptcom/201 7/11 /09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                               15/20
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 61 of 134
                                                                                            INDEX NO.     153601/2019
tILED: NEW YORK COUNTY CLERK 04/08/2019 08:35
                 Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar
é9°Bbc. NO. 2                                                                           —                  04 / 08   / 2019
         operatives use a .ru email account, which suggests they are either
         Russian or attempting to give that impression. Global Leaks claims it is
         not connected to the Russian government or any other government.

         Global Leaks said it received the documents from sources connected to
         Banque Havilland, a claim The Intercept investigated and found had
         merit, though other possibilities    such as a hacking operation
                                                                   —      can’t                   —




         definitively be ruled out.

         After obtaining the documents, Global Leaks operatives said they asked
         a source who maintains access to Otaiba’s inbox to search for                                -




         documents related to Rowland or Banque Havilland. That source found
         the slide deck outlining the scheme in Otaiba’s Outlook tasks    a                   —




         folder designed to serve as a “to-do” list and provided it to Global   —




          Leaks.

          Otaiba’s use of a Hotmail account for sensitive diplomatic business was
          itself questionable when it was reported compromised earlier this year
          —  that he continues to do so months later is even more puzzling.
          Otaiba has not responded to emails from The Intercept, including one
          requesting comment for this article, but a Washington, D.C. journalist
          who corresponds with him recently shared an email sent by Otaiba
          from the same compromised account. Emails to Otaiba’s Hotmail
          account were not responded to but did not bounce back.




  hftpslltheinteptail2Ol7/11/09/uae-qatar-dilaba-rowland-banque-havilland-world-cup/                                 16/20
                          Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 62 of 134
    [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                                INDEX NO. 153601/20:

    NYSC/Ig18NO. 2           Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar—and Steal the JJ? NYSCEF: 04/05/202


                                                                         FIFA OPTIoN


                            >   QATAR HAS C0MMITED TO $200BN OF SPENDING FOR ITS HOSTING OF                        2022 WoRLD CUP

                                THE GCC CAN PETITION FIFA TO GRANT THE TOURNAMENT TO THE REGION AS A WHOLE

                                   > Precedent in the form of Korea/Japan World Cup in 2002
                                  > European Championship in 2020 to be hosted across the continent in multiple countries

                            > AN APPEAL TO FIFA WIlL BE TO DISPLAY FOOTBALL AS A TOOL TO SThBIUSE THE REGION

                            >   IF QATAR REJECTS THE PROPOSAL, THEY WilL BE SEEN UNWILlING TO WORE WITH THEIR

                                GCC PARThERS

                            ) NEGATIVE PUBLICITY CAN RESURFACE AROUND THE                      ORIGINAL AWARD OF THE TOURNAMENT,

                                BRIBERY ALLEGATIONS, CONDITIONS OF CONSTRUCTION PERSONNEL AND OTHER ISSUES

                                THE MOVE DRAWS PUBLIC ATfENTION TO QATAR’S DUBIOUS ABILITY TO HOST THE WORLD

                                CuP ON THEIR OWN

                                  > Primary suppliers of materials were Saudi Arabia and the UAE     —   costs have already increased
                                  ) Importing talent from abroad has become more difficult given the no-fly zones        —   ability of fans to
                                      travel to the region has already diminished
                                  > If Qatar now spends its reserves on protncting the currency and domestic credit markets, there is
                                      less dry powder to fund the infrastructure spending
                           Strcd) Pavate and C nfidentiaI                                                                                 Pgc 6


                A screenshot from the pubuc relations stage of the plan. Photo: Global Leaks




                While the scheme itself would be an ambitious undertaking, the goal is
                ultimately petty: It’s about soccer.

                One of the plan’s stated aims is forcing Qatar to share soccer’s 2022
                World Cup, according to the outline. The strategy laid out in the
                document calls for using a public relations campaign to point the
                international soccer body FIFA to Qatar’s dwindling cash reserves,
                making a case that the small Persian Gulf monarchy can’t afford to
                build the necessary infrastructure.

4               The blockade is already raising prices for infrastructure supplies and
                recruiting top officials to work in Qatar has been difficult, the slides
                pomt out The outline concludes with the hope that the economic war
                will make it harder for Qatar to continue building stadiums and other
       hftps://theintercept.com/201 7/1 l/09/uae-qatar-oitaba-rowland-banque-havllland-world-cup/                                                 17/20
                           Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 63 of 134
                                                                                                             INDEX NO. 153601/2019
lIED: NEW YORK COUNTY CLERK 04/08/2019 08:35
Sc2l8NO. 2             Leaked Documents Expose Stunning Plan to Wage Financial Waron Qatar—and Steal the JI8J5 NYSCEF: 04/08/2019

           assets needed to host the games: “If Qatar now spends its reserves on
           protecting the currency and domestic credit markets, there is less dry
           powder to fund the infrastructure spending.”

           The UAE, according to the document, hopes to make a push for the Gulf
           Cooperation Council     a group of Arab monarchies that includes Qatar
                                                    —




            — to host the premiere global sports event across the member nations,
           rather than in Qatar alone.

           On October 20, several weeks after The Intercept first obtained the
           document outlining the plan, a well-funded Twitter campaign launched
           with the goal of taking the World Cup from Qatar, complete with a
           slickly produced video.




                           Kick Qatar Out
                           @KickQatarOut

                Don’t be a spectator to Qatar’s human rights abuses. It’s more
                than a game. Stop the abuse.
                4:14 PM-0ct23,2017
                     928        823 people are talking about this



           “An appeal to FIFA will be to display football as a tool to stabilise the
           region,” the document reads. “The GCC can petition FIFA to grant the
           tournament to the region as a whole.” If Qatar rejects the idea, the plan

   https:/Itheintercept.com/201 7/1 1/O9/uae-qatar-oitaba-rowland-banque-havilland-worldcup/                              18/20
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 64 of 134

tFThED: NEW YORK COUNTY CLERK 04/08/2019 08:35 ANI                                                                     INDEX NO.   153601/2o1
                                      Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar
                 NO.    2                                                                                    —
                                                                                                                                   04 / 08 / 201

          contends, “they will be seen unwilling to work with their GCC
          partners”    one of which would have just launched a surreptitious
                              —




          financial attack against the country.

          Top photo: Yousef al-Otaiba, UAE ambassador to the United States, talks during a news
          c fereiiceonThursdav, Feb 2,2012, inGraDevine, Texas.
                      We depenc[ on the support ot readers liRe you to help keep our
                      nonprofit newsroom strong and independent. Join Us —‘




          RELATED
                                                                           The Sordid Double Life of Washington’s Most Powerful Ambas




                                                                           At Neocon Think Tank, Steve Bannon Bashes Qatar and Praise




                                                                           Hacked Emails Show Top UAE Diplomat Coordinating With Prc




                                                                           Saudi Arabia’s Government Purge       —   And How Washington Coi




 https://thelntercept.com/201 7/11/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                              19/20
                            Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 65 of 134
‘ILED: NEW YORK COUN’rY CLERK 04/08/2019 08:35                                                                      INDEX NO,    153601/2019

        8NO. 2           Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar   —   and Steal the      NYSCEF:    04 / 08/2019




           ADDITIONAL CREDITS:

           Q
           Research: Sheelagh McNeill.




   https:I)theintercept.com/201 7/1 1/09/uae-qatar-oitaba-rowland-banque-havilland-world-cup/                                       20/20
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 66 of 134
jILED: NEW YORK COUNTY CLERK 05/06/2019 07:36                                                 INDEX NO.    1536O1/2Q1
NYSCEF DOC. NO.   3                                                                   RECEIVED NYSCEF:     O5/06/201S




              SUPREME COURT Of THE STATE OF NEW YORK
              COUNTY Of NEW YORK


              STATE OF QATAR,
                                                      Plaintiff                Index No. 153601/2019
                                  -against-                                    AFFIDAVIT OF SERVICE
              FIRST ABU DHABI BANK PJSC. SAMBA                                 PURSUANT TO N.Y.
              FTNANCIAL GROUP SJSC, AND JOHN DOE                               BUSINESS CORPORATION
              DEFENDANTS 1-20                                                  LAW 307

                                                      Defendants.



              State of New York     )
                                    ) ss.:
              County of New York    )
                             GEOFFREY R. CHEPIGA, ESQ., having been duly sworn, hereby states

              as follows:

                      1.     I am an attorney at law duly licensed to practice in the state of New York

              and a partner at Paul, Weiss, Rifldnd, Wharton & Garrison LLP, attorneys for plaintiff

              State of Qatar in the above-captioned action. I am over 18 years of age and not a party to

             this action. I submit this affidavit to demonstrate compliance with the requirements for

              service of process on Defendant First Abu Dhabi Bank PJSC (“FAB”) pursuant to N.Y.

              Business Corporation Law       § 307.
                      2.     The State of Qatar commenced the above-captioned lawsuit on April 8,

             2019, by filing a Summons and Complaint, a copy of which is attached as Exhibit 1.

                      3.     On April 9, 2019, pursuant to N.Y. Bus. Corp. Law   § 307(b), 1 arranged
              for a copy of the Summons and Complaint to be personally served on an agent duly

              authorized to accept service of process for and on behalf of the New York State Secretary




                                                          1 of 4
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 67 of 134

FILED: NEW YORK COuNTY CLERK 05/0612019 07:36 pzj                                                    INDEX NO.   153601/2019

WSCEF DOC.   NO.   3                           —                                             RECEIVED NYSCEF:     05/06/2019




               of State, at the office of the New York State Secretary of State in the City of Albany,

               New York, along with the $40 fee. See Affidavit of Service by Mary M. Bonville,

               attached hereto as Exhibit 2.

                          4.     On April 10, 2019, following service upon the New York Secretary of

               State, and pursuant to N.Y. Bus. Corp. Law      §    307(b)(2), I arranged for a Notice of

               Service Pursuant to Bus. Corp. Law      § 307, the Summons and Complaint, and Arabic
               translations of the Summons and Complaint, as well as the other documents listed in

               footnote 1 (collectively, the “Service Documents”), to be mailed first class registered

               mail, return receipt requested, to Defendant FAB.1 The Service Documents were sent to

               the last known street address for fAB’s headquarters (FAB Building, Khalifa Business

               Park, Al Qurm District, Abu Dhabi, UAE) as well as FAB’s last known P.O. Box address

               for its headquarters (FAB Building, Khalifa Business Park, Al Quim District, P.O. Box

               6316, Abu Dhabi, UAE). See Affidavit of Service by Registered Mail by Ashley S.

               Martinez, attached hereto as Exhibit 3.

                          5.      The official United States Postal Service (“USPS”) tracking number for

               the package sent to FAB’s last known street address is: RE793289048US. The official

               USPS tracking number for the package sent to FAB’s last known P.O. Box address is:

               RE7932$8997US.




               1
                       In addition to the documents listed above, the Service Documents included: (1) a
                       Notice of Electronic filing; (2) an Arabic translation of the Notice of Electronic
                       filing; (3) a copy of the Affidavit of Service on the New York Secretary of State by
                       Mary M. Bonville; (4) Plaintiffs first Document Request to Defendant fAB; (5) a
                       copy of Plaintiffs first Document Request to Defendant Samba financial Group
                       SJSC; and (6) a Notice of Subsequent Method of Service, Pursuant to New York’s
                       Civil Practice Law and Rules 3 12-a(e).

                                                                2


                                                           2 of 4
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 68 of 134
[LED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                 INDEX NO.    1536O1/2O1
NYSCEF DCC. NO.   3                                                                    RECEIVED NYSCEF:     O5/Q6/2O1




                      6.      Before mailing the Service Documents to the addresses listed in Paragraph

              4 of this affidavit, attorneys working under my direction verified that there is no address

              for FAB “on file in the department of state” in New York. See N.Y. Bus. Corp. Law       §
              307(b)(2). Attorneys at my firm also conducted a search and determined that the United

              Arab Emirates, where FAB is incorporated, does not have a registry equivalent to the

              registry maintained by the New York Secretary of State. In our search for FAB’s

              registered address, we identified a license for First Abu Dhabi PJSC listing the same P.O.

              Box address in Paragraph 4.

                      7.      On April 30, 2019, the USPS confirmed that the package containing the

              Service Documents sent to FAB’s last known address by registered mail, return receipt

              requested, was delivered on April 30, 2019. Attached as Exhibit 4 is a print-out of the

              official USPS tracking information for tracking number “RE7932$9048US,” showing

             that the package sent to the last known street address of the FAB headquarters was

             delivered on April 30, 2019.

                      8.      On April 30, 2019, the USPS also confirmed that the package containing

             the Service Documents sent to FAB’s last known P.O. Box address by registered mail,

             return receipt requested, was delivered on April 30, 2019. Attached as Exhibit 5 is a

             print-out of the official USPS tracking information for tracking number

             “RE793288997US,” showing that the Service Documents mailed to the last known P.O.

             Box of the FAB headquarters was delivered on April 30, 2019.

                      9.      I now file this Affidavit of Compliance with N.Y. Bus. Corp. Law § 307

             within thirty days of receipt of “other official proof of delivery,” pursuant to N.Y. Bus.

             Corp. Law     § 307(c)(2).


                                                           3


                                                       3 of 4
                         Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 69 of 134
                                                                                       INDEX NO.    153601/2019
PILED: NEW YORK COUNTY CLERK 05/06/201907:36 p
YSCEF DCC.   NO.     3                                                           RECEIVED NYSCEF:    05/06/2019




                                                                      GEOFFREY R. CHEPIGA

               Swo         to before me this sixth day of May, 2019



               NO4’AIY PUBLIC


                       ASHLEY S. MM%TINU
                   Notary Public, State of New York
                        No.01 MA6343023
                   Qualitled in Kinga County
              Certificate Filed In New York County
               Commlnlon Expires May31, 2020




                                                                4


                                                           4 of 4
    -


:
        Ixj
        (I)

        txl   Lxi
        U ..
        0


        o

              0



              0

              ‘-3

              0
              Lxi


              0
              U’

              0



              0
              P
              I0

              0


              w




        P1
        0
        P1
        H

        P1     H

               U
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 70 of 134




        tx1
        Cr)
        Cr10


        o      Ui
        Ui     W

        o      0
        a      i-
        M      tj
        0      0
        H      H
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 71 of 134
                                                                                                            INDEX No.   153601/2019
‘ILED: NEW YORK COUNTY CLERK 05/06/2019 07:36
YSCEF DCC.   NO.    4                                                                            RECEIVED NYSCEF:        05/06/2019



 IIED: NEW YORK COUNTY CLERK 04/0872019 08:35                                                                    153601/2019
 NYSCEF DCC. NO. 1                                                                         RECEIVED NYSCEF: 04/08/2019



                   SUPREME COURT OF THE STATE OF NEW YORK
                   COUNTY OF NEW YORK


                   STATE OF QATAR,                                     Index No.   ?S3Q I /-Oi7
                                     Plain4fl
                                                                       SUMMONS
                                     —against-

                   FIRST ABU DHABI BANK PJSC,
                   SAMBA FINANCIAL GROUP SJSC,
                   AND JOHN DOE DEFENDANTS 1-20
                                   DfendanL,.


                   TO THF ABOVE-NAMED DEFENDANTS:

                   (See attached List ofDefendants with Addresses)

                           YOU ARE HEREBY SUMMONED to serve upon plaintiff’s attorneys an answer

                   to the complaint in this action within 20 days after the service of this summons, exclusive

                   of the day of service, or within 30 days after service is complete if this summons is not

                   personally delivered   to you within the State of New York. In case of your failure to

                   answer, judgment will be taken against you by default for the relief denianded in the

                   complaint.

                           Plaintiff designates New York County as the place of trial. The basis ofvenue is

                   CPLR § 301 and § 302(a12).




                                                             1 of 43
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 72 of 134

LFILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                INDEX NO.   153601/201
NYSCEF DCC. NO.    4                                                                  RECEIVED NYSCEF:      05/06/201


 [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                         INDEX NO. 153601/2019
 NYSCEF DCC. NO.       1                                                        RECEIVED NYSCEF:      04/08/2019



               Dated: New York, New York
                      April 8, 2019

                                                        PAUL, WEISS, RIFMND, WHARTON
                                                        & GARRISON LLP

                                                        By:

                                                        Daniel J. Kramer
                                                        Theodore V. Wells, Jr.
                                                        Andrew J. EMich
                                                        Geoffrey K. Chepiga
                                                        1285 Avenue of the Americas
                                                        New York, NY 10019-6064
                                                        (212) 373-3000
                                                        dkrarnerpau1weiss.com
                                                        twells@paulweiss.com
                                                        aehrlich@paulweiSs.cOm
                                                        gchepiga@paulweiss.com

                                                        Jonathan L Hochman
                                                        Karen M. Steel
                                                        SCHiNDLER, COHEN & HOCHMAN LLP
                                                         100 WaIl Street, 15th floor
                                                        New York, NY 10005
                                                        (212) 277-6300
                                                        jhochmanschlaw.com
                                                        ksteeJ@schlaw.com

                                                        Attonreys for PlaintiffState of Qatar




                                                    2


                                           2   of   43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 73 of 134
                                                                                               INDEX NO.    153601/2019
FILED: NEW YORK COUNTY CLERK 05/O6JaGI9- 07 :36 PMI
YSCEF DCC. NO.     4                                                                     RECEIVED NYSCEF:    05/06/2019


                                                                                          INDEX NO.   153601/2019
 IILED: NEW YORK COUNTY CLE1K 04/0812019 08:35 AMI
 NYSCEF DCC. NO.       1                                                           RECEIVED NYSCEF:    04/08/2019




                                          DEFENDANTS SERVICE LIST


                 First Abu Dhabi Bank ?JSC
                 FAB Building, Khalifa Business Park, Al Qurm District, Abu Dhabi, UAE


                 Samba Financial Group
                 King Abdul Aziz Rd, Riyadh 12629, Saudi Arabia




                                                           3


                                                      3 of 43
             Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 74 of 134

[FThED: NEW YORK COUNTY CLERK 05/06/2019 07:36 PMI                               INDEX NO.    153601/201!
NYSCEF DOC. NO.    4                                                      RECEIVED NYSCEF:     05/06/201!


 t’ILED: NEW YORK COUNTY CLERK 04/08/2019 0835                              INDEX NO.    153601/2019
 NYSCEF DOC. NO.   1                                                  RECEIVED NYSCEF:   04/08/2019




           SUPREME COURT OF THE STATE OF NEW YORK
           COUNTY OF NEW YORK


           STATE OF QATAR,
                                     Plaintff
                                                          Index No.   S3 (Q01 /09
                         -against-
                                                          COMPLAINT
           FIRST ABU DHABI BANK PJSC, SAMBA
           FINANCIAL GROUP SJSC, AND JOHN DOE             JURY TRIAL DEMANDED
           DEFENDANTS 1-20
                                     Defendants.




                                                4 of 43
                          Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 75 of 134

                                                                                                      INDEX NO.      153601/2019
FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36
YSCEF DOC.   NO.      4                                                                       RECEIVED NYSCEF:        05/06/2019



 ILED: NEW YORIc COUNTY CLERK 04/06/2019 O8:35ZA                                                INDEX NO.    153601/2019
  NYSCEF DCC.   NO.       1                                                              RECEiVED NYSCEF:        04/09/2019




                                                   TABLE OF CONTENTS

                                                                                                        Pare

             NATURE OF THE ACTION                                                                            1
             THE PARTIES                                                                                     3
                A.        PLAINT[FF                                                                         3
                3.        DEFENDANTS                                                                        4
             JURISDICTION AND VENUE                                                                          5
             BACKGROUND                                                                                      6
                A.        THE ILLEGAL BLOCKADE OF QATAR                                                      6
                B.        THE BANQUE HAVILLAND PLAN TO WAGE FINANCIAL WARFARE ON
                          QATAR                                                                              7
                          1.   Banque Havilland’s Plan to Wage Financial Warfare                             8
                               (a)   Attacking the Currency                                                  9
                               (b)   Attacking Qatari Bonds                                                 10
                               (c)   Attacking Qatar Through the Media                                      11
                                 The Intended Outcome of the Banque Havilland Scheme
                               (d)                                                                          12
                C.        DEFENDANTS ATTACK THE R1YAL AND TRY TO BREAK THE PEG                              13
                          1.   Defendants Weaponized Bloomberg and Reuters in Their Attack                  13
                          2.   The Currency Attack Continues Through the Fall of 2017                       18
                          3.   Defendants’ Quotes on Bloomberg and Reuters Were Fraudulent                  19
                          4.   Defendants’ false Quotes Abated When the Banque Havilland Presentation Was
                               Exposed                                                                    21
                          5.   Defendants’ Currency Manipulation Caused Hamr to Qatar and Investors in New
                               York County and Elsewhere                                                   22
                D.        DEFENDANTS’ MANIPULATION OF QATARI BONDS AND CREDIT
                          DEFAULT SWAPS                                                                     24
                E.        ADDITIONAL MANIPULATIVE CONDUCT                                                   27
                          I.   UseoftheMediatoAiuplifyHanntoQatar                                           27
                          2.   Efforts to Cause Runs on Qatañ Banks                                         28
                F,        QATAR HAS SUFFERED SUBSTANTIAL HARM AS A RESULT OF
                          DEFENDANTS’ SCHEME                                                                28
             CLAIMS FOR RELIEF                                                                              30
             FIRST CLAIM FOR RELIEF                                                                         30
             SECOND CLAIM FOR RELIEF                                                                        33
             THIRD CLAIM FOR RELIEF                                                                         34


                                                                 1


                                                              5 of 43
                   Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 76 of 134

    WfLED: NEW YORK COUNTY CLERK 05/06/2019 07:36 PIvI                          INDEX NO.        153601/2p]i
    NYSCEF DOC.   NO.   4                                                 RECEIVED NYSCEF:        05/06/20]i



      IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 A14j                  INDEX NO.    153601/2019
      NYSCEF D0C. NO.       1                                        RECEIVED NYSCEF:       04/09/2019




                  PRAYER FOR RELIEF                                                    35
                  JURY TRIAL DEMANDED                                                  36




                                                  11


                                               6 of 43




I
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 77 of 134

‘ILED: NEW YORK COUNTY CLERK 05/06/2019 07:36                                                p                  INDEX NO.      153601/2019

‘WSCEF DCC.   NO.   4                                                                                   RECEIVED NYSCEF:        05/06/2019



 (FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                           INDEX NO.      153601/2019
 NYSCEF DCC. NO.        1                                                                         RECEIVED NYSCEF:         04/08/2019




                                  Plaintiff State of Qatar (“Qatar”), by and through its attorneys, brings this action

              against First Abu Dhabi Bank PJSC (“FAB”), Samba Financial Group SJSC (“Samba Bank”),

              and John Doe Defendants 1—20 (the “John Doe Defendants”), and alleges as follows with

              knowledge as to its conduct and on information and belief as to the conduct of others:

                                                     NATURE OF THE ACTION

                        1.        In this lawsuit, Qatar seeks relief from brazen schemes to manipulate the markets

              for Qatari currency, bonds, and other financial instruments.

                        2.         The schemes arise out of an illicit blockade of Qatar by the Kingdom of Saudi

              Arabia (“Saudi Arabia”), the United Arab Emirates (“UAB”), and the Kingdom of Babrain

              (i3abrain”), which seeks to isolate Qatar by land, air, and sea. As the United Nations H’gh

              Commission on Refugees has determined, the blockade is unlawful and violates international

              humanitarian law. Undeterred by this finding, the blockading countries seek to continue and

              deepen the unlawful isolation of Qatar. Indeed, Saudi Arabia has announced its intention to

              relocate a nuclear waste site to its border with Qatar and to dig a canal along the border, literally

              turning Qatar into an island.

                        3.         Not satisfied with Qatar’s physical isolation, financial institutions and individuals

              in league with the blockading countries launched a campaign of financial warfare against

              Qatar. Defendants and others engaged in an array of unlawful, manipulative, and fraudulent

              conduct       —   including fictitious quoting (or “spoofing”) and crossing transactions (or “wash

              sales”)   —    both in New York County and elsewhere, in an attempt to devalue Qatar’s currency

              (the “Riyal” or “QAR”) and cause significant financial harni to Qatar.

                        4.         Elements of Defendants’ schemes are set out in an exfraordinaiy PowerPoint

              presentation created by Bauque Havilland (the “Banque Havilland Presentation” or the

              “Presentation”), a Luxembourg bank with deep ties to the UAE ruling family. The Banque




                                                                  7 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 78 of 134

[iLED: NEW YORK COUNTY CLERK 05/06/2019 07:36 PMI                                                             INDEX NO.   153601/201
NYSCEF DOC.   NO.   4                                                                                  RECEIVED NYSCEF:     05/06/201


  tFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                        INDEX NO.    153601/2019
  NYSCEF DOC. NO.       1                                                                        RECEIVED NYSCEF:     04/08/2019




              Havilland Presentation outlined a strategy for manipulating Qatar’s financial instruments, which

              Defendants FAR, Samba, and the John Doe Defendants executed in New York and elsewhere.

                        5.       The plan included, among other things, a scheme to devalue Qatar’s currency, the

              Riyal, and “break the peg”     —   the fixed exchange rate at which the Riyal has traded to the U.S.

              Dollar for more than a decade. Consistent with the Banque Havilland Presentation, Defendants

              and others tried to artificially devalue the Riyal by submitting thousands of fictitious and

              depreciated bid/ask quotes to foreign currency platforms that Thomson Reuters and Bloomberg,

              L.P. hosted in New York County, and to manipulate key composite foreign exchange rates that

              Reuters and Bloomberg compiled and published in New York County. Defendant FAR and

              others made these fictitious quotes a few weeks after the illegal blockade began, during the Eid

              al-fItt holidays   —   one of the holiest periods of the Muslim calendar   —   when markets in the

              region traditionally have very little activity and their false quotes were more likely to be included

              in Bloomberg and Reuters indices.

                        6.   But the quotes were phony, as FAR, Samba Bank, and others repeatedly refused

              to transact with counteiparties at the prices they were quoting in public.

                        7.   The fictitious quotes had Defendants’ desired manipulative effect: they altered

              the Bloomberg and Reuters composite rates to show a devalued price of the Riyal. In response,

              Qatar liquidated investments, including nearly $3 billion in U.S. Treasury bifis and notes held by

              Qatar in accounts in New York County, incurred losses, and drew down foreign currency

              reserves, using more than $40 billion to support its currency. This furthered an object of

              Defendants’ conspiracy, which, as described by the Banque Havilland Presentation, was to

              deplete Qatar’s financial reserves so that it would be unable to complete its preparations to host




                                                                  2

                                                              8 of 43
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 79 of 134

                                                                                                        INDEX NO.   153601/2019
‘ILED: NEW YORK COUNTY CLERK O5fO6J201.9_01 :i6_Pl
SCEF DOC. NO.    4                                                                             RECEIVED NYSCEF:      05/06/2019



   IED: NEW YORK COUNTY CLERK 04108/2019 08:35                                                   INDEX NO. 153601/2019
  NYSCEF DOC. NO.    1                                                                   RECEIVED NYSCEF:      04/08/2019




            the 2022 FIFA World Cup games, and would be forced to share the games with $audi Arabia or

            the UAE.

                     8.     Defendants intended their quotes to signal weakness in the Riyal and, by

            submitting frequent, coordinated quotes, Defendants’ actions had a direct effect on investors in

            New York County and elsewhere. Not only did the offshore exchange rates Bloomberg and

            Reuters compiled show that the value of the Riyal had declined significantly, but U.S. Dollar—

            denominated Qatari bond prices also fell, and the rates on credit default swaps (“CDS”), which

            rise in value as bond prices fall, more than doubled.

                     9.     Defendants’ conduct has been manipulative, deceptive, fraudulent, and unlawful.

            Manipulative conduct is still ongoing, and the full extent of Defendants’ schemes is not yet

            known.

                     10.    Through this action, Qatar seeks to hold FAB, Samba Bank, and the unknown

            John Doe Defendants who conspired with them liable for the billions of dollars in damages that

            they have caused to Qatar, plus punitive damages and statutory interest.

                                                     THE PARTIES

                     A.     PLAINTIFF

                     11.    Qatar is a foreign sovereign nation. It operates through its agencies and

            insirumentalities, including the Qatar Central Bank (“QCB”), Ministry of finance (“Mof”), and

            the Qatar Investment Authority (“QIA”). The QIA operates a subsidiary in New York County,

            the Qatar Investment Authority Advisor (USA), Inc.

                      12.   By decree, Qatar’s currency—the Riyal—is pegged at an exchange rate of 3.64

            Riyal to the U.S. Dollar (the ‘Peg”). This exchange rate has been stable for more than a decade.

            It provides consistency and reliability to foreign investors and is the bedrock of Qatar’s monetary




                                                              3

                                                          9 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 80 of 134

[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                          INDEX NO.    153601/201
NYSCEF 0CC.   NO.   4                                                                           RECEIVED NYSCEF:        05/06/201S



  [F’ILED: NEW YORK COUNTY CLERK 04108/2019 08:35                                                  INDEX NO.      153601/2019
  NYSCEF DCC. NO.       1                                                                    RECEIVED NYSCEF:      04/08/2019




              policy. At all relevant times, the QCB has stood behind the Peg, and has been willing and able to

              exchange Riyals at the pegged rate.

                        13.   Qatar issues billions of dollars in government bonds that are denominated in U.S.

              Dollars and trade in the United States, including in New York County. More Qatari sovereign

              bonds are believed to be held in the United States than in any other country in the world. Large

              U.S. insurance companies located in New York County, among others, publicly report their

              holdings of Qatari sovereign bonds.

                        14.   As a result of Defendants’ manipulative conduct, Qatar suffered significant harm

              when it was forced to liquidate billions of dollars of investments held in New York County and

              elsewhere in order to provide liquidity to Qatari banks to maintain the Peg.

                        B.    DEFENDANTS

                        15.   FAB, formerly known as National Bank of Abu Dhabi, is a financial institution

              based in the UAE with branches across the world, including in the United States. FAR has ties

              to the UAE government, and its largest shareholders include the Abu Dhabi Investment Council

              and the Mubadala Investment Company, which are sovereign wealth funds. Mubadala

              Investment Company’s parent, the Mubadala Development Company, is partnering with the

              owners of Banque Havilland in a joint venture, to create the Anglo-Gulf Trade Bank (“AGTB”),

              one of the world’s largest privately owned trade-finance banks.

                        16.   Samba Bank is a financial institution based in Saudi Arabia with branches across

              the globe. Samba Bank has ties to the Saudi government. Its largest shareholders include the

              government of Saudi Arabia and its sovereign wealth funds.

                        17.   John Doe Defendants 1—20 are individuals or entities whose identities are

              currently unknown. The John Doe Defendants participated in, conspired with others, or aided

              and abetted others in performing the unlawful acts alleged herein.


                                                              4

                                                          10 of 43
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 81 of 134

                                                                                                            INDEX NO.      153601/2019
FILED: NEW YORK COUNTYCLERK G5f06J2019 O7 :36 PMI
IYSCEF DOC.   NO.   4                                                                               RECEIVED NYSCEF:        05/06/2019



 tjED: NEW YORK COUNTY CLERK 04/08/2019 08:35M                                                        INDEX NO.       153601/2019
  NYSCEF DOC.   NO. 1                                                                         RECEIVED NYSCEF:         04/08/2019




                                                JURISDICTION AND VENUE

                        18.   This Court has jurisdiction pursuant to CPLR 301 and 302(a)(2).

                        19.   Defendants specifically directed their fraudulent conduct at New York County,

              including, among other ways, by submitting fraudulent quotes through their accounts with

              Bloomberg and Reuters to foreign exchange platforms and data centers located in New York

              County. Defendants directed their fraudulent conduct at New York County: (1) in order to

              manipulate indices compiled and published in New York County, which are relied upon by

              investors in New York County and elsewhere; (ii) in order to influence financial markets in New

              York County, where substantial Qatari assets are held by large New York-based institutional

              investors; (iii) in order to influence Qatar itself, which through its agencies and instrumentalities

              has offices in New York County and held significant assets in New York County; (iv) with the

              effect of damaging Qatari assets in New York County; and (v) with the effect of damaging the

              many other significant investors in Qatari securities who are located in New York County. As a

              result of Defendants’ fraudulent conduct, Qatar and others suffered harm in New York County.

              Among other things,   Qatar   was forced to liquidate billions of dollars in investments held in

              accounts, including in New York County, and use those proceeds to support the Peg and stabilize

              Qatar’s currency.

                        20.   The John Doe Defendants participated in the scheme, either by submitting

              fraudulent quotes themselves, conspiring to commit fraud, or aiding and abetting the commission

              of fraud directed at New York County.

                        21.   Venue is proper in this County pursuant to CPLR 503(a).




                                                                  5

                                                             11 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 82 of 134

WILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 piij                                                           INDEX NO.   153601/201S
NYSCEF DOC.    NO.   4                                                                              RECEIVED NYSCEF:      05/06/201S


 IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                       INDEX NO.     153601/2019
  NYSCEF DOC. NO.        1                                                                    RECEIVED NYSCEF:      04/08/2019




                                                        BACKGROUND

                         A.    THE iLLEGAL BLOCKADE OF QATAR

                         22.   On June 5, 2017, Saudi Arabia, the UAE, and Babrain cut diplomatic ties with

              Qatar. These countries closed all land, sea, and air transportation links with Qatar; ordered their

              citizens to leave Qatar; declared a ban on all travel to and from Qatar; and instructed all Qatari

              residents and visitors to leave their territories within 14 days.

                         23.   Qatari citizens who resided in blockading countries were forced to leave those

              countries, abandoning their families, businesses, and property.

                      24.      The UAB General Prosecutor announced that anyone from the UAB that “showed

              any sympathy” for Qatar or its citizens on social media would be imprisoned for 3-15 years and

              fined over $100,000.

                      25.      The United Nations High Commission on Refugees has declared that the blockade

              of Qatar violates international humanitarian law.

                     26.       The illegal restrictions on the movement of people and goods had an immediate,

              detrimental impact on the human rights of the citizens of Qatar and the blockading countries.

              The blockade has destabilized Qatar’s economy, impeding the flow of trade and money and

              increasing the costs of transportation and goods.

                     27.       To further the aims of the blockading countries, financial institutions and

              individuals in league with the blockading countries, including FAB, Samba Bank, and the John

              Doe Defendants, launched a campaign of financial warfare against Qatar in New York County

              and elsewhere, seeking to cripple Qatar by harming its financial instruments and its foreign

              investors.

                     28.       The illegal blockade continues to this day.




                                                                 6

                                                            12 of 43
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 83 of 134

                                                                                                           INDEX NO.   153601/2019
FILED: NEW YORK COUNTYCLERK 05/06/2019 07:36
NYSCEF DCC.   NO.   4                                                                            RECEIVED NYSCEF:       05/06/2019



 IFXLED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                     INDEX NO.   153601/2019
  NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF:       04/08/2019




                        B.    THE BANQUE HAVILLAND PLAN TO WAGE FINANCIAL WARFARE
                              ON QATAR

                        29.   Although the full scope of Defendants’ scheme is not yet known, a remarkable

              PowerPoint presentation   —   the Banque Havilland Presentation   —   was published by The

              Intercept on November 9, 2017 (attached hereto as Exhibit A) and subsequently garnered world

              wide news coverage. The Banque Havilland Presentation provides a glimpse into the secretive

              efforts by Defendants and others to wage financial warfare on Qatar.

                        30.   As reported by the press, the Banque Havilland Presentation was prepared by an

              analyst at Banque Havilland named Vladimir Bolelyy, and was later discovered in the email

              inbox of the UAE Ambassador to the United States and disseminated throughout global media.

                        31.   Banque Havilland, S.A. is a private bank owned and controlled by the Rowland

              family. Banque Havilland is a successor to failed Kaupthing Bank, several executives of which

              have been convicted of fraud and sentenced to prison.

                        32.   Banque Havilland has deep, historic ties to the UAE and its ruling family, as well

              as business relationships in Saudi Arabia and Bahrain. These connections to the blockading

              countries supplied the motive, means, and opportunity for Banque Havilland to develop the

              strategy to wage unlawful financial warfare against Qatar, which Defendants carried out.

                        33.   The Rowland family has long had business ties to the UAE and enjoys a close

              relationship with the Crown Prince of Abu Dhabi, Sheilth Mohammed bin Zayed Al Nahyan

              (also known as “MBZ”). Indeed, the Rowland family recently announced a multi-billion dollar

              partnership with one of the UAE’s sovereign wealth funds, Mubadala Development Company, to

              create one of the world’s largest, privately owned trade-finance banks, AGTB. AGTB, which is

              expected to have $200 billion or more in assets, is supported by funds from members of the

              Rowland family, who have personally committed more than $100 million, and MBZ. The



                                                               7

                                                           13 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 84 of 134

[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                                INDEX NO.   153601/201S
NYSCEF DOC. NO.      4                                                                             RECEIVED NYSCEF:          O5/O6/2O1



  IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                     INDEX NO.      1536Q1/2019
  NYSCEF DOC. NO.        1                                                                   RECEIVED NYSCEF:        04/08/2019




            Rowland family also has      connections   with financial institutions in Saudi Arabia and Bahrain and

            with senior officials in those countries.

                         34.   Further underscoring the deep connections between the UAE, the Rowlands, and

            Banque Havilland, the analyst who prepared the Presentation       —   Vladimir Bolelyy   —   lefi

            Banque Havilland in 2017 to work for AGTh.

                         35.   Newspapers reported that the Banque Havilland Presentation was found in

            November 2017 in the email inbox of the UAE Ambassador to the United States, YousefAl

            Otaiba. The Presentation was labelled as “Qatar Opportunity” and stored in the same electronic

            folder as an “update” on AGTB, again underscoring the connections between Banque Havilland

            and the UAE regime. Both documents were filed under a heading: “Rowland Banque

            Havilland.”

                               1.     Bangue Havilland’s Plan to Waae Financial Warfare

                         36.   The Banque Havilland Presentation describes a multi-prong scheme for numerous

            co-conspirators to destabilize Qatar’s economy. Defendants FAB, Samba Bank, and others put

            elements of the Banque Havilland Presentation into effect.

                         37.   The Banque Havilland Presentation has three principal components: (1) devalue

            the Qatari Riyal and break the Peg; (2) drive down the prices of Qatari bonds, which would make

            it more difficult for Qatar to raise capital, and allow the conspirators to make money through the

            purchase of CDS, which would increase in value as the bonds plunged; and (3) use the media,

            particularly in New York County and other major fmancial centers, to launch a public relations

            assault on Qatar’s reputation for financial stability. Defendants pursued each of these strategies

            separately, and in conjunction with each other, in their unlawful manipulative scheme to attack

            Qatar.




                                                                8

                                                            14 of 43
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 85 of 134

                                                                                                               INDEX NO.    153601/2019
FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36_P
NYSCEF DCC.   NO.   4                                                                                  RECEIVED NYSCEF:      05/06/2019



  fZLED: NEW YORK COI3NTY CLERK 04/08/2019 08:35 J                                                       INDEX NO.    153601/2019
  NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF:          04/08/2019




                                     (a)     Attackin2 the Currency

                        38.   For more than fifteen years, Qatar has pegged the value of the Riyalto the U.S.

              Dollar at a rate of 3.64 Riyals to the U.S. Dollar.

                        39.   The Peg provides stability and reliability and facilitates foreign   —   particularly

              U.S.— investment. Maintaining the stability of the Peg is a bedrock of Qatar’s monetary policy.

                        40.   Qatar has always stood by the Peg, and the QCB has exchanged the Riyal at the

              rate of 3.64 Riyals to the U.S. Dollar. Prior to Defendants’ manipulation, there had been no

              material or sustained fluctuation in the Riyal-to-U.S. Dollar exchange rate for almost a decade.

                        41.   Because the Riyal is a pegged currency, it is not typically a heavily traded

              currency in international markets.

                        42.   As set forth in the Banque Havilland Presentation, a key part of the conspiracy

              was to break the Peg. If the conspirators managed to break the Peg and devalue Qatar’s

              currency, Qatar would suffer severe economic consequences. Qatari assets would be

              depreciated, and foreign investors would question their investments in Qatar. Because the

              economic consequences of breaking the Peg would be so severe, the Banque Havilland

              Presentation anticipates that, if the Peg were under attack, Qatar would be forced to liquidate

              investments, including in New York County, and would draw down its cash reserves to support

              the Peg.

                        43.   In fact, attacking the Peg is so central to the plan presented in the Presentation that

              it was prominently featured in its Mission Statement. The Presentation instructs the conspirators

              that they must work together to manipulate Qatar’s currency and financial instruments, noting

              that “sanctions do not work unless adhered to by all parties”; the “currency peg pressure is only

              effective when it is exercised by al/parties”; and that “maintaining the peg requires extensive use

              ofcentral bankforeign exchange reserves.”


                                                                    9

                                                            15 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 86 of 134

IFILFD: NEW YORK COUNTY CLERK 05/06/2019 07:36 PMJ                                                         INDEX NO.    153601/2015
NYSCEF DOC. NO.       4                                                                              RECEIVED NYSCEF:    05/06/2015


 ILED: NEW YORK COUNTY CLERK 04108/2019 08:35                                                         INDEX NO.   153601/2019
 NYSCEF DOC. NO.          1                                                                 RECEIVED NYSCEF:       04/08/2019




                      44.     Even if the conspirators could not break the Peg, they knew they could inflict

           billions of dollars of damages on Qatar by forcing Qatar to deplete its reserves and liquidate

           other investments to defend the Peg, which is indeed what happened. The actions of FAB,

           Samba Bank and others formed part of the strategy to force Qatar to defend its cunency.

                                     (b)     Aftackin Qatari Bonds

                      45.     The Presentation also calls for an attack on Qatari sovereign bonds.

                      46.     The Presentation’s Mission Statement sets forth the conspirators’ aim to

           manipulate Qatari sovereign bonds and related CDS to drive down the value of Qatar’s bonds,

           puffing additional pressure on the country’s economy, and making it more difficult for Qatar to

           raise money going forward. It concludes with the conspirators’ goal: “Control the yield curve,

           decide the future.” In other words, by increasing the cost of Qatar’s bonds and damaging its

           ability to raise money (“control the yield curve”), the conspirators sought to inflict harm on Qatar

           and its financial prospects (“decide the future”).

                      47.     Stage 1 of the Presentation calls for the conspirators to “Establish Execution

           Strategy.” The Presentation proposes the creation of an anonymous offshore investment that

           would hold Qatari bonds, in order to “create a sizeable, strong, and standalone entity which can

           be.    .   a smaller counterpart to central bank reserve holdings” for which “confidentiality [was]

           maintained.”

                      48.     This “standalone entity” would also be used to buy CDS derivative of Qatari

           bonds, which would increase in value as the value of the underlying bonds declined.

           Specifically, the Presentation calls on the co-conspirators to “assess [the] global market

           conditionsfor the Qatari Riyal and DS to establish an execution strategy,” including

           “determining [the] available liquidity, supply, and pricing” and “identji5’ing the appropriate

           instruments such as currencyforwards, currency options, and bond C’DS.”


                                                               10

                                                           16 of 43




I
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 87 of 134

                                                                                                               INDEX NO.   153601/2019
FILED: NEW YORK COUNTY. CLERK OS[O6J20i9O7 :36_Ph
YSCEF DOC.   NO.   4                                                                                    RECEIVED NYSCEF:    05/06/2019



  [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                         INDEX NO.   153601/2019
  NYSCEF DOC. NO.      1                                                                        RECEIVED NYSCEF: 04/08/2019




                       49.   Stage 1 of the Presentation also outlines action by co-conspirators across different

             geographic regions. Specifically, Stage 1 of the Presentation calls for “ensuring” the existence of

             “trade tines” in “djfferent time zones” and the inclusion of “second-tier banks” to allow the co

             conspirators “maximum flexibility” to coordinate their manipulation of Qatar’s fmancial

             instruments. The Presentation proposes “mak[ingJ targeted use of investment banks ‘friendship

             with Qatar to affect loyalty and add confusion to the marketplace.”                    -




                       50.   In Stage 2, co-conspirators would “Gear Up to Controt the Yield Curve.” This

             would be accomplished by engaging in manipulative trading, such as “crossing transactions,”

             i.e., wash sales, “whereby.   ..   affiliatedpartlies] settfl the same bond holdings back to the

             original setter and thereby create [] additional downwardpressure fon bondprices] .“ These

             “crossing transactions” would artificially increase transaction volume, drive down prices, “add

             to confl,ision in the marketplace,” and attract the attention of investors   —   all with the goal of

             sowing panic and prompting further sell-offs of Qatari financial instruments. According to the

             Presentation, this activity would introduce downward pressure on Qatar’s currency, while also

             increasing the value of the CDS owned by the co-conspirators.

                       51.   Stage 2 calls for the co-conspirators to increase purchases of CD$ on Qatari

             sovereign bonds. The Presentation instructs co-conspirators to seek out “Qatar-friendly banks

             who may prove more wilting to enter into these trades” and to “increase tong CDSpositions

             slowly with large banks, just enough to move the price sufficiently to make it newsworthy.”

                                     (c)        Attacking Qatar Through the Media

                       52.   In Stage 3 of the Presentation, the co-conspirators would focus on the “PR

             Machine & Position Increase.” The Presentation explains that co-conspirators would increase

             their positions in CDS and put further downward pressure       on   Qatari bond prices as well as the

             Peg by “fir/ing/ up the PR machine to remindpeople that there is a problem with Qatar.” Co


                                                                  11

                                                              17 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 88 of 134

[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                              INDEX NO.    153601/201S
NYSCEF DOC.   NO.   4                                                                               RECEIVED NYSCEF:        05/06/201S



  ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35Ai                                                     INDEX NO.     153601/2019
  NYSCEF DOC. NO.       1                                                                    RECEIVED NYSCEF:         04/08/2019




              conspirators planned to coordinate public statements about Qatar’s supposedly unstable economy

              in order to “refresh the PR message to add morefuel to the fire.”

                        53.   Finally, the Presentation calls for the co-conspirators to generate news articles and

              issue “bold statementsfrom neighboring countries” that “focus on the prospect ofrestricted

              access to [the] US Dollar and now-doubtful stability ofthe country.” The Presentation predicts

              that Qatar would stand behind the Peg and would have to spend significant amounts of its

              reserves to stabilize its currency.

                                      (d)     The Intended Outcome of the Bangue Havilland Scheme

                        54.   According to the Presentation, Qatar’s U.S. Dollar reserves would be depleted and

              its financial prospects would be so compromised that, among other things, Qatar might be unable

              to host the world’s most prestigious soccer tournament   —   the FIFA World Cup   —   which Qatar

              is slated to host in 2022. The Presentation notes that if the co-conspirators forced Qatar to

              “spend[] its reserves on protecting the currency and domestic credit markets,” the country would

              have less money to fund infrastructure spending necessary to build the 2022 World Cup stadiums

              and other facilities. The Presentation anticipates that the manipulation of Qatar’s economy

              would exacerbate the “already increased’ construction costs for the 2022 World Cup caused by

              the blockade, especially since Saudi Arabia and the UAE had been the ‘primary suppliers of

              materials” to Qatar.

                        55.   If Qatar did not have the financial ability to host the 2022 World Cup, that would

              leave an opening for the blockading countries to make a bid to host the games as a regional

              event, instead of solely in Qatar. That would bring attention, tourism, and money to the

              blockading countries. Indeed, the UAE has publicly announced that it would be willing to co

              host World Cup games.




                                                               12

                                                           18 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 89 of 134

                                                                                                           INDEX NO.       153601/2019
‘ILED:   NEW YORK COUNTY CLERK05/0.6/20I9 07:36 p
YSCEF DCC.   NO.   4                                                                              RECEIVED NYSCEF:          05/06/2019



  [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                    INDEX NO.     153601/2019
  NYSCEF DCC. NO.      1                                                                     RECEIVED NYSCEF:         04/08/2019




                       56.   The Presentation also notes the co-conspirators’ intent to “appeal to FIFA... to

             [use] football as a tool to stabilize the region,” concluding that “if Qatar rejects the Proposal,

             [Qatar] will be seen [as] unwilling to work with their [Gulf Cooperation Council] partners.”

                       C.    DEFENDANTS ATTACK THE R1YAL AND TRY TO BREAK THE PEG

                       57.   The Banque Havilland Presentation described a nniffi-pronged scheme to destroy

             Qatar’s economy. Defendants used the Bloomberg and Reuters foreign exchange platforms           —    -




             all based in New York County —to put elements of the scheme into action.

                             1.     Defendants Weaponized Bloomber and Reuters in Their Attack

                       5$.   In carrying out their scheme, Defendants used New York County financial data

             providers as unwitting tools.

                       59.   Bloomberg, which is headquartered in and registered to do business in New York

             County, and Reuters, which has its principal place of business in New York County, are market

             leading New York-based data providers that distribute financial information around the world.

             Bloomberg and Reuters broadcast quotes that are submitted directly by coniributors. Bloomberg

             and Reuters also use contributors’ quotes to calculate proprietaiy exchange rates for currency

             pairs including the Riyal-to-U.S. Dollar exchange rate used for trading offshore (i.e., not directly

             with the QCB, which provides the Peg exchange rate), via their data platforms.

                       60.   The proprietary currency exchange rates compiled by Bloomberg and Reuters are

             important international rates. The Bloomberg and Reuters exchange rates are closely followed

             by market participants and relied on as benchmarks by banks and other institutions in New York

             County and around the world. The values listed by the exchanges are perceived as the product of

             market forces and indicative of the financial health of the currency issuers.

                       61.   The Bloomberg and Reuters exchange rates for the Riyal are relied on and

             broadcast around the world, but they originate in New York County. Bloomberg’s Global fX


                                                               13

                                                           19 of 43
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 90 of 134

[LED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                                INDEX NO.    153601/201S
NYSCEF DOC.   NO.   4                                                                                RECEIVED NYSCEF:       05/0E/201S



   (FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                      INDEX NO.     153601/2019
   NYSCEF DOC. NO.      1                                                                     RECEIVED NYSCEF:        04/08/2019




              business, which manages the Bloomberg foreign exchange platform, is located in New York

              County, and the electronic servers holding the data Bloomberg distributes around the world are

              located in New York County. Similarly, Reuters’ foreign exchange servers are located in New

              York County. By submitting false quotes for the Riyal-to4J.S. Dollar exchange rates to

              Bloomberg and Reuters, Defendants transmitted artificial exchange rates into New York County,

              through electronic servers located in New York County, and caused Bloomberg and Reuters to

              transmit, publish, and disseminate artificial Riyal-U.S. Dollar exchange rates from New York

              County.

                        62.   Bloomberg calculates two composite exchange rates for the Riyal-U.S. Dollar

              exchange rate, the Bloomberg Composite Rate (“CMP”) and the Bloomberg Generic Price

              (“BGN”). Bloomberg uses a proprietary algorithm to calculate both exchange rates, but it

              publicly discloses that its algorithms consider quotes only from “privileged” contributors.

              Bloomberg determines which contributors are “privileged” based on the “quality and consistency

              of [their] data, as well as consensus with the market.” For the BGN, “each contributor is

              assigned a quality score based on numerous factors including update frequency and spike

              frequency.” Bloomberg’s public explanation makes clear that Bloomberg’s proprietary

              algorithm determines “privileged” contributors based on which contributors: (1) quote more

              frequently, (2) have stable quotes (i.e., no spikes), and (3) have quotes that are generally in line

              with those of other contributors.

                        63.   The illegal blockade started on June 5, 2017. Market evidence shows that

              Defendants’ manipulation of the fX indices began in earnest a few weeks later.

                        64.   Beginning on or about Friday, June 23, 2017, FAB and others submitted

              thousands of sham offers to buy and sell the Riyal in significantly increased volumes of quotes,




                                                               14

                                                           20 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 91 of 134

                                                                                                          INDEX NO.   153601/2019
PILED:    NEW YORK COUNTY CLERK O5/06I2O1907:3.6 p
‘TYSCEF DOC. NO.   4                                                                               RECEIVED NYSCEF:    05/06/2019



  IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                     INDEX NO. 153601/2019
   NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 04/08/2019




             and at substantially devalued rates to the Bloomberg and Reuters    foreign exchange pJatforms in

             New York County.

                       65.    The choice of Friday, June 23 was significant. Markets in the region are always

             closed on Fridays, and currency markets are typically not active on Fridays. Moreover, Friday,

             June 23 was the weekend leading into the Eid al-Fitr holidays, one of the holiest periods in the

             Muslim calendar, when regional banks are closed for several days and currency trading activity

             is histoncally vastly reduced. This was alan to beginning the manipulation on Christmas Eve

                       66.    The volume of quoting of the Riyal during the 2017 Bid al-Fitr holidays was a

             striking departure from regular market activity, particularly during Eid a]-Fit.

                       67.    During the Bid al-fitr holidays the year before, in 2016, FAB did not submit a

             single quote to the foreign exchange platform hosted by Bloomberg. And, again, during the

             2018 Bid al-Fitr holidays, FAB did not submit a single quote for the Riyal to the foreign

             exchange platform hosted by Bloomberg. By contrast, during Eid al-fifr in 2017, FAB

             submitted hundreds of quotes for the Riyal every day during the holidays, all at rates

             substantially depreciated from the Peg.

                        6$.   Before June 2017, FAB submitted quotes for the Riyal only sporadically to the

             Bloomberg foreign exchange platform in New York, and these quotes were at or very close to

             the Peg of 3.64. On June 23, 2017, in contrast, FAB submitted quotes for the Riyal every

              minute, at depreciated rates as low as 3.72 to 3.82 Riyals to the U.S. Dollar.

                        69.   Defendants also put pressure on the Riyal’s Peg to the U.S. Dollar by submitting

              fictitious quotes in the market for Riyal currency forwards and non-deliverable forwards

              (“NDF’).




                                                               15

                                                           21 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 92 of 134

jTLED: NEW YORK COUNTY CLERK 05/06/2019 07:36                                                                INDEX NO.     1536o1/20;
NYSCEF DCC.   NO.   4                                                                                RECEIVED NYSCEF:       05/06/201S



   [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 7                                                   INDEX NO.   153601/2019
   NYSCEF DCC.   NO.    1                                                                      RECEIVED NYSCEF:       04/08/2019




                        70.   During the Eid al-fitr holidays, FAB quoted in the Riyal currency forwards

              market in increasing volume and at depreciated rates. FAB continued to submit thousands of

              depreciated quotes per day to the Bloomberg currency forwards platform through November

              2017.

                        71.   Defendants submitted those quotes to take advantage of quiet holiday markets in

              order to more easily manipulate the foreign exchange indices that are compiled by Bloomberg

              and Reuters in New York County and relied on by Qatar and investors around the world.

              Defendants intended to game the system that Bloomberg and Reuters set up, outlined above, that

              “privileged” frequent and consistent quoters.

                        72.   And, for a time, the scheme worked. FAB, Samba Bank, and others quoted the

              Riyal at such frequency and at such consistently depreciated rates that they were “privileged”

              contributors on Bloomberg.

                        73.   The frantic burst of fake quoting activity caused Bloomberg’s Riyal-U.S. Dollar

              exchange rates to drop sharply. Bloomberg began compiling the quotes from this new,

              “established” consensus market of banks, and the so-called “ofithore” Riyal rates depreciated

              dramatically. Of course, an “offshore” market at fluctuating rates makes no sense for a currency

              like the Riyal, which is pegged at a specific U.S. Dollar exchange rate, guaranteed by the

              county’s central bank, and its significant reserves    —   unless the market believes the Peg may not

              be honored, which was indeed the conspirators’ aim.

                        74.   On the first day of the weekend leading into Eid al-Fitr, June 23, 2017,

              Bloomberg’s BGN “offshore” rate for the Riyal depreciated sharply from 3.75 to 3.79.

              Similarly, on the second day of the Eid al-Fitr holidays, June 24, 2017, the CMP “offshore” rate

              for the Riyal depreciated from 3.79 to 3.81.




                                                                16

                                                             22 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 93 of 134

                                                                                                        INDEX NO.   153601/2019
‘IT.1ED: NEW YORK COUNTY CLERK_05/_0612019 07:36PMJ
SCEF DOC.   NO.   4                                                                             RECEIVED NYSCEF:     05/06/2019



 [ED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                      INDEX NO. 153601/2019
  NYSCEF DOC. NO.     1                                                                   RECEIVED NYSCEF: 04/08/2019




                      75.   Defendants’ manipulation of these Bloomberg rates broadly affected markets,

            including in New York County, because the Bloomberg CMP and BGN rates are relied on by

            banks, investors, and other financial institutions in New Yofk County and elsewhere.

                      76.   Defendants’ coordinated and manipulative activity reinforced a false narrative

            that Qatar’s currency was increasingly volatile and its economy was too unstable for investment.

                      77.   As Defendants intended, and consistent with the Presentation, this quoting activity

            was picked up by major international media, which wrote numerous articles about the sudden

            drop in Riyal-to-U.S. Dollar exchange rates. For example, on June 2$, 2017, Reuters published

            an article titled “The Qatari Riyal FXliarket in Chaos,” and on July 6, 2017, Bloornberg

            published an article with a headline asking, “What is a Qatari Riyal Worth?”

                      78.   Defendants’ manipulative scheme caused significant ham to Qatar, as well as to

            investors and global financial markets.

                      79.   Qatar and its agents at au relevant times tracked markets for the Riyal, including

            the Bloomberg and Reuters exchange rates, and closely monitored the market distortions that

            occurred and were widely reported in the international media.

                      80.   Unaware that the Bloomberg and Reuters exchange rates for the Riyal had been

            manipulated, and believing that Defendants’ quotes and the manipulated Bloornberg and Reuters

            exchange rates reflected the legitimate offshore market activity for the Riyal, Qatar took swift

            action in response. In order to stabilize the currency markets, and as set forth below, Qatar

            liquidated investments, depleted foreign exchange reserves, and used more than $40 billion to

            support its currency and maintain the Peg.

                      $1.   Throughout Defendants’ manipulation, Qatar stood behind the Peg, and the QCB

            was willing and able to transact at 3.64.




                                                             17

                                                         23 of 43
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 94 of 134

                                                                                                          INDEX NO.   153601/2015
CFILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p
NYSCEF DOC.   NO.   4                                                                           RECEIVED NYSCEF:       05/06/2015



  IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 4                                               INDEX NO. 153601/2019
   NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 04/08/2019




                              2.     The Currency Attack Continues Throunh the Fafl of 2017

                        $2.   Defendants’ manipulative conduct and fictitious quoting continued throughout the

              summer and fall of 2017 and continued to have a destabilizing effect on the Bloomberg and

              Reuters “offshore” exchange rates for the Riyal-U.S. Dollar.

                        $3.   Samba Bank submitted quotes to the Riyal-U.S. Dollar Bloomberg foreign

              exchange plaffonn in increased volumes and at substantially depreciated rates in July 2017.

              Samba Bank increased its volume of quotes to the Riyal-U.S. Dollar Bloomberg plaffonn as the

              year progressed, at rates substantially devaluing the Riyal. Samba Bank quoted a rate as

              depreciated as 3.95 Riyals to the U.S. Dollar on Bloomberg on November 20,2017.

                        $4.   Defendants’ activity in the Riyal currency forwards market also closely mimicked

              its manipulative activity in the Riyal-U.S. Dollar foreign exchange markets. for example,

              Samba Bank submitted thousands of depreciated quotes per day to the Bloomberg currency

              forwards plaffonn in July 2017, and continued to quote at high volumes and depreciated prices

              through November2017.

                        $5.   FAB likewise increased the numbers of quotes it was submitting in October and

              November2017, often submitting quotes to Bloomberg and Reuters every minute, and at rates as

              low as 3.93.

                        $6.   Due to Defendants’ manipulative conthcl, the exchange rates Bloomberg and

              Reuters calculated continued toly depreciate the Riyal relative to the U.S. Dollar, and hit

              an all-time low in November 2017 of 3.94 Riyals to the U.S. Dollar.




                                                             18

                                                          24 of 43
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 95 of 134

                                                                                                                                                                                    INDEX NO.      153601/2019
‘ILED: NEW YORK COUN1Y CLERKOS/O6/2019 07:36 PNJ
YSCEF DOC. NO.      4                                                                                                                                               RECEIVED NYSCEF:                 05/06/2019


 IFILED: NEW YORK COUNTY CLEPKO4/087201 9 0835                                                                                                                                       INDOX NO.   153601/2019
 r4YsC DOC. NO. 1                                                                                                                                                             RECEIVED NYSCEF: 04/05/2019




                                                                            End-of.Day Mid Quotes
                                                                               QARIUSD Spot
                                                                                111110—5125118
                        OAR
                            00




                        390




                        3 70


                        3   l4


                        360




                             1.1,10        1713719     RAIl I        17 7         5lIIfl         1 3 3         1,13110       1111710      91181,6        702.7            c77’tIh


                        NRa EIoivO 90 m,0 01 0AI 9.,0t0 data 9079 Oloon,D0.9 Cmatm Prne I 0011 , oae,pmte Ma q.tata   I; cak01aIeO 118w ,ae0? the 000?   d.   OIl   Ind 8,1
                        lame, Lztktdc cast; .,wnch the 001 qo01o it qcaIce Caan oreqnl to me 0:0 wale arid law: a     9,1009 An 0.8.0 0.090 Ye fl05909




                        87.           This conduct continued to have a significant impact on Qatar.

                        $8.           Still unaware that the Bloomberg and Reuters exchange rates for the Riyal had

               been manipulated, and with the Defendants’ quotes and the manipulated Bloomberg and Reuters

               exchange rates apparently reflecting legitimate market activity, Qatar continued to liquidate

               invcstmcnts, deplete foreign cxchangc reserves, and use billions of dollars to support its currency

               and maintain the Peg.

                                      3.             Defendants’ Ouotes on Rtoomber and Reuters Were Fraudulent

                        89.           Defendants’ conduct was classic “spoofing.” Not only were the quotes

               Defendants submitted to the Bloomberg and Reuters foreign exchanges unusual, they were also

               bogus, as Defendants were unwilling to transact at the bid/ask prices they quoted to potential

               counterparties. When traders from other institutions contacted FAB, Samba Bank, and others to

               transact at the quoted rates, they were told that the rates were “indicative only” or other similar

               excuses for why no actual trading could occur.



                                                                                                   19

                                                                                             25    of    43
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 96 of 134

IFILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                            INDEX NO.   153601/201S
NYSCEF DOC.   NO.   4                                                                            RECEIVED NYSCEF:        05/0E/201S



  IFILED: NW YORK COUNTY CLERK 04/08/2019 08:35 N4                                                INDEX NO.       153601/2019
  NYSCEF DOC. NO.       I                                                                  RECEIVED NYSCEF: 04/08/2019




                        90.   While FAB, Samba Bank and others were submitting thousands of quotes to the

              Bloomberg fflyal-U.S. Dollar foreign exchange platform at depreciated rates, Bloomberg chat

              messages reveal that they declined to stand behind the rates they quoted. for example:

                                 a. On July 9, 2017, when a bank from a blockading country was quoting

                                    rates onBloomberg as high as 3.76, a traderfromthatbank was

                                    approached via “chat” message about trading Riyals at the bank’s quoted

                                    rates. The trader responded that the bank had “no interest at the mom[ent]

                                    in QAR.” The very next day, a trader from the same bank was approached

                                    again about transacting at the bank’s quoted rates. The trader responded

                                    that the quotes published on Bloomberg were “not dealing pricets].”

                                 b. Similarly, on November 1, 2017, a day when FAB ‘send-of-day quote

                                    submitted to Bloomberg was 3.850 Riyals to the U.S. Dollar   —   well

                                    below the Peg   —   a trader at FAB was approached, via “chat” message on

                                    the Btoomberg platform, with a request to complete a transaction at FAB’s

                                    quoted rates. The trader responded that the quoted rates were “indicative

                                    levels” and that he was “SQl?” (i.e., “square” or unwilling to complete the

                                    transaction).

                                 c. Again, on November 22, a FAB trader was approached, via “chat”

                                    message on the Bloomberg pLatform, with a request to complete a

                                    transaction at PAWs quoted rates. The trader responded that he had

                                    “nothing to suggest.” despite the fact that FAB traders had submitted over

                                    a thousand quotes to Bloomberg that day, with an end-of-day ask quote at

                                    the depreciated rate of 3.890 Riyals to the U.S. Dollar.




                                                              20

                                                           26 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 97 of 134

‘ILED: NEW YORK COUNTY CLERK_05/06J2.019 O7:36PMj                                                          INDEX NO. 153601/2019
YSCEF DOC.   NO.   4                                                                              RECEIVED NYSCEF:      05/06/2019


 F’TLED: NEW YORK COUNTY CLERK 04/08/2019 08:35AI                                                     INDEX NO.   153601/2019
  NYSCEF DOC. NO.      1                                                                    RECEIVED NYSCEF:      04/08/2019




                                  d. On November 29, 2017, a trader at FAB was approached, via “chat”

                                     message on the Bloomberg platform, with a request to complete a

                                     transaction at FAB’s quoted rates. The trader responded: “I’m SQR at the

                                     moment” (i.e., “square” or unwilling to complete the transaction).

                                  e. Also on November 29, 2017, a trader at Samba Bank was approached, via

                                     “chat” message on the Bloomberg platform, with a request to complete a

                                     transaction at Samba Bank’s quoted rates. In response, the Samba Bank

                                     trader wrote that he had “no interestfor QAR[] at the mom[ent].”

                                     However, Samba Bank submitted hundreds of quotes that day, and ended

                                     the day with an ask quote of 3.730 Riyals to the U.S. Dollar.

                       91.   Despite refusing to trade RiyaIs, FAB, Samba Bank, and others continued to

             submit quotes to Bloomberg and Reuters at rates as depreciated as 3.97 into November 2017.

                             4.      Defendants’ False Quotes Abated When the Bangue Havilland
                                     Presentation Was Exposed

                       92.   Defendants’ false quotes on Bloomberg and Reuters abated towards the end of

             November 2017, when two events occurred, and the contours of the scheme were revealed to the

             public: First, Defendants’ scheme, as memorialized in the Banque Havilland Presentation, was

             revealed to the world in The intercept. Second, soon thereafter, the QCB announced that it was

             beginning an investigation into the market manipulation and had retained U.S. legal counsel to

             conduct its investigation.

                       93.   FAB ceased quoting in the Bloomberg QARIUSD spot market as of

             November 29, 2017, despite submitting over 1,000 intraday quotes in the QARJUSD spot market

             on Bloomberg on prior days. FAB did not submit any more quotes to Bloomberg at all for the

             rest of 2017, and for all of 2018 quoted on only one day   —   and at the pegged rate.



                                                              21

                                                          27 of 43
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 98 of 134

    [FILED:   NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                           INDEX NO.   153601/201S
    NYSCEF DCC.   NO.   4                                                                             RECEIVED NYSCEF:        05/06/201



       WILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                    INDEX NO. 153601/2019
       NYSCEF DCC.   NO.    1                                                                   RECEIVED NYSCEF: 04/08/2019




                            94.    Samba Bank sharply dropped its rates and returned to quoting around the pegged

                  rate. After quoting a rate as high as 3.95 on November 20, 2017, Samba Bank’s quoted rates fell

                  precipitously, and its quoted rates were back to near the pegged rate in December 2017.

                            95.    Although the illegal blockade continues to this day, and other manipulative

                  conduct is ongoing, Bloomberg and Reuters foreign exchange rates have consistently stayed at or

                  near the pegged rate since December 2017.

                                   5.     Defendants’ Currency Manipulation Caused Harm to Qatar and
                                          Investors in New York County and Elsewhere

                            96.    Defendants’ scheme to submit false quotes and manipulate the Bloomberg and

                  Reuters foreign exchange rates for the Riyal caused extensive harm to Qatar and businesses and

                  individuals who invested in Qatar.

                            97.    Many investors located in New York County invest in Qatar.

                            98.    A significant component of that investment is through shares in the Qatari

                  companies included in the MSCI Emerging Markets Fund (“MSCI EM”), which is an exchange-

                  traded fund that is headquartered in New York County and allows retail investors and others to

                  invest in a basket of emerging market economies. The MSCI EM tracks the performance of

                  firms with a combined market capitalization of approximately $4.9 trillion and is often mimicked

                  or followed by other investors.

                            99.    To invest in Qatari companies, investors in funds like the MSCI EM or any other

                  investors must purchase shares in such companies using Riyals.

                            100.   Investors in the MSCI EM and other similar funds must therefore convert U.S.

                  Dollars to Riyals before they buy shares or after they sell them. Banks and other financial

                  institutions in New York County and throughout the world rely on the Bloomberg and Reuters

                  “offshore” rates to exchange currency for the purpose of investing in Qatan companies.



                                                                   22

                                                               28 of 43




I
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 99 of 134

                                                                                                                         153601/2019
FILED: NEW YORK COUNTYCLERK_05/06/2019 07:36                                         111                    INDEX NO.
WSCEF DCC.   NO.   4                                                                               RECEIVED NYSCEF:       05/06/2019



  tED: NEW YORK COUNTY CLERK 04/08/2019 08:35 AMI                                                    INDEX NO.     153601/2019
  NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF:         04/08/2019




                       101.   U.S. investors who purchased Qatari stocks, bonds, or other instruments in the

             period before the manipulation would have purchased those financial instruments at an exchange

             rate of 3.64 Riyals to the U.S. Dollar, In contrast, if those same investors sold the instruments

             after the manipulation began, they would have received a depreciated rate     —   as low as 3.94

             Riyals to the U.S. Dollar.

                       102.   The difference in the Thyal exchange rates before and after Defendants’       -




             manipulative conduct caused investors in New York County and elsewhere to suffer significant

             harm on their investments in Qatar. In fact, complaints were made about this kind of exchange-

             rate loss by investors, including investors located in New York County.

                       103.   The problem grew so severe in the fall of 2017 that MSCI EM considered

             incoiporatiug the unofflcal “offshore” rates for the Elyal, compiled by Bloomberg, into its

             valuations of the Qatari stocks in the MSCI EM, instead of the official pegged rate of 3.64.

                       104.   On November 21, 2017— a day when Defendants were submitting thousands of

             depreciated quotes to Bloomberg at approximately 3.90 Riyals to the U.S. Dollar       —   Bloomberg

             reported that MSCI EM was considering switching its index rate to the new “offshore” fates

             instead of the official pegged rate of 3.64. Had MSCI EM switched to using the offshore

             Bloomberg composite rate to value Qatari securities in the MSCI EM, investors’ holdings would

             have been even further devalued.

                       105.   Defendants knew that their manipulative conduct would result in Qatar and

             investors in New York County and elsewhere redeeming their investments at depreciated rates,

             and intended exactly such a result.




                                                              23

                                                           29 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 100 of 134

[tED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                              INDEX NO.    153601/201S
NYSCEF DCC.   NO.   4                                                                              RECEIVED NYSCEF:       05/06/201S


  [F’ILED: NEW YORK COtJNTY CLERK 04/08/2019 08:35                                                    INDEX NO. 153601/2019
  NYSCEF DCC. NO.       1                                                                    RECEIVED NYSCEF:       04/08/2019




                        D.     DEFENDANTS’ MANIPULATION OF OATARJ BONDS AND CREDIT
                               DEFAULT SWAPS

                        106.   Defendants also attacked Qatar’s sovereign bonds. Their goal was to try to

              depress the value (and accordingly increase the yield) of Qatari bonds, drive away the many

              investors in New York County who held Qatari bonds (and could purchase more), and convince

              the world that Qatar was not suitable for investment, while inflating the market in CDS in

              relation to Qatari bonds.

                        107.   Qatari bonds are traded over the counter in the United States, and several large

              financial institutions based in New York County are among the largest holders of Qatari

              bonds. At least three financial institutions headquartered in New York County held investments

              collectively worth more than $300 million in Qatari sovereign bonds as of the end of 2017. Each

              of the three was an active purchaser and seller of Qatari sovereign bonds in 2017.

                        108.   The Banque Havilland Presentation called for co-conspirators to manipulate the

              price of Qatari bonds by engaging in sham transactions, including wash sales, designed to drive

              down the price of the bonds. As the Presentation described, conspirators would “sett the same

              bond holdings back to the originat seller and thereby create additional downwardpressure” on

              bond prices. Conspirators would also seek out “Qatar friendly banks” with which they could

              trade. They would also purchase CDS positions on the bonds, which would increase in value as

              the prices for the bonds fell.

                        109.   Defendants also used similar manipulative tactics in the bond market as they used

              in the Riyal-U.S. Dollar foreign exchange platforms   —   distorting the market with the submission

              of fictitious, depreciated quotes, and causing depreciation in the price of Qatati bonds.

                        110.   FAB and others attacked the Qatari bonds in several ways, including:




                                                               24

                                                           30 of 43
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 101 of 134

                                                                                                         INDEX NO.   153601/2019
‘ILED:    NEW YORK COUNTY CLERK 05/06/2019 07:36 PMJ
YSCEF DOC.   NO.   4                                                                         RECEIVED NYSCEF:         05/06/2019


                                                                                               INDEX NO.     153601/2019
 tThED: NEW YORK COUNTY CLERK 04/08/2019 08:35
  NYSCEF DOC. NO.      1                                                               RECEIVED NYSCEF:       04/08/2019




                            a. First, by attacking the Riyal-U.S. Dollar exchange rates in order to

                               decrease the value of all Qatari bonds, as participants in the market would

                               be led falsely to believe that the market regarded Qatar with reduced

                               confidence.

                            b. Second, by posting excessive and depreciated (or, in the case of CDS,

                               inflated) quotes via the Bloomberg and Reuters platforms (and via other

                               means of market communication currently unimown to Qatar). For

                                example, with respect to the Qatari U.S. Dollar—denominated bond

                                maturing June 2, 2046, and paying a coupon rate of 4.625%, FAR began

                                quoting depreciated bond prices immediately following the blockade

                                announcement, but then quickly brought its bond quotes back up to pre

                                blockade levels. FAR then sharply depreciated its quoted bond prices

                                again during the Eid al-Fitr holidays and again in October and November.

                                FAR’s quoting followed a similar pattern in the Qatan U.S. Dollar—

                                denominated bond maturing June 2, 2021 and paying a coupon rate of

                                2.375%, the Qatari U.S. Dollar—denominated bond maturing June 2, 2026

                                and paying a coupon rate of 3.25%, and the Qatari U.S. Dollar—

                                denominated bond maturing June 15, 2030 and paying a coupon rate of

                                9.750%.

                             c. Third, by carrying out “crossing transactions” as discussed in the Banque

                                Havilland Presentation (i.e., engaging in transactions whereby the asset is

                                transferred and/or re-transferred at a depreciated notional price, but

                                without any tme exchange of value taking place) and publicizing such




                                                          25

                                                      31 of 43
I—-_ Case 1:19-cv-05567-AJN                               Document 2 Filed 06/14/19 Page 102 of 134

 [FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36                                                                       INDEX No.   1536o1/2o1s
 NYSCEF DCC.   NO.     4                                                                                  RECEIVED NYSCEF:         05/06/201



   FF’ILED: NEW YORK COUNTY CLERK 04/0812019 08:35                                                          INDEX NO.     153601/2019
    NYSCEF DCC. NO.        1                                                                        RECEIVED NYSCEF:        04/08/2019




                                            “crossing transactions” to the market so as to create the perception that

                                            holders of Qatari bonds were actively selling at depreciated prices.

                                         d. fourth, by purchasing CDS, as described in the Banque Havilland

                                            Presentation, so that as the value of Qatari bonds felt, the value of the CDS

                                            held by the Defendants would rise.

                           111.      Just as the conspirators had planned, and as predicted by the Banque Havilland

               Presentation, the drop in bond prices caused an enormous corresponding increase in the prices of

               CDS. CDS spreads rose from 59.025 bps on June 2, 2017 to theft highest level ever on July 7,

               2017, at 124.32 bps shortly afler the close of the Eid al-Fitr holidays. Those who invested in

               CDS          as the Banque Havilland Presentation called for the conspirators to do    —   profited.

                           112.      The press covered the depreciation of the Qatari bond prices as evidence that the

               blockade        —   rather than Defendants’ intentional market manipulation   —   made Qatari bonds a

               credit risk.

                           113.      for example, in the days immediately following the Eid al-Fifr manipulation,

               Bloomberg News repprted that Qatar’s bond prices had fallen 3% on average since the blockade

               was announced, and that CDS had surged to their highest level in more than a year on June 29,

               2017.

                           114.      Defendants’ manipulative scheme in the bond market caused significant harm to

               Qatar, as well as to investors in New York County elsewhere.

                           115.      Qatar and its agents at all relevant times tracked markets for Qatari bonds, and

               monitored the market distortions that occurred on Friday, June 23, 2017 and were widely

               reported in the international media.




                                                                      26

                                                                  32 of 43
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 103 of 134

                                                                                                                 INDEX NO.    153601/2019
FILED:     NEW YORK COUNTY CLERK O5/06/20i9.O7:36 p
‘TYSCEF DOC.   NO.   4                                                                                    RECEIVED NYSCEF:      05/06/2019



  WiLED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                            INDEX NO.     153601/2019
  NYSCEF DOC. NO.        1                                                                       RECEIVED NYSCEF:         04/08/2019




                         116.       Defendants’ manipulative conduct in the bond market contributed to the perceived

               depreciation of the Riyai and put further pressure on Qatar to support the Peg. Unaware that the

               distortions in the bond market had been caused by Defendants’ manipulative conduct, and

               believing Defenthnts’ bond quotes reflected legitimate market activity, in response to the

               manipulation across markets, Qatar liquidated investments, including investments held in New

               York County, depleted foreign exchange reserves, and used billions of dollars to support its

               currency and maintain the Peg.

                         E.         ADDITIONAL MANIPULATIVE CONDUCT

                         117.       Consistent with the Bauque Havilland Presentation, Defendants and others took

               additional steps to amplify the manipulation and harm Qatar.

                                    1.      Use of the Media to Amplify Harm to Qatar

                         ii g.      The blockading countries and others coordinated a public relations campaign

               against Qatar. As set forth in the Banque Havilland Presentation, the blockading countries hoped

               press attention      —    especially in New York County and other financial centers   —   would amplify

               the effects of Defendants’ manipulative conduct and increase the economic pressure on Qatar.

                         119.       The Embassy of Saudi Arabia, the Embassy of the UAE, and the Executive

               Affairs Authority of Abu Dhabi engaged The Harbour Group, a United States public affairs

               company, to conduct an extensive media campaign against Qatar, targeting numerous United

               States publications including the Walt Street Journal, Bloontherg, Reuters, and the New York

                Times, which are located in New York County.

                             120.   The UAE also hired SCL Social Limited, parent of Cambridge Analytica, to

                engage in a social media campaign targeting Qatar.

                             121.   As the blockading countries had planned, regional and international media outlets

               began reporting on the volatility in the financial markets manufactured by Defendants as


                                                                     27

                                                                  33 of 43
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 104 of 134

                                                                                                          INDEX NO.
(FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                                       153601/201S

NYSCEF DOC.   NO. 4                                                                               RECEIVED NYSCEF:      05/06/201S


  (FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 P                                                  INDEX NO.     153601/2019
   NYSCEF DOC. NO.     1                                                                    RECEIVED NYSCEF:      04/08/2019




              legitimate, intensif’ing concerns about Qatar’s financial instruments and inflicting damage on

              Qatar’s financial reputation. For example:

                              (a)    On June 28, 2017, Reuters published an article titled “The Qatari Riyal FX

                                     Market in Chaos.”


                              (b)    On June 30, 2017, Reuters ran another article describing chaos in the

                                     foreign exchange markets market titled “Several UK Banks Stop Selling

                                     Qatari Riyals.”


                              (c)    That same day, the Middle East Eye, a regional periodical, published an

                                     article titled “Qatari Currency Facing Crisis.”


                              (d)    On July 6, 2017, Btoomberg published an article with a headline asking,

                                     “What is a Qatari Riyal Worth?”

                       122.   Similar press coverage continued throughout the summer and fall of 2017.

                              2.     Efforts to Cause Runs on Qatari Banks

                       123.   Around the time of the 2017 Eid al-Fitr holidays, persons and entities from the

              blockading countrIes abruptly withdrew more than $8 billion from Qatari banks.

                       124.   This withdrawal was planned to create a run on Qatari banks, manufacture a

              liquidity crisis in Qatar, and deplete U.S. Dollar reserves from Qatari banks. It was intended to

              coincide with Defendants’ other manipulative conduct, and reinforced the false narrative that

              Qatar’s finances were in crisis. Defendants’ goal was to create panic among foreign investors,

              and   exacerbate the downward pressure on the Riyal.

                       F.     QATAR HAS SUFFERED SUBSTANTIAL HARM AS A RESULT OF
                              DEFENDANTS’ SCHEME

                       125.   Defendants’ manipulative scheme has caused extensive damage to Qatar.


                                                              28

                                                           34 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 105 of 134

‘ILED: NEW YORK COUNTY_CLERK_O;5fO6/2-Oi9--O7--:36 p                                                        INDEX NO.     153601/2019

YSCEF DCC.   NO.   4                                                                                 RECEIVED NYSCEF:       05/06/2019



  (FILED: NEW YORK COUNTY CLERK 04/05t2019 08:35 AMJ                                                  INDEX NO.      153601/2019
  NYSCEF DOC. NO.       1                                                                    RECEIVED NYSCEF:         04/08/2019




                        126.   Qatar and its agents at all relevant times tracked markets for the Riyal and Qatari

             sovereign bonds, and closely monitored the market distortions that occurred and that were widely

             reported in the international media.

                        127.   Qatar was not aware that the Bloomberg and Reuters exchange rates for the Riyal

             had been manipulated, and relied on the fact that Defendants’ bogus quotes and the manipulated

             Bloomberg and Reuters exchange rates reflected legitimate activity in the offshore foreign

             exchange markets.

                        12$.   Qatar was not aware that the bond quotes submitted to Bloomberg had been

             manipulated, and relied on the fact that Defendants’ fictitious quotes in the Bloomberg bond

             markets reflected bona fide transactions in the Qatari U.S. Dollar—denominated bonds.

                        129.   Tn response to these market distortions, and in order to support the Peg, Qatar

             sustained billions of dollars in damages by (1) liquidating investments, including nearly $3 billion

             in U.S. Treasury bills and notes held in accounts located in New York County as well as other

             U.S. Dollar—denominated securities earning a high rate of return, in order to provide proceeds to

             banks in Qatar, and (ii) diverting financial reserves held in New York County and elsewhere to

             banks in Qatar. This is exactly what the Banque Havilland Presentation predicted Qatar would

             do, when it wrote that “maintaining the peg requires extensive use ofcentral bankforeign

              exchange reserves.”

                        130.   In total, Qatar used more than $40 billion to support its currency.




                                                                29

                                                             35 of 43
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 106 of 134

I7i:aED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                             INDEX NO.      1536o1/2o1
NYSCEF DOC.   NO.   4                                                                                 RECEIVED NYSCEF:        05/06/201



  [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                        INDEX NO. 153601/2019
   NYSCEF DOC. NO.      1                                                                       RECEIVED NYSCEF:        04/08/2019




                                                      CLAIMS FOR RELIEF

                                                  FIRST CLAIM FOR RELIEF

                                                             (Fraud)
                                                     (Against All Defendants)

                        131.   Qatar incorporates by reference and realleges the preceding allegations as though

              fully set forth herein.

                        132.   Defendants made material misrepresentations to Qatar, to Bloomberg, to Reuters,

              and to investors, including the following misrepresentations, among others:

                                  a. that the Riyal quotes they submitted to the foreign exchange platforms

                                        hosted by Bloomberg and Reuters in New York County reflected the

                                        actual value of the Riyal;

                                  b. that the Riyal quotes they submitted to the foreign exchange market

                                        platforms hosted by Bloomberg and Reuters in New York County

                                        indicated a willingness to enter into ann’s-length transactions for the Riyal

                                        at the quoted prices; and

                                  c. that the quotes they submitted to the foreign exchange market platforms

                                        hosted by Bloomberg and Reuters in New York County for Qatari

                                        government bonds reflected the actual value of the referenced government

                                        bonds.

                        133.   In addition to making these representations regarding the value of the Riyal and/or

              the value of Qatari government bonds, each of the Defendants failed to disclose to Qatar, and to

              Bloomberg, Reuters, and investors, additional facts necessary to make its representations not

              materially misleading. Specifically, each of the Defendants failed to disclose that it was

              manipulating its Riyal-U.$. Dollar quotes and, therefore, manipulating the Riyal composite rates



                                                                    30

                                                              36 of 43
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 107 of 134

                                                                                                             INDEX NO.   153601/2019
rILED:   NEW YORK COUNTY CLERK-05/O6J2019 07:36 p
IYSCEF DOC. NO.   4                                                                               RECEIVED NYSCEF:        05/06/2019



  [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                   INDEX NO.       153601/2019
  NYSCEF DOC. NO.      1                                                                   RECEIVED NYSCEF:        04/08/2019




            calculated by Bloomberg and Reuters; that It was manipulating its Qatari government bond

            quotes; and that its quotes did not accurately reflect the actual value of the Riyal or Qatari

            government bonds.

                       134.   Each of the Defendants knew that its misrepresentations were materially false and

            misleading when made. In Bloomberg chats between Defendants and counterparties who sought

            to trade Riyals with Defendants at the depreciated prices Defendants were quoting, Defendants

            refused to trade and stated that the quoted prices for Riyals were “wrong” or “indicative.”

            Nevertheless, Defendants continued to submit thousands of Riyal quotes at depreciated rates at

            which they were unwilling to transact.

                       135.   Each of the Defendants’ misrepresentations were made intentionally or with

            reckless disregard for the truth. As set forth in the Banque Havilland Presentation, each of the

            Defendants knew that Qatar had maintained the value of the Riyal at a pegged rate of 3.64 Riyals

            to the U.S. Dollar for more than a decade. Nonetheless, each of the Defendants submitted quotes

            for the Riyal at depreciated values compared to the pegged rate in order to carry out Defendants’

            scheme to manipulate the markets for Qatari financial instruments around the world, including in

            New York County.

                       136.   Each of the Defendants knew that Qatar, as well as Bloomberg, Reuters, and

             investors, through MSCI EM and otherwise, were likely to receive and rely on its

             misrepresentations. By making these misrepresentations, each of the Defendants intended for

             Qatar, as well as Bloomberg, Reuters, MSCI EM, and investors, to rely on the misrepresentations

             and to believe them to be accurate representations of market value.

                                  a. Specifically, each of the Defendants submitted false quotes to Bloomberg

                                      and Reuters with the intent that Qatar and others would rely on the quotes




                                                               31

                                                           37 of 43
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 108 of 134

    [FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                      INDEX NO.    153601/201S
    NYSCEF DOC.   NO.   4                                                                        RECEIVED NYSCEF:       05/06/201S



       FFII..ED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                            INDEX NO.     153601/2019
       NYSCEF DOC.   NO.    1                                                             RECEIVED NYSCEF:       04/08/2019




                                   as accurate representations of the purportedly depreciating value of the

                                   Riyal, and that, as part of the scheme, Bloomberg and Reuters would rely

                                   on the false quotes when calculating composite or index rates reflecting

                                   the market value of the Riyal. Each of the Defendants knew that its false

                                   quotes would be used in the calculation of the composite or index rates,

                                   and each of the Defendants flooded Bloomberg’s and Reuters’ New York

                                   County platforms with false quotes with the intent to manipulate the

                                   published composite and index rates. Defendants’ intent to cause damage

                                   was underscored by their sustained attempts over time to become a

                                   “privileged” contributor to the Bloomberg and Reuters composite rate

                                   indices to create a critical mass of “privileged” contributors who could

                                   more easily depreciate composite rates for Riyal-U.S. Dollar. Each of the

                                   Defendants intended for Qatar and others such as MSCI EM to rely on,

                                   and take action in response to, the depreciated rates for the Riyal and the

                                   manipulated Bloomberg and Reuters foreign exchange rates. As described

                                   in the Banque Havilland Presentation, each of the Defendants intended for

                                   Qatar to “spend its reserves on protecting the currency and domestic

                                   credit markets” and to spend significant sums to maintain the Peg.

                                b. Each of the Defendants employed a similar scheme with respect to Qatari

                                   government bonds, and submitted false quotes to Bloomberg and Reuters

                                   with the intent that Qatar and others would rely on the quotes as accurate

                                   indicators of the depreciating value of Qatari government bonds.




                                                            32

                                                        38 of 43




I
                      Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 109 of 134
                                                                         —-




                                                                                                           INDEX NO.      153601/2019
ILED:     NEW YORK COUNTY CLERK-05106/2019 07:36. PM]
TYSCEF DCC. NO.   4                                                                                  RECEIVED NYSCEF:      05/06/2019



  tFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 M]                                                   INDEX NO.     153601/2019
  NYSCEF DCC. NO. 1                                                                           RECEIVED NYSCEF:       04/08/2019




                       137.    Qatar reasonably and justifiably relied to its detriment on Defendants’ material

            misrepresentations and omissions by, among other things, depleting reserves, liquidating

            investments,      and taking other steps to protect the Riyal and to maintain the Peg.

                       13$.    Each of the Defendants’ material misrepresentations and omissions directly and

            proximately caused extensive damages in that Qatar depleted reserves, liquidated investments,

             including investments held in New York County, and used more than $40 billion to support the

            Riyal and maintain the Peg.

                       139.    Each of the Defendants continues or imminently threatens future manipulative,

             fraudulent, and unlawful conduct aimed at aftacldng Qatar and its finances.

                       140.    Each of the Defendants’ fraudulent acts were willful and wanton, entitling Qatar

             to punitive damages.

                                                SECOND CLAIM FOR RELIEF

                                                 (Conspiracy to Commit Fraud)
                                                    (Against All Defendants)

                       141.     Qatar incorporates by reference and realleges the preceding allegations as though

             fully set forth herein.

                       142.     As described in the preceding allegations, Defendants perpetrated a fraud on

             Qatar through, among other things, false and manipulated quotes for the Riyal and Qatan

             government bonds.

                       143.     Defendants formed a conspiracy or corrupt agreement to commit fraud by

             manipulating their Riyal-to-U.S. Dollar quotes and, therefore, manipulating the Riyal composite

             rates calculated by Bloomberg and Reuters; manipulating their Qatari government bond quotes;

             and engaging in a course of material misrepresentations and omissions to conceal their

             fraudulent acts.



                                                                 33

                                                              39 of 43
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 110 of 134

                                                                                                            INDEX NO.   1536O1/201
[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36
NYSCEF DCC.   NO.   4                                                                              RECEIVED NYSCEF:      05/06/201S



   IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                    INDEX NO. 153601/2019
   NYSCEF DCC.    NO.   1                                                                    RECEIVED NYSCEF:      04/08/2019




                        144.   As described in the preceding allegations, Defendants intentionally and

              knowingly committed acts in furtherance of the conspiracy by manipulating their quotes for the

              Riyal and Qatari government bonds, by malcing misrepresentations andlor omissions regarding

              those quotes, and by engaging in a course of material misrepresentations and omissions to

              conceal their fraudulent acts, and to continue or imminently threaten future manipulation.

                        145.   Qatar reasonably and justifiably relied to its detriment on Defendants’ material

              misrepresentations and omissions.

                        146.   Each of the Defendants’ material misrepresentations and omissions directly and

              proximately caused damages in that Qatar depleted reserves, liquidated investments, including

              investments held in New York County, and used more than $40 billion to support the Riyal and

              maintain the Peg.

                        147.   Because Defendants engaged in the conspiracy to commit fraud stated in this

              Complaint willfully and wantonly, Qatar is entitled to punitive damages.

                                                THIRD CLAIM FOR RELIEF

                                                 (Aiding and Abetting Fraud)
                                                   (Against All Defendants)

                        148.   Qatar incorporates by reference and realleges the preceding allegations as though

              fully set forth herein.

                        149.   Each of the Defendants acted in concert to advance a fraudulent scheme to harm

              Qatar.

                        150.   Each of the Defendants was aware of the misrepresentations and omissions made

              by the other Defendants in furtherance of the conspiracy. Each of the Defendants also was aware

              that the misrepresentations and omissions made by the other Defendants in furtherance of the

              conspiracy were false and/or misleading at the time that they were made.



                                                               34

                                                            40 of 43
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 111 of 134

PILED:       NEW YORK COUNTY CLERK -05/06/2019- 07: 3-6 p                                                    INDEX NO.   153601/2019

YSCEF DCC.    NO.   4                                                                              RECEIVED NYSCEF:       05/06/2019



   (FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 p                                                     INDEX NO.   153601/2019
   NYSCEF DCC. NO.       1                                                                   RECEIVED NYSCEF:        04/08/2019




                         151.   Each of the Defendants provided substantial assistance to other conspirators in

               making the fraudulent misrepresentations and omissions. Each of the Defendants submitted, or

               otherwise assisted with the submission of, false quotes to Bloomberg and Reuters in New York

               County, without any intent to trade at the quoted rates, for the purpose of depreciating foreign

               exchange rates published by Bloomberg and Reuters in New York County, and with the intent to

               assist other Defendants in carrying out their fraudulent activities.                 -




- -- - - -               152.   The substantial assistance of each Defendant proximately caused the harm

               suffered by Qatar. The participation of each Defendant, as alleged herein, substantially assisted

               the conspirators in carrying out the fraudulent scheme. It was foreseeable to Defendants that

               Qatar would be harmed by the carrying out of their fraudulent scheme. Further, Defendants

               continue their manipulation or imminently threaten future manipulation.

                         153.   Each of the Defendants’ substantial assistance has caused damages in that Qatar

               depleted reserves, liquidated investments, including investments held in New York County, and

               used more than $40 billion to support the Riyal and maintain the Peg.

                         154.   Each of the Defendants’ acts were willful and wanton, entitling Qatar to punitive

               damages.


                                                     PRAYER FOR RELIEF

                                WI{EREfORE, Qatar prays for relief as follows:

                         (a)    That the Court enter judgment awarding Qatar damages against Defendants for all

                                economic, monetary, actual, consequential, and compensatory damages Plaintiff

                                suffered as a result of Defendants’ conduct, together with pre- and post-judgment

                                interest at the maximum rate allowable by law;




                                                                 35

                                                             41 of 43
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 112 of 134

jILED: NEW YORK COUNTY CLERK 05/06/2019 07:36                                                              INDEX NO.   1536O1/201

NYSCEF DCC.   NO.   4                                                                               RECEIVED NYSCEF:     05/06/201



  [ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                      INDEX No.    153601/2019
  NYSCEF DCC.   NO.     1                                                                    RECEIVED NYSCEF:      04/08/2019




                        (b)   That the Court enter a permanent injunction ordering Defendants to cease

                              manipulation of the Riyal, Qatari government bonds, Riyal forwards, and other

                              Qatañ financial instruments;

                        (c)   That the Court award Qatar its costs of suit, including reasonable attorney’ fees

                              and expenses;

                        (d)   That the Court award Qatar punitive damages; and

                        (e)   That the Court award such other and further relief as the Court may deem just and

                              proper.

                                                 JURY TRIAL DEMANDED

                              Qatar hereby demands a trial by jury on all issues triable by jury.




                                                                36

                                                             42 of 43
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 113 of 134

TILED: NEW YORK COUNTY CLERK 05/O6/2Oi9.:O7:36 PM]                                          INDEX NO.    153601/2019
YSCEF DOC.   NO.   4                                                                  RECEIVED NYSCEF:    05/06/2019



  [‘ILED: NEW YORK COUNTY CLERK 04108/2019 08:35 pM]                                   INDEX NO.   153601/2019
  NYSCEF DOC. NO. 1                                                             RECEIVED NYSCEF:    04/08/2019




             Dated: New York, New York
                    April 8, 2019



                                                   PAUL, WEISS, RIFKIND, WHARTON
                                                   & GARRISON LLP

                                                   By: Is! Daniel J. Kramer

                                                   Daniel 3. Kramer
                                                   Theodore V. Wells, Jr.
                                                   Andrew J. Ehrlich
                                                   Geoffrey R. Chepiga
                                                   1285 Avenue of the Americas
                                                   New York, NY 10019-6064
                                                   (212) 373-3000
                                                   dkramer@paulweiss.com
                                                   twells@paulweiss.com
                                                   aehrlich@paulweiss.com
                                                   gchepigapaulweiss.com

                                                   Jonathan Hochman
                                                   Karen Steel
                                                   SCHINDLER, COHEN & HOCHMAN LU?
                                                    100 Wall Street, 15th Floor
                                                   New York, NY 10005
                                                   (212) 277-6300
                                                   jhochman@schlaw.com
                                                   ksteel@schlaw.com

                                                   Attorneysfor Plaint ff State of Qatar




                                                    37

                                                 43 of 43
              Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 114 of 134

[FELED: NEW YORK COUNTY CLERK 05/06/2019 07:36                             INDEX NO.    ;536O1/2O1
NYSCEF DOC. NO.   4                                                 RECEIVED NYSCEF:      05/06/201


 (FiI1ED   NEW YORK COUNTY ClERK 04/08/2019 08 35         $           INDEX NO     153601/2019
 NYSCEF DOC. NO. 2                                              RECEIVED NYSCEF:    04/08/2019




                           Exhibit A
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 115 of 134

?ILED: NEW YORK COtJNTY CLERK 05/06/2019 07:36 P                                                                                   INDEX NO.        153601/2019

JYSCEF DOC.     NO.    4                                                                                                 RECEIVED NYSCEF:            05/06/2019


                                      LERK 04/08/2019 08:35                                                                            rN1EN NO. 1536O1/O19
IFILED: NEW YORK COUN1Y
                                      Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar   —   and Steal the WdidU,s           04//t19




           The
           Intercept..


            LEAKED DOCUMENTS EXPOSE
            STUNNING PLAN TO WAGE
            FINANCIAL WAR ON QATAR
            AND STEAL THE WORLD CUP
            Ryan 6;    mi     Ben    Watsh
            Novenibe;       9 2017     7:21 n.m.




     Em Ira                                                                                                                  ti-   1


             LIlA EM PORIUGUFS            —4




             A plan for the United Arab Emirates to wage financial war against its
             Gulf rival Qatar was found in the task folder of an email account


     hilpa Iltheinterceptcomi2Ol7Il 1I09/uae.qalar-itaba.rowland.banque-havtllafld-*Orl&CUP/                                                         1120
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 116 of 134

                                                                                                                                             INDEX NO.    1536o1/2o1s
WILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 PMJ
NYSCEF DOC.      NO.    4                                                                                                          RECEIVED NYSCEF:        05/06/201S


 (ZLED: NEW YORK COUNTY CLERK 04/08/2019 08:35 J4                                                                                             :Nr !(J. :1EUal9
            2            Leaked Documents Expose StunnIng Plan to Wage Financial War on Qatar                         —   and Steal the   3WJJ? F.r: (14) t1 41

            belonging to UAE Ambassador to the United States Yousefal-Otaiba and
            subsequently obtained by The Intercept.

            The economic warfare involved an attack on Qatar’s currency using
            bond and derivatives manipulation. The plan, laid out in a slide
            deck provided to The Intercept through the group Global Leaks, was
            aimed at tanking Qatar’s economy, according to documents drawn up
            by a bank outlining the strategy.

            The outline, prepared by Banque Havilland, a private Luxembourg-based
            bank owrted by the family of controversial British financier David
            Rowland, laid out a scheme to drive down the value of Qatar’s bonds
            and increase the cost of insuring them, with the ultimate goal of
            creating a currency crisis that would drain the country’s cash reserves.



                    OutIniL ld.

                                         $e..       •    .rt#          44*OSq                   ?       tO9r


                                                                          ‘I
                                                                                                               I h’       ‘




                                           I                    I’             o *        (


                                                I       1*.,!, ,




                                                           w u” n                         A’*       P




                                       ‘•t** “;     tO t   ‘     •                                  P


                                                        •s,•         •A




                                                           I   I? *1                 4%             P




            A screenshot of Ambassador Yousef al-Otaiba’s Outlook Tasks. Photo. Global. [eks




            Rowland has long had close relationships with UAE leadership,
            particularly with Abu Dhabi Crown Prince Mohammed bin Zayed,
    MIps /ltheintercepccoml2Ol 7111 /09Iuae-qala-oltabarowlanU-banquehavlIland-worId.cup/                                                                2/20
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 117 of 134

‘ILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                        INDEX NO.   153601/2019

YSCEF DOC.   NO.   4                                                                          RECEIVED NYSCEF:      05/06/2019



 IFILED: NEW TORK COUNTY CLERK 04/08/2019 O835 A$                                                 INDEX NO.   i64J2tIL
               No. 2          Leaked umen            nnThg Plan to WagoFinanclat Waron C   r_pi     QiUF      U//2019
          known as MBZ. The bank is currently in the process of creating a new
          financial institution in cooperation with the UAEs sovereign wealth
          fund, Mubadala, according to contracts and correspondence obtained by
          The Intercept outlining the terms of the deal. That project is separate
          from the Qatar operation, but it reflects the close relationship between
          the bank and the UAE.

          The Qatar debt project would be grandiose in its ambitions. “Control
          the yield curve, decide the future,” reads the planning document,
          referring to a standard financial-industry graph showing a country’s
          borrowing costs for debt that is due at different dates. The height and
          shape of the yield curve is thought to be a reflection of how healthy an
          economy is and influences what financing options are available to a
          country.

          Targeting a nation’s economy using financial manipulation would be a
          dramatic break from traditional norms of diplomacy and even warfare.

          The p]an the document presents is far-fetched and appeared to have
          been put together by someone with little or no experience trading in
          credit and currency markets, two industry veterans who reviewed the
          plan for The Intercept said. Both were granted anonymity because
          speaking to the press could jeopardize their employment. “I can’t
          believe they put this on paper,” one of the credit veterans added. “They
          are talking about colluding to manipulate markets,”

          There is no conclusive evidence the plan has been initiated, nor that it
          will ever be launched     and the current pressure Qatar’s currency is
                                          —




          under as a result of an ongoing blockade imposed by the UAE means
          those direct, overt steps may be more effective economic sabotage than
          anything the slides outline. Additionally, the publication of this story
          means the secrecy the plan says it requires no longer exists.



    hs&ntameptconiI2017I11!O9/uae-qalarba-mWanU-banquahavrnandwoddcup!                                             3120
                 Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 118 of 134

                                                                                                                  INDEX NO.    153601/2O1
[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36
NYSCEF DOC.     NO.    4                                                                                    RECEIVED NYSCEF:    05/06/201


 IF1ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                             INDEX NO. 153601/2019
                                  Lked UOCUfll8fltS EXPOSe stUflflIflg Plafl IOYIC9S RnanCI War Oil QI1EI
  NY9)C.         NO.       2                                                                                           04 / 08/2019
           The Intercept reached Edmund Rowland, David’s son and CEO of the
           U.K. branch of Banque Havilland, at a mobile phone number listed in
           internal company documents obtained by The Intercept and asked
           about the status of the plan to short Qatar on behalf of the UAE,
           referencing the document. “We’ve never done anything,” Rowland said.
           Asked for more details, Rowland responded, “I can’t make any
           comment,” and hung up.

           After the call with Rowland, Herbert Kozlov, a lawyer with the firm
           Reed Smith, reached out to The Intercept and said on behalf of the bank
           that it had not traded in Qatari bonds or credit default swaps, the
           financial products the plan proposed to use. “Banque Havilland does not
           trade in bonds, securities, CDS, or any other instruments of Qatar and it
           has no plans to do so,” Kozlov said, reading a statement. As for the plan
           to take down Qatar, he said, “The bank is a prestigious private banking
           group and will not be drawn into or make comments on what are
           political storylines.”

           The metadata of the slide deck obtained by The Intercept indicates
           Vladimir Bolelyy, an analyst with Banque Havilland, as the creator. A
           call by The Intercept to Bolelyy’s receptionist was rebuffed. “He’s been
           told by Herb Kozlov not to contact this company,” said the receptionist,
           referring to The Intercept. The Intercept bad not previously told Kozlov
           that Bolelyy was listed as the author of the document.




    htpsI1thetnemeptcomI2017Jf1Wuaeqatar-dllaba.wtand.banque.havmand.wodd-cupi                                                4120
                         Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 119 of 134

PILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 PNI                                                                                        INDEX NO.       153601/2019

YSCEF DCC. NO.           4                                                                                                RECEIVED NYSCEF:                 05/06/2019


ta.LJ.L):   NW    YORK                CLERK 04/08/2019 08:35A                                                                             t1E tO. Th3201!?
   ttiai8No, 2                         Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar   —   and Steal the   5?kf                04 / 0 /   C.




                                                        MISSION STATEMENT



                         SANcTIoNs DO NOT WORK                                      CURRENCY PEG PRESSURE IS
                        UNLESS ADHERED TO BYALL                                     ONLYEFFECTIVE WHEN IT IS
                                          PARTIES                                    EXERCISED BYALL PARTIES



                       WHAT MATTERS IS WESTERN                                       MAINTAINING THE PEG
                      PERCEPTION THE MORE THE —                                    REQUIRES EXTENSIVE USE Of
                      WRONGDOiNG IS CONDEMNED,                                       CENTRAL BANKFOREIGN
                         THE MORE EFFECTIVE                                           EXCHANGE RESERVES
                          SANCTIONS WILL BE
                                                                                                                                                 II
                                                     CONTROL THE YIELD CURVE,
                                                            DECIDE THE FUTURE

                        S:riaty Privac nd Cta.ta1                                                                                    2



             The mission statement of the pan for a UAE economic war on Qatai                        Phoo (.Th,tnt leaks




             The new proJect comes amid       and, if implemented, would escalate
                                                                    —                                                                        —




             a regional crisis that reached new heights in June, when the UAE and
             Saudi Arabia led a bloc of Gulf nations in blockading and cutting off
             diplomatic relations with Qatar. U.S. Secretary of State Rex Tillerson
             recently fuhed the blockading countries for intransigence, but
             President Donald Trump has largely talcen the opposite approach,
             emboldening Saudi Arabia and the Emirates at the expense of Qatar,
             which is home to one of the largest overseas U.S. military bases in the
             world Tillerson traveled to the region on October 20 in the latest effort
             to defuse the crisis.

             According to a report in the American Conservative, Tiflerson
             previously told people close to him that he believed Trump had
             undermined him at the behest of Otaiba, the UAE ambassador, working
     httpa.fltheintercept comI2O 7111 IO9Iuaeqatat-oitabarowtand-banque-haviltand-wodd-cupi                                                              5/20
                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 120 of 134

[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                 INDEX NO.    1536O1/201

NYSCEF DCC. NO.     4                                                      RECEIVED NYSCEF:     05/06/2O1


 [F’ZLED: NEW YORK COUNTY CLERK 04/0812019 08:35 A                               t4C   Th6O1/20
                    l.ad Loownent Expo.e tinñingan Wage h War on aa
 NYW!°l)C.    2                                                               ?5F      04/ J3 /2019
          through Trump’s son-in-law and White House adviser Jared Kushner, to
          whom Otaiba is close.

          Both Kushner and Trump have reason to take sides with Otaiba in the
          dispute. The president has a Trump-branded golf cotirse in Dubai and
          bragged at a press conference before his inauguration about a deal he
          was offered by a billionaire Emirati real estate developer.

          The president’s attempts to get his hands on Qatari money have been
          less successful. In 2010, Trump traveled to Qatar with his daughter
          Ivanka Trump in an attempt to secure two different sources of
          investment funding. He was unceremoniously rebuffed by both.

          More recently, Kushner sought a $500 million bailout from a Qatari
          royal as part of a plan to redevelop his badly underwater flagship
          investment in a New York office tower. The money for such bailouts
          often comes from the Gulf. As The Intercept first reported, the Qatari
          royal agreed to help bail out the Kushners, contingent on their ability to
          raise the rest of the funding they needed from other sources, The
          remainder of the funding, however, fell through, and the Qatari royal
          pulled out of the deal.

          After the deal fell apart, Kushner helped orchestrate an unyielding
          response to the Saudi- and UAE-led economic blockade of Qatar, which
          Trump took credit for sparking with a hardline approach at a summit in
          Riyadh. former top White House adviser Steve Bannon also credited
          Trump with stoking the blockade at a recent event in Washington. “I
          don’t think it’s just by happenstance that two weeks after that summit,
          that you saw the blockade by the United Arab Emirates, Babrain, Egypt,
          and the Kingdom of Saudi Arabia on Qatar,” Bannon said at a think
          tank. “And I’ve said from day one, even with the situation in the Pacific,
          with northwest Korea, I think the single most important situation in
          the world, that’s happening right now, is the situation in Qatar.”

    heIh&npLcomf2O17I11!09lueeqaar-dl.ba-mwand-banqu&iavflLand-wodd-cupI                      6f20
                                Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 121 of 134

‘ILED: NEW YORK COUNTY CLERK- 05/06/2019 07:36 p                                                                         INDEX NO.   153601/2019
YSCEF DOC.            NO.   4                                                                                     RECEIVED NYSCEF:    05/06/2019


[ILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                                   El NO. >36U/2Ujl9
   18NO.                Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar— and Steal the W&1dIp fr?F O4//7O 9

            In late June, Trump waded further into the conflict with remarks aimed
            at Qatar during a private ftindraiser, according to audio obtained by The
            Intercept. “We’re having a dispute with Qatar      we’re supposed to say            —




            Qatar,” Trump said, mocking the pronunciation of the country’s name
            by varying the syllabic emphasis. “It’s Qatar, they prefer. I prefer that
            they don’t fund te]rorism.”

            Regional tensions ratcheted up another few notches over the weekend,
            as Saudi Arabia’s Crown Prince Mohammed bin Salman, a close ally of
            both Otaiba and MBZ, arrested dozens of princes and other top officials
            in a swift consolidation of power and followed it up with a threat to
            wage war against Iran.



              USDtoQARChart
              3 Nov 2016 0000 UTC             3 ‘1ov 2017 18 12 UTC           05D/QAR ctose3.64079 Low 3.63761 hign 3.83010



                                                                                                                           1 2h
                     360
                                                                                                                           1D

                                                                                                                           1W
                     3.75

                                                                                                                           1M

                     370

                                                                                                                           2Y
                                                                                                    1,
                     3.65
                                                                                                          I   I

                                                                                                                           1 DV
                     360
                            Dec               Feb 17              Apr                  Jun          Aug            Oct



             1
             U S. dollars to Qatar; r;yals currency chart. Photo: XE corn
                 -




    htlps,llttiranterceplcomi2O 1 7(11 1Q9fuae-qatar-otaba-rowland.banque..havlland-wodd.cupf                                        7(20
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 122 of 134

                                                                                         INDEX No.    1536O1/2ol
[FILED: NEW YORK COIflITY CLERK 05/06/2019 07:36 PM]
NYSCEF DOC.   NO.   4                                                             RECEIVED NYSCEF:      O5/O6/2O1



  (FILED: NEW YORK COUNTY CLERK 04108t2019 08:35                                   INDEX NO, 1S301/2019
  N1h. NCL 2        t.ekad   uocuman Eq,oe sanng Plan   Wig. FIrian.i Won        aVE.
                                                                            ,—
                                                                                              04/03/2 ul 9


         The economic blockade has already directly impacted Qatar’s economy,
         decimating trade, travel, and finance flows in and out of the country.
         Qatar’s sovereign wealth fund recently brought $20 billion back to the
         country to prop up the count;y’s banking system, and the country’s
         currency is already showing signs of financial stress.

         The cost of insuring Qatari debt has risen some 70 percent since May,
         the stock market is down 24 percent this year, and yields are rising
         ahead of a bond offering to be made by the end of the year. Ahead of
         that debt sale, the country abruptly changed bow it calculates how
         much foreign currency reserves it has, a key metric investors use to
         assess bow risky ft is to buy a country’s debt. The move doubled Qatar’s
         foreign currency reserves and came as a complete surprise to
         international officials, who normally discuss and review foreign reserve
         accounting before they are publicly announcei Instead, in this case,
         Qatar simply released a six-word statement changing its accounting.
         Despite the unexpected move, the Wall Street Journal noted that
         “Qatari bond yields are still relatively low for an emerging-market
         country, reflecting the country’s vast oil reserves and attendant
         wealth.”

         Banque Havilland is best known for its role in a previous incarnation in
         the bankruptcy of Iceland, from which it sprung as a new bank out of
         the Luxembourg branch of the Icelanthc bank Kaupthing, and for a
         willingness to work with controversial clients, such as Nigerian
         tycoon Kola Muko.

         David Rowland launched Banque Havilland with the help of his friend
         Prince Andrew. Rowland has been an active ally of the conservative
         British Tory Party and is said to be close to David Cameron, the former
         British prime minister. Rowland was said to have paid £20,000      about    —




         $23,000    for a portrait of Cameron at a Conservative Party fundraiser
                        —




                                                                                                     8120
                         Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 123 of 134

FILED: NEW YORK COUNTY CLERK 05/0.6/201.9 .07:36 p                                                                            INDEX NO.       153601/2019

YSCEF DOC.      NO.    4                                                                                            RECEIVED NYSCEF:           05/06/2019


IFILED: NEW YORK COUNTY CLERK 04/0872019 08:35 Ab                                                                                      tO.   3t/i)t
     I1]iBt,             leaked Documents Expose Stunning Plan to Wage Ftnanctal War             on Qatar— and Steal the W J’?JOjS   NYnCtE: O41DI2O1


           and was briefly named treasurer of the Tories in 2010, before
           with drawing amid controversy.

           The bank is named after the Rowland’s ftmi1y home on the tax-haven
           island of Guernsey, Havilland Hall. Though Edmund Rowland runs the
            bank, internal documents show his father David remains involved.
            Documents marked “secret and confidential” outlining the plan for the
            financial attack against Qatar were being circulated between Banque
            Havilland and the EiniraU embassy in Washingwn as recenUy as late
            Sc pt ember.



                                                         PRoPosED STRUCTURE

                                                  STAGE 1— Establish Execution               Strategy
                 )    To     PRESERVE INTEGRITY OF EXISTING QATAR] BOND HOLDINGS, AN IN-SITU TRANSFER Will BE

                      ARRANGED INTO A PROTEC1tD CELL COMPANY:

                       >     Create a sizcable, strong, and standalone cony which can be vicwcd as a smaller counterpart to
                             CeTitral   bank reserve holdings
                       ) Contidentiality is maintained
                             Separate ownership remains intact
                              Qatan bond holdings scrvc as collateral
                        )‘    Individual holdings can be instantly accessible
                      AssEss GLOBAL MARKET CONDiTIONS FOR THE QATAR] RIYAL AND CDS TO ESTABLISH
                      EXECUTiON STRATEGY WHICH WOULD INCLUDE:

                        ) Determining availat,lc liquidit supply, and pricing
                              Identifying appropriate instruments such as currency forwards, currency options, and bond CDS
                        > Ensuring trade lines arc placcd in different rime zones and includc second-tier banks to allow
                              maitimum flexibility
                              Make targeted usc of investment banks’ friendship with Qatar to affect loyalty and add confusion to
                              the marketplace




            A screenshot front phase one of               the pl.an. PhntoGloba I ils




    https lltheinterceptcomI20f7111I09Iuae-qatar-oitaba-rowtanU-banquehavitland-wortd-cupI                                                    9120
               Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 124 of 134

LFILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                        INEX NO.     153601/2O1
NYSCEF DOC.   NO.   4                                                                             RECEIVED NYSCEF:    05/06/201



 [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                    INDEX NO.   153601/2019
                            LsakI IJOCWnefl3 EJcpOso Stunfl)ng Pfl   Wage Fffiana Wet on Oefar—
  NYS9DC. NO. 2                                                                                                04/08/2019



         A private financial institution like Banque Havilland would be very
         familiar with the first step of the plan as laid out in the outline: creating
         a new offshore investment fund constructed to obscure its links to the
         UAE. The fund would hold Qatari bonds already owned by the UAE, as
         well as additional debt the fund could buy. The fund would also buy
         credit default swaps, which would rise in value as Qatari debt sank.

         The plan then calls for precipitating a run on the debt through a series
         of sham transactions to drive down the price of Qatar’s bonds a                            —




         manipulation technique known as “painting the tape,” where players
         swap instruments back and forth to create the false appearance of a
         high volume of trades. The hope is to get other traders who aren’t in on
         the plan to see the high volume on the “tape”      the market ticker     —                       —




         and think that, since volume is high in a period of political turmoil,
         something important must be happening, prompting them to sell. The
         sales, if the technique goes to plan, would drive the price of the bonds
         down, creating more panic and more selling. According to the plan, the
         UAE, having bought credit default swaps against the debt, would see the
         value of that insurance rise as Qatari debt tanked.

         The document outlining the scheme puts the bond trading proposal in
         print: “Establish a crossing transaction arrangement whereby another
         affiliated party sells the same bond holdings back to the original seller
         and thereby creates additional downward pressure.”




        InepLcam12017111qaftaba-mw(and-banque.havIlland-wodd-cup1                                                  10120
                             Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 125 of 134

                                                                                                                                    INDEX NO.      153601/2019
‘ILED: NEW YORK COUNTY CLERK 05/06/201907:36 PM]
YSCEF DOC.         NO.    4                                                                                                RECEIVED NYSCEF:            05/06/2019


 (C.L.L.t.Jt   W    IO1( LQUNTX          CLERK 04/0812019 08:35                                                                        tiEX tn.    C/2t)t
                                            Leaked Documents Eapose Stunning Plan to Wage Financial War on Qatar   and Steal he WöA{d 1?          4/   /O t



                                                      PRoPosED STRUCTURE (caNTD)

                                                 STAGE 2— Gear Up to Control the Yield Curve
                         ‘    Puacttst MEDIUM- AND LONG-TERM                  QKrAR ?APER:
                               ) This would allow to control the yield curve (and thus bond prices) and should
                                     favourably affect CDS     pricing   at a later stage
                                     Establish a crossing transaction arrangement whereby another affiliated party sells thc
                                     same bond holdings back             to   the original seller and thereby creates additional

                                 -
                                     downwa d pressure


               A screenshot from phase two of the plan. Photo                       Gt0bit 1&c




               The hope is to spark a run by bond investors who think everybody else is
               selling, so they better get out quickly.

               Falling debt prices and rising costs of the default swaps would signal a
               fresh crisis to the markets, putting pressure on Qatar’s currency. The
               Qatari riyal pegged to the U.S. dollar, so as its offshore value falls, the
                                       is

               country would be forced to spend billions of dollars from its reserves to
               J)USh      it up.

               In other words, the UAE plans to short Qatar, then drive it mo the
               ground by manipulating international financial markets, a]] while
                gaining diplomatic leverage against its riva].

                Speculating about a country’s currency and economic future        fr from                                    is

                unprecedented in the high-flying world of finance, but the difference in
                this case is that the plan is not designed for a vulture fund bent on a
                profit. but a sovereign state looking to undermine a neighboring nation.

               The plan is not                 an   obvious winner from a profit perspective, which
                ftirther suggests its goals to be political rather than financial. As the
                document notes, at the end of the operation         if it’s successful  it         —                               —




       Iittps)/theintercept.comI2Ol 711 1109luae-qaIar-oitabarowland-banoue-havlIland•wottdcup1                                                    11/20
                     Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 126 of 134

[FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                                                    INDEX NO.         1536O1/2o1
NYSCEF DOC.      NO.    4                                                                                                 RECEIVED NYSCEF:            O5/O6/2O1


 IFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35 N                                                                                   1N NO,

 “iIi &‘-                              Leaked Documents Expose Stunning Plan to Wane FinancIal War on Qatar   —   and Steal the W6 IiI?   NYCEF 4 I       3


            will be difficult for the UAE to unload its Qatari bonds because the
            attack would have largely weakened Qatar financially.

            And that’s if the plan even works. “It is very difficult to manipulate a
            sovereign tcountiy’sI yield curve,” Ftank Partnoy, a finance and law
            professor at the University of San Diego who formerly structured
            derivatives at Morgan Stanley, told The Intercept. “This belongs in a
            James Bond movie but probably wouldn’t work very well in practice.”



                 >   PURCHASE CDS ON QATAR

                       > Start with Qatar-friendly banks who may prove more willing to enter into these txades
                       > Increase long CDS          positons    slowly with large banks, just enough to move the price
                            sufficiently to   make it newsworthy
                       > Market depth may be limited and poor pricing on exit expected




            A screenshot of the p1an deating with the purchase of credit defauU swaps on Qatari debt The
            CDS instruments rise in vitue as the bonds faU, aflowing the UAE to profit from the coflapse of
            Qatar’s currency. Ptmro:GIobnI tnkr



            Rather than outline specifics, the document spealcs in a vague,
            somewhat harebrained tone: It doesn’t contain any analysis of Qatari
            bond, derivative, or currency markets or an estimate of the total
            economic firepower the UAE can put behind the plan, nor does it
            address how much of Qatar’s $68 billion in outstanding debt the UAE
            and it allies already own; how to respond when, as is likely to happen
            relatively quickly in these lightly traded markets, the Qataris see
            strange trades and apply pressure to markets in the opposite direction
            by buying their bonds, stabilizing their currency, and selling credit
            default swaps; or whether a successful attack on a pegged currency in
            the region will whip back and lead to pressure on the UAE dirham, the
            Saudi riyal, and the pegged currencies of their allies.
    htips:Ylheinlercept.comI2Ol7il 1109!uae•qatar-oitaba-rowland-banque•havilland-wofldcupf                                                      12)20
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 127 of 134

                                                                                                    INDEX NO    153601/2019
‘ILED:   NEW YORK COUNTY CLERK OS/06J2O19 07:36
YSCEF DOC.   NO.    4                                                                     RECEIVED NYSCEF:       05/06/2019



 [FILED: NEW YORK COUNTY CLERK 0410812019 08:35 Ab41                                        INDEX   Nr.   153601JuI
                               Leak DoJrneflls posa Su nngVIan lo Wage FInanCaI War on Q&r—ai&
               NO       2                                                                                 Q4 1081 {fl%
         The plan, instead, lays out a conceptual scheme in several phases, the
         first of which takes a close look at Qatari currency and credit markets
         to figure out ‘avaflable liquidity, supply, and pricing.”

         If all goes according to plan, the next move would be to force Qatar to
         blow through its cash to prop up its currency. “Maintaining the peg
         requires extensive use of central bank foreign exchange reserves,” reads
         the outline’s mission statement, The idea would be that as the Qatari
         bond market tanks, so will the country’s currency. And as holders of
         Qatar’s currency sell it off and exchange it for dollars, the country’s
         dollar reserves plummet.

         The basic premise of the plan      that Qatar is spending billions of
                                                    —




         dollars to offset the pain inflicted by the blockade and that the
         country’s currency is vulnerable      is largely correct Just before the
                                                        —




         blockade against Qatar was enacted, the sheikdom held at least $35
         billion in currency reserves. After the embargo, Qatar’s reserves
         plummeted as it spent to prop up its currency and keep its economy
         afloat. The country now holds just under $24 billion in reserves, though
         a recent accounting maneuver roughly doubled that number.

         Because the country is incredibly rich, Qatar’s official reserves
         understate how much money it has to defend its currency. The
         government can call on the vast liquid wealth of Qitar-based
         corporations, its $335 billion sovereign wealth fund, and its citizens to
         stabilize the currency or support the economy. for instance, the recent
         repatriation of $20 billion of the sovereign wealth fund’s cash from
         international accounts back to onshore banks effectively bailed out
         Qatar’s fluancial system, and some government funds are already
         selling assets.

         Qatar may be spending tens of billions of dollars to fight the economic
         effects of the blockade, but it has hundreds of billions of dollars more.

                                                                                                               13120
                    Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 128 of 134

[FILED: NEW YORK COIWTY CLERK 05/06/2019 07:36 PM]                                                                                        INDEX NO.     1536O1/2ol

NYSCEF DOC.       NO.       4                                                                                                 RECEIVED NYSCEF:           O5/O6/2O1


 IFILED: NEW YORK COUNTY CLERK 04/0812019 08:35 R                                                                                                .    13C1/2O19
  NYCOj8NO. 2             Leaked Documents Expose Stunning Plan to Wage Financial War on Qatar                    —   and Steal the    5Idkfdj

             And, on the record, Qatar insists that it has sufficient reserves to keep
             its currency pegged to the dollar.

             As a result, the plan would be anything but a sure bet, financially
             speaking.

            Keeping the outline light on details makes sense, said Partnoy, the
            University of San Diego professor, in the context of the way banks
            generally operate. “Bankers are always flying to sell complicated
            products that will make them fee income,” he said. “This is an effort to
            try to sell something that might be a terrible idea.”



                                                       PROPOSED STRUCTURE                   (coNr’D)
                                                   STAGE 3— PR Machine & Position Increase
                                FIRE UP THE   PR MACHINE TO REMIND PEOPLE THERE ISA PROBLEM WITH QATAR:
                                     Reinforce the existing narrative, sggcsting the state is feeling some pam from lack of engagement
                                     with neighbours and use their own narrative against them
                                 ‘   Qatar will counter th their own PR but will exhaust the message quicidy, cspcdaliy as markct prices
                                     will show their weakened position

                                INCREASE POSITIONS:
                                 > Sunultancously hit all second-tier bank CDS hncs and increase existing positions with larger banks
                                 > Buying additional CDS Icds to falling bond prices, rising rates, and escalation in CDS premia

                        ‘       REFRESH THE PR MESSAGE TO ADD MORE FUEL TO THE FIRE:
                                 ) Focus on the prospect of restricted access to US Dollar and now-doubtful stabilIty or the country
                                 ) The currency peg will not break, although credit markets will not be looking healthy
                                     Some bold starements from neighbouring countries may prove useful
                                 > And... continue to increase positions

                                CLOSE THE vosmos WiTh THE QATAR FRIENDLY BANKS FIRST, FOLLOWED BY OTHER

                                LARGER BANKS AND SECONDTIERS


                            cdyPsivst u.d CrnF3mtiii                                                                                  Pigr5



            The public relations machine ramps up in phase three of the plan. Photo Globat Leai




    tittps;ulheintecepLcom2Ol7IlliO9!uae.qatar-oltaba.rowland.banque.havlfland-world-cupl                                                             14120
                           Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 129 of 134

‘ILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 p                                                               INDEX NO.   153601/2019

TYSCEF DOC. NO.        4                                                                            RECEIVED NYSCEF:        05/06/2019


 FFILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                          INDEX NO.   153601/2019
                                     LeaJ( Documents ExpOGeSWflfling Plank) Wage Finfincterwaron
 NYe9)C. NO.               2                                                                                         04/08/2019



           The third stage of the plan would be to ramp up the “PR machine” in
           order to slam Qatar internationally, pointing to its weakening financial
           situation. “Focus on the prospect of restricted access to US Dollar and
           now-doubtful stability of the country,” the plan reads, “And     continue               ...




           to increase positions.” In other words, keep the market cornered and feed
           fears about falling prices with manufactured bad news.

           The public relations effort also calls on other countries for help                                —




           presumably UAE allies, like Egypt and Saudi Arabia, which have in
           recent months teamed up with the Emirates to blockade Qatar. “Some
           bold statements from neighbouring countries may prove usethL” the
           plan says.

           Jacob frenkel, a former Securities and Exchange Commission
           enforcement lawyer and federal criminal prosecutor who has served as
           an expert witness in market manipulation cases, said the proposal
           raises serious red flags. Because the plan would likely involve trades in
           U.S. markets and would use U.S. servers and dollars, American
           regulators and prosecutors would have jurisdiction over it.

            frenkel, now a partner at the law firm Dickinson Wright, said that
            agreements about timing and pricing of trades are common in
            manipulation schemes. “The use of entities created for the purpose of
            engaging in transactions to create the perception of an independent
            market interest is a characteristic found in market manipulative
            activities,” he said. That alone is a “red flag that would be of interest to
            a regulator. And anybody in law enforcement would acknowledge what
            I’m saying.”

            The documents were provided to The Intercept by an opaque group that
            calls itself Global Leaks. Over the summer, Global Leaks began
            distributing emails from Otaiba’s inbox to media outlets, including The
            Intercept. Little is known about the organization, but the Global Leaks
    hflpsiltheintsmeptcomi20l7/11109/uae-qatar-ottaba-mwtand-banqua-havil!and.world-cup)                                  15)20
             Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 130 of 134

IFILED: NEW YORK COUNTY CLERK 05/06/2019 07:36                                                   INDEX NO.     153601/201
NYSCEF DOC. NO.   4                                                                     RECEIVED NYSCEF:        05/O6/201


 [FILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                             INDEX NO.   153601/2019
  NY!19JC.   NO. 2     Lftld Docwiianta E)o8 5Uinnng   Plan to Wage Finaflcai Wat Ofl &t—     Qti
                                                                                                        04/08/2019
         operatives use a .ru email account, which suggests they are either
         Russian or attempting to give that impression. Global Leaks claims it is
         not connected to the Russian government or any other government.

         Global Leaks said it received the documents from sources connected to
         Banque Havilland, a claim The Intercept investigated and found had
         merit, though other possibilities    such as a hacking operation
                                                   —                      can’t                  —




         definitively be ruled out.

         After obtaining the documents, Global Leaks operatives said they asked
         a source who maintains access to Otaiba’s inbox to search for
         documents related to Rowland or Banque Havilland. That source found
         the slide deck outlining the scheme in Otaiba’s Outlook tasks    a                  —




         folder designed to serve as a “to-do” list and provided it to Global
                                                               —




         Leaks.

         Otaiba’s use of a Hotmail account for sensitive diplomatic business was
         itself questionable when it was reported compromised earlier this year
         —  that he continues to do so months later is even more puzzling.
         Otaiba has not responded to emails from The Intercept, including one
         requesting comment for this article, but a Washington, D.C. journalist
         who corresponds with him recently shared an email sent by Otaiba
         from the same compromised account. Emails to Otaiba’s Hotmail
         account were not responded to but did not bounce back.




                                                                                                             16120
                         Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 131 of 134

                                                                                                                               INDEX NO.   153601/2019
‘ILED: NEW YORK COUNTY CLERK 05106/2019 07:36 p
YSCEF DOC.     NO.   4                                                                                               RECEIVED NYSCEF:        05/06/2019


 IFILED: NEW    ORIcCOUN’lY         CLERK 04f08f20l 08:35 4                                                                          lO 1C
                a                    Ieal%ed Documents Expose Stunning Plan to Wage Financial War on Qatar— and Steal the    fJJ    lCEt; F4f/t1




                                                                 FIFA OPTIoN

                      )    QATAR HAS COMMITTED TO SWORN OF SPENDING FOR ITS NOS11NG oF 2022 WoRui CUP

                           TnE GCC CAN PETITION FIFA TO GRANT THE TOURNAMENT TO THE REGION AS A WHOLE
                               Prcctdern in the form of Korea/Japan World Cup in 2002
                            ) European Championship in 2020 tobe hosted across the continent in muhiple countries

                           AN APPEAL TO FIFA WILL BE TO DISPLAY FOOTBALL AS A TOOL TO STABIIJSE THE REGION

                      )‘   IF QATAR REJECTS THE PROPOSAL, THEY WILL BE SEEN UNWILLING TO WORK WITH THEIR

                           GCC PARTNERS
                      > NiGTtvE PUBLICITY CAN RESURPACE AROUND THE ORIGINAl. AWARD OF THE TOURNAMENT,
                           BRIBERY ALLEGATIONS, CONDITIONS OF CONSTRUCTION PERSONNEL AND OTHER ISSUES

                           TnE MOVE DRAWS PUBLIC ATTENTION TO QATAR’S DUBIOUS ABIlITY TO HOST THE Woitw
                           Cu? ON THEIR OWN

                            ) Primary suppliers of materials were Saudi Arabia and thc UAE — costs have already increased

                            > Importing talent from abroad has bccomc more difficult given rhc no-fly zones ability of fins to
                                                                                                              —




                                trvcI w   the region ha already diminished
                                If Qatar now spends its reserves on protecting the currency and domestic credit markcts, thctc is

                                less dry powder to fund the infrastrucwrc spending
                     ci1y Privete end Contidcnutt                                                                            F,c6


            A screenshot from the public relations stage of the plan. Photo                        01 obat t oks




           While the scheme itself would be an ambitious undertaking, the goal is
           ultimately petty: It’s about soccer,

            One of the plan’s stated aims is forcing Qatar to share soccer’s 202%
            ‘World Cup, according to the outline. The strategy laid out in the
            document calls for using a public relations campaign to point the
            international soccer body FIfA to Qatar’s dwindling cash reserves,
            making a case that the small Persian Gulf monarchy can’t afford to
            l)uild    the     necessary infrastructure.


            The blockade is already raising prices ibr infrastructure supplies and
            recruiting top officials to work in Qatar has been difficult, the slides

            point out. The outline concludes with the hope that the ecc)nomic war
            will make ii harder for Qatar to continue building stadiums au(l other
    bttps Mheintercept com’201 71 1I09Iuae-qaIarottaba-mwland-banque.haviflandwor1dcup!                                                    77120
                        Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 132 of 134

                                                                                                                                   INDEX NO.     1536Oi/2O1
 IFILED: NEW YORK COUNTY CLERK 0570672019 07:36
 NYSCEF DCC.         NO.    4                                                                                           RECEIVED NYSCEF:           O5/O6/2O1


     WLLD: NEW XU1K                  TY CLERK 04108/2019 08:35 ?                                                                     rtPE) O. 153O1/2OI9
     N?SCfiJj7Na.                        Leaked Documents Expose Stunning Plan to Waye Financial War on Qatar— and Steal the   W6ildi?,
                assets needed to host the games: “If Qatar now spends its reserves on
                protecting the currency and domestic credit markets, there is less dry
                powder to fund the infrastructure spending.”

                The UAEI according to the document, hopes to make a push for the Gulf
                Cooperation Council    a group of Arab monarchies that includes Qatar
                                                          —




                 —    to host the premiere global sports event across the member nations,
                rather than in Qatar alone.

                On October 20, several weelcs after The Intercept first obtained the
                document outlining the plan, a well-funded Twitter campaign launched
                with the goal of taking the World Cup from Qatar, complete with a
                slickly produced video.




                     ,          Kick Qatar Out
                                @KickQatarOut

                     Don’t be a spectator to Qatar’s human rights abuses. It’s mote
                     than a game. Stop the abuse.
                     4:14 PM Oct 23.2017
                                 -




                           928        823 people are talking about this


                 “An appeal to F1FA will be to display football as a tool to stabilise the
                 region,” the document reads. “The GCC can petition FIfA to grant the
                 tournament to the region as a whole.” If Qatar rejects the idea, the Plan

        https:l/theintercept.comi2Ol 7/1 lIO9Iuae-qatar-oitaba.rowland-banque-havlltand-wodd.cupI                                               18120




I-
                       Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 133 of 134

FILED: NEW YORK COUNTY CLERK 05/06/2019 07:36 PM]                                                              INDEX NO.    153601/2019

YSCEF DCC.   NO.   4                                                                                     RECEIVED NYSCEF:     05/06/2019



 WILED: NEW YORK COUNTY CLERK 04/08/2019 08:35                                                            INDEX NO.   153601/2019
                               l.aakad Documents expose Stunning Itan to Wage Financial   Waron r—
                       2                                                                                               04 / 08/2019
                           —




         contends, “they will be seen unwilling to work with their GCC
         partners”     one of which would have just launched a surreptitious
                           —




         financial attack against the country.
         Top photo: Yousef al.-Otaiba, UAE ambassador to the United States, talks during a news
         c fereocmon Thursday, Feb 2,2012, inSrajevinm, Tex.as.
                   We depend on the support or readers 1;1e you to help keep our
                   nonprofit newsroom strong and independent. Join Us                                —




         RELATED
                                                                  The Sordid Double Life of Washington’s Most Powerful Ambas




                                                                  At Neocon Think Tank1 Steve Bannon Bashes Qatar and Praise




                                                                   Hacked Emails Show Top UAE Diplomat Coordinating With Prc




                                                                   Saudi Arabia’s Government Purge   —   And How Washington Coi




                                                                             cup!                                           19120
                  Case 1:19-cv-05567-AJN Document 2 Filed 06/14/19 Page 134 of 134

[FILED: NEW YORK COtflTY CLERK 05/06/2019 07:36 pyj                                                                          INDEX NO.       1536o1/2o1

NYSCEF DCC.     NO.   4                                                                                            RECEIVED NYSCEF:           O5/O6/2O1


 (EThED:_NEW YORK COUNTY CLERK 04/08/2019 08:3SZAH                                                                            INDEK NO.   153601/2019
 NYScjIOl8NO. 2                     Leaked Documents Expose Stunning Plan to Wage Financial War on Calar — and Steal the   WWJI?   NYCF: 04/09/2019




            ADDITIONAL CREDITS:

            0
            Research: Sheelagh McNeIU




    ht:#theintercet.conV2O17I11l0/uae-qstar.o1taba-row!and.banque-havHland-worldcupl                                                       20120
